Exhibit 10.1










FIRST AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT


OF


TRILOGY REIT HOLDINGS, LLC
(A Delaware limited liability company)




___________________________________________________
Dated as of October 1, 2018








The membership interests evidenced hereby have not been registered with the
Securities and Exchange Commission under the Securities Act (as defined herein)
in reliance upon an exemption from registration thereunder and have not been
registered or qualified under the state securities laws of any relevant
jurisdiction in which the membership interests have been offered and sold
pursuant to applicable exemption therefrom. The membership interests may not be
sold, pledged, hypothecated, or otherwise transferred except pursuant to an
effective registration statement under the Securities Act and qualification
under applicable state securities laws, unless exemptions from such registration
and qualification are available. In addition, the sale, transfer or other
disposition of the membership interests evidenced hereby or any interest therein
are subject to certain restrictions on transfer set forth in this Agreement.









--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page


ARTICLE ONE DEFINITIONS AND INTERPRETATION
2


 
 
ARTICLE TWO ORGANIZATION
2


2.01


Formation and Continuation
2


2.02


Name
2


2.03


Place of Business; Registered Office
2


2.04


Purpose; Powers
3


2.05


Structure
3


2.06


Term
3


2.07


Qualification in Other Jurisdictions
3


2.08


No State-Law Partnership; Tax Treatment
3


2.09


REIT Status
4


 
 
 
ARTICLE THREE MEMBERS AND CAPITAL
5


3.01


Members
5


3.02


Capital Contributions
6


3.03


Additional Capital Contributions – Mandatory Contributions
6


3.04


Additional Capital Contributions – Discretionary Contributions
8


3.05


Fair Market Value Determination
9


3.06


Right to Assign Additional Capital Contribution Obligation/Right
10


3.07


Liability of Members
10


3.08


Member Loans
10


3.09


Withdrawal
10


3.10


No Right of Partition
11


3.11


Title to Assets
11


 
 
 
ARTICLE FOUR DISTRIBUTIONS
11


4.01


Timing of Distributions
11


4.02


Distributions of Available Cash
11


4.03


Limitation on Distributions
11


 
 
 
ARTICLE FIVE MANAGEMENT OF THE COMPANY
11


5.01


Generally
11


5.02


Major Decisions/Deadlock
13


5.03


Officers and Directors
14


5.04


Liability for Certain Acts and Indemnification
16


5.05


Manager, Member and Affiliate Compensation
17


5.06


Business Plan
17


5.07


Resignation/Removal of the Manager
17


 
 
 
ARTICLE SIX TRANSFER OF MEMBERSHIP INTERESTS
20


6.01


Transfers
20


6.02


Additional Restrictions on Transfers
22


6.03


Admission and Withdrawals
23





i



--------------------------------------------------------------------------------




6.04


Enforcement
23


6.05


Transfers During a Fiscal Year
24


6.06


Right of First Offer
24


6.07


Drag-Along Right
26


6.08


Tag-Along Right
28


6.09


Initial Public Offering
29


 
 
 
ARTICLE SEVEN INVESTMENT REPRESENTATIONS
29


7.01


Investment Intent
29


7.02


Business Experience
29


7.03


No Registration of Units
30


7.04


Restricted Securities
30


7.05


No Obligations to Register
30


7.06


No Disposition in Violation of Law
30


7.07


Investment Risk
30


7.08


Restrictions on Transferability
30


7.09


Information Reviewed
30


7.10


No Advertising
30


7.11


“Accredited Investor” Qualification
31


 
 
 
ARTICLE EIGHT DISSOLUTION AND LIQUIDATION OF THE COMPANY
31


8.01


Dissolution
31


8.02


Liquidation
32


 
 
 
ARTICLE NINE AMENDMENTS
33


9.01


Amendments
33


 
 
 
ARTICLE TEN FINANCIAL, REPORTING AND TAX MATTERS
33


10.01


Records and Accounting
33


10.02


Annual Reports
34


10.03


Management Agreement
34


10.04


Tax Information
34


10.05


Tax Matters Member
34


10.06


Capital Accounts, Allocations and Elections
35


10.07


Tax Advances
35


 
 
 
ARTICLE ELEVEN CONFIDENTIALITY
36


11.01


Disclosure of Confidential Information
36


11.02


Certain Exceptions
36


11.03


Permitted Disclosure to Representatives
36


11.04


Disclosure to Non-Representatives
36


11.05


Remedies
36


 
 
 
ARTICLE TWELVE MISCELLANEOUS
37


12.01


Notices
37


12.02


Governing Law
37


12.03


Arbitration
37





ii



--------------------------------------------------------------------------------




12.04


Entire Agreement
38


12.05


Headings
38


12.06


Binding Provisions
38


12.07


No Waiver
38


12.08


Counterparts
38


12.09


Costs
38


12.10


No Third Party Rights
38


12.11


Severability
38


 
 
 
ARTICLE THIRTENN FORCED SALE PROVISION
39


13.01


Forced Sale Triggers
39


13.02


Forced Sale Election
39


13.03


Marketing of the Company
40


13.04


Closing
40


 
 
 
ARTICLE FOURTEEN BUY/SELL PROVISIONS
41


14.01


Exercise of Buy/Sell Rights
41


14.02


Terms of Buy/Sell
42


14.03


Termination of Obligations
43


14.04


Escrow and Closing of Buy/Sell
43


14.05


Default
44


14.06


Release of Seller
45





iii



--------------------------------------------------------------------------------








APPENDICES
Annex 1 – Definitions
Appendix A – Member Information
Exhibit A – Approved Business Plan
Exhibit B – Capital Accounts; Allocation Rules; Tax Elections
Exhibit C – Officers
Exhibit D – Fair Market Value
Exhibit E – Major Decisions
Exhibit F – Information Requirements










iv



--------------------------------------------------------------------------------





FIRST AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
TRILOGY REIT HOLDINGS, LLC
THIS FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of TRILOGY REIT HOLDINGS, LLC (the “Company”) is entered into as of
October 1, 2018 by and between GAHC3 TRILOGY JV, LLC (“GAHR3”), a Delaware
limited liability company, as a member and the sole manager, TRILOGY HOLDINGS
NT-HCI, LLC, a Delaware limited liability company (“NHI”), as a member, and
GAHC4 TRILOGY JV, LLC (“GAHR4”), a Delaware limited liability company, as a
member.
WHEREAS, GAHR3 is a wholly owned subsidiary of Griffin-American Healthcare REIT
III Holdings, LP, a Delaware limited partnership (the “GAHR3 Partnership”),
GAHR4 is a wholly owned subsidiary of Griffin-American Healthcare REIT IV
Holdings, LP, a Delaware limited partnership (the “GAHR4 Partnership”), and NHI
is a wholly owned subsidiary of NorthStar Healthcare Income Operating
Partnership, LP, a Delaware limited partnership (the “NHI Partnership”);
WHEREAS, GAHR3 and NHI formed the Company to, among other things, acquire
Trilogy Investors, LLC, a Delaware limited liability company (“HoldCo”), and its
subsidiaries, and their respective real estate and operating assets, as set
forth in the Equity Purchase Agreement;
WHEREAS, GAHR3 formed the Company under the name “Trilogy REIT Holdings, LLC”
under the Delaware Limited Liability Company Act (6 Del. Code §§ 18-101, et
seq.) (as amended from time to time, the “Act”) by the filing of a Certificate
of Formation (the “Certificate”) with the Delaware Secretary of State on August
26, 2015; and
WHEREAS, on September 11, 2015, GAHR3 and NHI entered into that certain Limited
Liability Company Agreement of Trilogy REIT Holdings, LLC dated as of September
11, 2015 (the “Prior LLC Agreement”) to set forth their respective rights and
obligations as members of the Company, among other things;
WHEREAS, on October 1, 2018, NHI and GAHR4 entered into that certain Membership
Interest Purchase Agreement (the “Purchase Agreement”), pursuant to which GAHR4
acquired from NHI, 46,658 Units of the Company’s Membership Interest held by NHI
(the “Purchased Units”) representing six percent (6%) of all issued and
outstanding Membership Interests of the Company;
WHEREAS, a condition of the Purchase Agreement and the acquisition by GAHR4 of
the Purchased Units is the amendment and restatement of the Prior LLC Agreement
with this Agreement to set forth, as of the date hereof, the respective rights
and obligations of GAHR3, NHI and GAHR4 as members of the Company, among other
things;


1



--------------------------------------------------------------------------------






NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Members hereby
agree as follows:
ARTICLE ONE

DEFINITIONS AND INTERPRETATION
Capitalized terms used herein without definition shall have the respective
meanings assigned thereto in Annex I attached hereto and incorporated herein for
all purposes of this Agreement (such definitions to be equally applicable to
both the singular and plural forms of the terms defined). When a reference is
made in this Agreement to Sections, subsections, Appendix or Exhibits, such
reference is to a Section, subsection, Appendix or Exhibit to this Agreement
unless otherwise indicated. The words “include”, “includes” and “including” when
used herein are deemed in each case to be followed by the words “without
limitation.” The word “herein” and similar references mean, except where a
specific Section or Article reference is expressly indicated, the entire
Agreement rather than any specific Section or Article.
ARTICLE TWO

ORGANIZATION
2.01    Formation and Continuation. The Company was formed as a limited
liability company upon filing of the Certificate pursuant to the provisions of
the Act on August 26, 2015. The Members hereby agree to continue the Company as
a limited liability company under the Act for the purposes and upon the terms
and conditions hereinafter set forth. The rights and liabilities of the Members
shall be determined pursuant to the Act, the Certificate, and this Agreement. To
the extent that there is any conflict or inconsistency between any provision of
this Agreement and any non-mandatory provision of the Act, the provisions of
this Agreement shall control and take precedence. As of the date hereof, each of
GAHR3, GAHR4 and NHI are admitted to the Company as a member of the Company upon
its execution of this Agreement.
2.02    Name. The name of the Company shall be “Trilogy REIT Holdings, LLC.” The
business of the Company may be conducted, upon compliance with all applicable
laws, under any other name designated by the Manager.
2.03    Place of Business; Registered Office.
(a)    The Company shall maintain its principal office at 18191 Von Karman
Avenue, Suite 300, Irvine, California 92612, or at such other place or places as
the Manager may from time to time determine.
(b)    The registered office of the Company in the State of Delaware is located
at 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808. The name of the
registered agent for the Company is Corporation Service Company. The Manager
may, from time to time, appoint a new registered agent for the Company.


2



--------------------------------------------------------------------------------






2.04    Purpose; Powers. The purpose of the Company shall be to conduct and
engage in the following activities: (i) to create one or more Subsidiaries and
to directly or (through various Subsidiaries) indirectly acquire, purchase, own,
hold, manage, develop, operate, improve, rent, lease, finance, encumber, sell,
transfer, exchange, dispose of, invest in or otherwise deal with (a) the
congregate care, skilled nursing, assisted living, independent living and/or
memory care facilities/communities and other healthcare-related properties
(“Properties”) of HoldCo, (b) certain joint ventures which lease one or more
skilled nursing, assisted living and/or memory care facilities, (c) certain
assets relating to one or more pharmacy businesses, and/or (d) certain assets
relating to one or more rehabilitation services businesses, and/or any direct or
indirect interest therein, (ii) to conduct such other lawful business activities
related or incidental thereto as the Manager may determine, and (iii) to
exercise all powers enumerated in the Act necessary to the conduct, promotion or
attainment of the purposes set forth herein and for the protection and benefit
of the Company. The Company is authorized and empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to, or
convenient for the furtherance and accomplishment of its purposes and for the
protection and benefit of the Company, including all acts and things permitted
under the Act and this Agreement. Unless a Member agrees in writing, no third
party or creditor of the Company shall have recourse against such Member for any
liability of the Company.
2.05    Structure. The Company shall own all of the common ownership interests
of Trilogy Real Estate Investment Trust, a Maryland statutory trust that has
elected to be taxed as a REIT (“Trilogy REIT”), and the Company shall serve as
the sole trustee of Trilogy REIT. The Company shall cause Trilogy REIT to issue
preferred ownership interests to 100 or more persons. As of the date hereof,
Trilogy REIT owns approximately 96.7% of the ownership interests of HoldCo. As
of the date hereof, HoldCo owns indirect ownership interests of, and shall have
general management control over (i) Trilogy OpCo Finance, LLC (“OpCo”), (ii)
Trilogy PropCo Finance, LLC (“PropCo I”), (iii) Trilogy PropCo II, LLC (“PropCo
II”), and (iv) Trilogy Pro Services, LLC (“Pro Services”) and their respective
subsidiaries.
2.06    Term. The term of the Company commenced on the date of filing of the
Certificate with the office of the Delaware Secretary of State in accordance
with the Act and shall continue until the winding up and liquidation of the
Company and its business completed in accordance with Article Eight.
2.07    Qualification in Other Jurisdictions. The Manager shall cause the
Company to be qualified, formed or registered under assumed or fictitious names
or other limited liability company statutes or similar laws in any jurisdiction
in which the Company owns property or transacts business if and to the extent
that such qualification, formation or registration is necessary in order to
protect the limited liability of the Members or to permit the Company lawfully
to own property or to transact business. The Manager shall execute, file and
publish all such certificates, notices, statements or other instruments
necessary to permit the Company to conduct business as a limited liability
company in all jurisdictions in which the Company elects to do business or to
maintain the limited liability of the Members.
2.08    No State-Law Partnership; Tax Treatment.


3



--------------------------------------------------------------------------------






(a)    Except as provided in Section 2.08(b), each of the Members agrees and
acknowledges that the Company is not intended to be treated as a partnership
(whether as a limited partnership or otherwise) or joint venture under
applicable state law, and that no Member is intended to be treated as a partner
or joint venturer of any other Member under applicable state law, and neither
this Agreement nor any document entered into by the Company or any Member
relating to the subject matter hereof shall be construed to suggest otherwise.
(b)    The Members intend that the Company be treated as a partnership for
federal and, if applicable, state and local income and other tax purposes. The
Company and each Member shall file all tax returns and otherwise take all tax
and financial reporting positions in a manner consistent with such treatment,
and no election to the contrary shall be made.
2.09    REIT Status.
(a)    The Manager and the Members acknowledge that Trilogy REIT and certain
Affiliates of the Members (each a “Qualifying Entity”) intend to qualify and
remain qualified as REITs, and agree that the Company and the Subsidiaries shall
operate in a manner that does not adversely affect any Qualifying Entity’s
status as a REIT. As such, in order to preserve each Qualifying Entity’s
qualification as a REIT under the Code, the Manager and the Members shall use
reasonable best efforts to, and shall cause their respective Affiliates to:
(i)    Operate the Company and the Subsidiaries in such a manner as would allow
each Qualifying Entity to qualify as (and to continue to qualify as) a REIT and
cause Trilogy REIT to form a subsidiary that will be taxable as a corporation
for U.S. federal income tax purposes and that will join with Trilogy REIT to
make a “taxable REIT subsidiary” election under Section 856(l) of the Code,
which subsidiary will form one or more subsidiaries to lease “qualified health
care properties,” as defined in Code Section 856(e)(6)(D)(i), from certain
subsidiaries of Trilogy REIT and to own certain pharmacy and rehabilitation
businesses; provided, however, that such taxable REIT subsidiary shall not,
directly or indirectly, operate or manage a “health care facility” as defined in
Code Section 856(l)(4)(B);
(ii)    Operate the Company and the Subsidiaries in such a manner so as to not
subject any Qualifying Entity to any additional taxes under Section 857 or
Section 4981 of the Code;
(iii)    Cooperate with one another to provide one another with (i) any
information reasonably requested for the purposes of verifying that Trilogy REIT
is organized and operated so as to qualify for taxation as a REIT and (ii) any
other reasonably requested information necessary for each Qualifying Entity to
comply with the requirements necessary to qualify as a REIT under Code Section
856; and
(iv)    Not engage in any transaction (or cause the Company or any Subsidiary to
engage in any transaction) that could reasonably be characterized as a
“prohibited transaction” subject to tax under Code Section 857(b)(6) without the
prior written Consent of all Members.


4



--------------------------------------------------------------------------------






(b)    The Manager shall provide the Members with quarterly asset and income
tests within twenty-five (25) days after the end of each quarter and shall
provide the Members with annual asset, income and distribution tests within
thirty (30) days after the end of each year.
(c)    If requested by a Member, at the Company’s expense, the Manager shall
obtain and provide to such Member an opinion from outside counsel to the Company
reasonably acceptable to the Manager as to the qualification as a REIT of
Trilogy REIT. The Manager’s inability to obtain such an opinion shall not be a
violation of this subsection or a breach of this Agreement so long as (i) the
Manager has used commercially reasonable efforts to obtain such opinion and (ii)
the failure to obtain such opinion is not a result of any action or inaction by
the Manager that Manager knew or should have known would cause Trilogy REIT to
fail to qualify as a REIT. If the Manager is unable to obtain such opinion, then
NHI shall have the right, at the Company’s expense, to seek to obtain such
opinion.
ARTICLE THREE

MEMBERS AND CAPITAL
3.01    Members.
(a)    Each of the parties to this Agreement shall be a Member of the Company
until such Person ceases to be a Member in accordance with the provisions of
this Agreement. Each Member shall have the rights, powers, duties, obligations,
preferences and privileges of a Member as set forth in this Agreement.
(b)    No additional Members may be admitted to the Company except (i) to the
extent agreed upon by the Qualifying Members as a Major Decision, or (ii) for
Permitted Transferees pursuant to Article Six hereof. Any distribution by the
Company to the Person shown on the Company’s records as a Member or to its legal
representatives, an assignee of the right to receive distributions as provided
herein, or an Unadmitted Assignee shall acquit the Company and the Members of
all liability to any other Person who may be interested in such distribution by
reason of assignment or Transfer of a Member’s Units for any reason.
(c)    No additional Members shall be admitted to the Company if the admission
of such Member would: (i) cause the Company’s assets to be deemed to be “plan
assets” for purposes of ERISA, (ii) cause the Company to be deemed to be an
“investment company” for purposes of the Investment Company Act, (iii)
materially violate, or cause the Company to materially violate, any material
applicable law or regulation, including any applicable United States federal or
state securities laws or (iv) violate any other applicable law.
(d)    The names, addresses, initial Capital Contributions, Units and Percentage
Interests of the Members of the Company are set forth on Appendix A to this
Agreement. Appendix A shall be revised from time to time by the Manager to
reflect the withdrawal or admission of Members, the Transfer of Units by Members
pursuant to the provisions of this Agreement, the issuance of additional Units
in respect of additional Capital Contributions made to the Company by the
Members in accordance with this Article Three, and to reflect any other change
in the information set forth therein.


5



--------------------------------------------------------------------------------






(e)    Notwithstanding that pursuant to the definitions of “Affiliate”,
“controlling”, “controlled by”, and “under common control with” set forth herein
GAHR3 and GAHR4 are deemed to be Affiliates, the Members agree that for purposes
of this Agreement (i) GAHR3 and its subsidiaries and GAHR4 and its subsidiaries
are not and will not be deemed to be “Affiliates”, (ii) GAHR3 and its
subsidiaries and GAHR4 and its subsidiaries shall not be afforded any of the
rights and privileges afforded hereunder to Affiliates, and (iii) as of the date
hereof GAHR4 is not a Qualifying Member as the aggregation of Percentage
Interests of Affiliates does not apply to GAHR3 and GAHR4.
3.02    Capital Contributions. Each of the respective Capital Contributions of
the Members as of the date hereof are set forth next to such Member’s name on
Appendix A. This Section 3.02(a) shall not inure to or be for the benefit of any
third-party beneficiaries, including any creditors of the Company.
3.03    Additional Capital Contributions – Mandatory Contributions.
(a)    From and after the date hereof, upon the Manager’s determination that
(i) additional Capital Contributions to the Company are required to fund
“Identified Initiatives” as set forth in and in accordance with the Approved
Business Plan (each, a “Committed Capital Call”), or (ii) additional Capital
Contributions to the Company are advisable or necessary to pay for Necessary
Expenses (each, a “Necessary Capital Call”), the Manager shall have the right to
call for additional Capital Contributions from the Members in accordance with
this Section 3.03; provided, however, that (A) the Manager shall not be required
to seek third-party financing in lieu of, or prior to, making a Committed
Capital Call if the Approved Business Plan contemplates the use of equity
capital for the transaction or matter at issue, (B) the Manager may only make a
Necessary Capital Call if it determines that third-party financing is not
reasonably available timely or on commercially reasonable terms, as determined
by the Manager (in its reasonable discretion), (C) the Manager may only make
Committed Capital Calls in the amounts specified in the Approved Business Plan
in accordance with the purposes set forth in the Approved Business Plan, and (D)
the Manager may only make Necessary Capital Calls for up to Fifteen Million
Dollars ($15,000,000) in the aggregate. In furtherance of the foregoing, in the
event the Manager elects to make a capital call pursuant to this Section 3.03,
the Manager shall provide a written notice to the Members setting forth (i) the
aggregate capital needs, (ii) the amount of each Member’s share of the Company’s
required additional capital needs (which shall be based on each such Member’s
respective Percentage Interest), (iii) if a Committed Capital Call, the section
of the Approved Business Plan requiring the capital or, if a Necessary Capital
Call, a reasonably detailed description of the Necessary Expenses, and (iv) the
date by which such additional Capital Contributions are due, such date not being
earlier than (x) with respect to Committed Capital Calls, thirty (30) days
following the receipt of the capital call notice or (y) with respect to
Necessary Capital Calls, five (5) days following the receipt of such capital
call notice. Each Member shall contribute to the Company its share of such
required additional Capital Contribution by the due date as determined in
accordance with the immediately preceding sentence.
(b)    Any Member (a “Declining Member”) that fails to make a mandatory
additional Capital Contribution pursuant to Section 3.03(a) when due shall not
be considered in breach or default of this Agreement. The only remedies
available to the Company or any other


6



--------------------------------------------------------------------------------






Member for a Declining Member’s failure to make a mandatory additional Capital
Contribution pursuant to Section 3.03(a) shall be limited to those remedies
described below in this Section 3.03.
(c)    Upon a failure of a Member to make a mandatory additional Capital
Contribution pursuant to Section 3.03(a) when due and the designation of such
Member as a Declining Member (the amount such Declining Member fails to
contribute defined as the “Declined Contribution”), in addition to making its
own Capital Contribution then due, a non-Declining Member may (but shall not be
obligated to) fund the amount of the Declined Contribution by either (i) making
an additional cash contribution to the Company of the amount thereof, which will
be deemed to be an additional Capital Contribution by such non-Declining Member
to the Company as of the date of such contribution (each, a “Substituted Capital
Contribution”), or (ii) making an advance to the Company of the amount thereof,
which will be deemed to be a loan by such non-Declining Member to the Company as
of the date of such advance (each, a “Shortfall Loan”). A non-Declining Member
that elects to fund the Declined Contribution shall notify the Manager of this
election in writing. If there is more than one non-Declining Member that desires
to make a Substituted Capital Contribution or Shortfall Loan, as applicable,
then the non-Declining Members shall make such Substituted Capital Contribution
or Shortfall Loan in proportion to their respective Percentage Interests or in
such other proportions as they may agree to in writing. Each Shortfall Loan
shall (i) have a term of ten (10) years, (ii) provide for interest-only payments
during the first two (2) years of the term, (iii) accrue interest at a per annum
rate equal to the Shortfall Rate, (iv) may be paid in full at any time during
the term without penalty, and (v) after the first two (2) years of the term, be
paid in full (both principal and interest) as soon as possible with Available
Cash prior to the making of any distributions to the Members pursuant to Article
Four or Section 8.02 hereof. If a non-Declining Member elects to fund the
Declined Contribution and elects to treat such advanced funds as a Shortfall
Loan, then such non-Declining Member may also elect to have all other capital it
advanced in connection with such capital call treated as a Shortfall Loan (in
lieu of treating such capital as a Capital Contribution).
(d)    Each time additional Capital Contributions (but not Shortfall Loans which
shall be treated as debt as described above) are made to the Company under
Sections 3.03(a), (b) and (c), new Units shall be issued to the contributing
Members in respect of such additional Capital Contributions at Fair Market Value
as of the date of such issuance, which Fair Market Value shall be determined
pursuant to Exhibit D; provided, however, that in the case of an issuance of
Units to a Member that makes a Substituted Capital Contribution on behalf of a
Declining Member, then the Units issued to such non-Declining Member with
respect to such Substituted Capital Contribution shall be based on an amount
equal to one and 5/10 (1.5) multiplied by the Substituted Capital Contribution.
(e)    If the non-Declining Members do not make a Substituted Capital
Contribution or a Shortfall Loan for any or all of the Declined Contribution and
the Company continues to require the additional capital set forth in the capital
call notice, then the Manager shall be permitted to seek Indebtedness on behalf
of the Company in order to fund the amount of the Declined Contribution, which
Indebtedness shall be on commercially reasonable terms and may include loans
from Members as permitted by Section 3.08.
(f)    In connection with any Shortfall Loan, at any time prior to the time the
Company repays such Shortfall Loan, any Member, including the Declining Member,
may


7



--------------------------------------------------------------------------------






contribute capital to the Company in an amount sufficient to repay all of the
outstanding principal and interest under the Shortfall Loan and the Manager
shall cause the Company to utilize such contribution to repay the Shortfall Loan
and issue new Units to such Contributing Member in accordance with Section
3.03(d); provided, however, that new Units issued to a Member that repays a
Shortfall Loan shall be issued to such Member based on the Fair Market Value as
of the date of inception of such Shortfall Loan.
3.04    Additional Capital Contributions – Discretionary Contributions.
(a)    From and after the date hereof, if the Manager determines (in its
reasonable discretion) that additional Capital Contributions to the Company are
advisable to fund business initiatives or opportunities that are not
contemplated in the Approved Business Plan, but are deemed by the Manager to be
in the best interests of the Company, then the Manager shall have the right to
call for additional Capital Contributions from the Members in accordance with
this Section 3.04; provided, however, that the Manager shall not be permitted to
make capital calls under this Section 3.04 in excess of Eight Million, Four
Hundred Thousand Dollars ($8,400,000) in the aggregate without the Consent of
the Qualifying Members as a Major Decision; provided further, however, that the
Manager shall not be permitted to make capital calls under this Section 3.04 for
the purpose of repaying Indebtedness without the Consent of the Qualifying
Members as a Major Decision, unless (i) the Manager determines (in its
reasonable discretion) that third-party financing is not reasonably available
timely or on commercially reasonable terms to repay such Indebtedness and
(ii) such Indebtedness is then due and payable. In furtherance of the foregoing,
in the event the Manager elects to make a capital call pursuant to this Section
3.04, the Manager shall provide a written notice to the Members setting forth
(i) the aggregate capital needs, (ii) the amount of each Member’s share of the
Company’s required additional capital needs (which shall be based on each such
Member’s respective Percentage Interest) and whether the Manager, as a Member,
will be contributing its share of such additional capital contribution, (iii)
reasonably detailed information regarding the intended use for the additional
capital, and (iv) the date by which such additional Capital Contributions are
due, such date not being earlier than forty-five (45) days following the receipt
of the capital call notice. During the period between delivery of the capital
call notice and the due date for the additional Capital Contributions, the
Members shall have the right to consult with the Manager regarding the intended
use for the capital, and the Manager shall provide the Members with any
information reasonably requested by the Members related thereto. Each Member
shall have the right (but not the obligation) to contribute to the Company its
share of such additional Capital Contribution by the due date as determined in
accordance with this Section 3.04(a). Notwithstanding the foregoing, in the
event of an Emergency, GAHR3 shall have the right to contribute the full amount
of such additional Capital Contribution pursuant to this Section 3.04(a) pending
NHI’s and GAHR4’s determination whether to contribute to the Company its share
of such additional Capital Contribution. In such event, if NHI and/or GAHR4
determine to contribute its/their share of the additional Capital Contribution
after GAHR3 has contributed the full amount of such additional Capital
Contribution, then the Company shall treat GAHR3’s contribution of NHI’s and/or
GAHR4’s share of the additional Capital Contribution as an interest-free loan to
the Company and shall repay GAHR3 with the proceeds of NHI’s and/or GAHR4’s
additional Capital Contribution, as the case may be, as soon as practicable upon
receipt of such additional Capital Contributions of NHI and/or GAHR4.


8



--------------------------------------------------------------------------------






(b)    Any Member (a “Non-Contributing Member”) that fails to make a
discretionary additional Capital Contribution pursuant to Section 3.04(a) when
due shall not be in breach or default of this Agreement, and the only right the
other Members shall have is the right to make additional Capital Contributions
to the Company as described in this Section 3.04. Upon a failure of a
Non-Contributing Member to make a discretionary additional Capital Contribution
pursuant to Section 3.04(a) (the amount such Non-Contributing Member fails to
contribute defined as the “Shortfall Amount”), the Manager shall provide notice
of the Shortfall Amount to the other Members, and any Member that elects to make
its share of such discretionary additional Capital Contribution (a “Contributing
Member”) may (but shall not be obligated to) fund the amount of the Shortfall
Amount by making an additional cash contribution to the Company of the amount
thereof, which will be deemed to be an additional Capital Contribution by such
Contributing Member to the Company as of the date of such contribution (each, a
“Shortfall Contribution”). In addition, any Contributing Member shall have the
right to rescind its election to make a discretionary additional Capital
Contribution within five (5) days of receipt of notice from the Manager
regarding a Shortfall Amount, and the Company shall return to the Contributing
Member any such rescinded discretionary Capital Contribution within five (5)
days of receipt of the Contributing Member’s notice of such rescission. A
Contributing Member that elects to fund the Shortfall Amount shall notify the
Manager of this election in writing. If there is more than one Contributing
Member that desires to make a Shortfall Contribution, then the Contributing
Members shall make such Shortfall Contribution in proportion to their respective
Percentage Interests or in such other proportions as they may agree to in
writing.
(c)    Each time additional Capital Contributions are made to the Company under
this Section 3.04, new Units shall be issued to the contributing Members in
respect of such additional Capital Contributions at Fair Market Value as of the
date of such issuance, which Fair Market Value shall be determined pursuant to
Exhibit D.
3.05    Fair Market Value Determination. If at any time new Units are to be
issued to a Member making additional Capital Contributions to the Company
pursuant to Section 3.03 or Section 3.04 and the Fair Market Value of the Units
has not been agreed to by the Members as provided in Exhibit D, then the number
of Units to be issued to such Member shall be determined based upon the
Estimated Fair Market Value as of the date of issuance of the Units. If the
actual Fair Market Value as of the date of issuance of such Units is later
determined, as provided in Exhibit D, to be different than the Estimated Fair
Market Value, then the number of Units issued to the Member based on such
Estimated Fair Market Value shall be adjusted so that the actual number of Units
held by such Member is equal to the sum of the Units held by such Member
immediately prior to such issuance plus the number of Units to which such Member
was actually entitled to receive based on the actual Fair Market Value as of the
date of issuance. To the extent that any Distributions have been paid to the
Members based upon Percentage Interests that were determined based upon an
Estimated Fair Market Value that is subsequently adjusted as provided herein,
then any Member (an “Overfunded Member”) that was paid Distributions in excess
of the amount to which the Overfunded Member would have been entitled had the
number of Units originally been issued based on the actual Fair Market Value
(“Excess Distributions”) shall pay such Excess Distributions to the remaining
Members pro rata in proportion to their as-adjusted Units so that the
Distributions reflect the final Fair Market Value determination, which payment
shall be made within five (5) Business Days of the final Fair Market Value
determination. To the extent that any Overfunded Member fails to pay over any
Excess Distributions as provided herein,


9



--------------------------------------------------------------------------------






the Company shall cause the amount of such Excess Distributions to be deducted
from future Distributions as soon as possible and any Distributions that should
have been paid to a Member that were not so paid shall be paid to the Member as
soon as reasonably practicable, but no later than the payment of the next
Distribution. In the event that any Excess Distributions have not been repaid by
an Overfunded Member at the time of any dissolution or liquidation of the
Company pursuant to Article Eight, then the Overfunded Member shall be required
to repay to the Company any remaining Excess Distributions due to the Company
within five (5) Business Days of the determination of the amounts due from such
Overfunded Member pursuant to Article Eight.
3.06    Right to Assign Additional Capital Contribution Obligation/Right. With
respect to any of the capital calls permitted above in this Article Three, (i)
each of GAHR3 and GAHR4 may assign their respective obligations or rights to
contribute capital to one or more AHI Managed Companies, which shall constitute
a Permitted Transfer, and (ii) NHI may assign its obligation or right to
contribute capital to one or more NSAM Managed Companies which shall constitute
a Permitted Transfer. If any such Permitted Transferee fails to perform under
this Article Three as and when required, then the other Members shall have the
rights and remedies provided for by this Article Three as if GAHR3, GAHR4 or
NHI, as applicable, had failed to perform.
3.07    Liability of Members. Except as otherwise required by any non-waivable
provision of the Act or other applicable law and except as otherwise provided in
this Agreement or other agreements between the Company and one or more Members
or their Affiliates: (a) no Member shall be personally liable in any manner
whatsoever for any debt, liability or other obligation of the Company, whether
such debt, liability or other obligation arises in contract, tort, or otherwise;
and (b) no Member shall in any event have any liability whatsoever in excess of
(i) the amount of its Capital Contributions, (ii) its share of assets and
undistributed profits of the Company, if any, and (iii) the amount of any
wrongful distribution to such Member, if, and only to the extent, such Member
has actual knowledge (at the time of the distribution) that such distribution is
made in violation of Section 18-607 of the Act. Upon written notice by the
Company, any Member that received a Distribution in violation of Section 18-607
of the Act shall promptly return such distribution to the Company.
3.08    Member Loans. Except for Shortfall Loans, Members and their Affiliates
may make loans to the Company only upon the approval of (i) the Qualifying
Members as a Major Decision and (ii) if GAHR3 is not an AHI Managed Company,
GAHR4. The amount of such loans (including, without limitation, Shortfall Loans)
shall be treated as Indebtedness of the Company and not as a Capital
Contribution and shall be repaid in accordance with the terms of the loan
agreements relating to such loans, or in the case of Shortfall Loans, as
described in Section 3.03(c). Such loans shall not (i) increase the Units of the
lending Member, (ii) entitle such Member to a greater share of Distributions, or
(iii) entitle such Member to a greater share of allocations of Net Profits or
Net Losses.
3.09    Withdrawal. No Member is entitled to withdraw any part of such Member’s
Capital Contributions or Capital Account or to receive any distribution from the
Company, except as expressly provided in this Agreement.


10



--------------------------------------------------------------------------------






3.10    No Right of Partition. No Member has or shall have any right to seek or
obtain partition by court decree or operation of law of any Company property, or
the right to own or use particular or individual assets of the Company.
3.11    Title to Assets. The assets of the Company shall be owned by the Company
as an entity, and no Member or Manager has any ownership interest in such assets
or any portion thereof, and legal title to such assets shall be held in the name
of the Company.


ARTICLE FOUR

DISTRIBUTIONS
4.01    Timing of Distributions. The Manager shall cause the Company to
distribute all Available Cash, if any, to the Members (each such distribution
being a “Distribution”) within thirty (30) days of the end of each fiscal
quarter or on a more frequent basis as determined by the Manager in its sole
discretion.
4.02    Distributions of Available Cash. Subject to Section 3.03(c), Article
Eight and Section 10.07, all Available Cash shall be distributed to the Members
pro rata in proportion to their respective Units.
4.03    Limitation on Distributions. Notwithstanding anything to the contrary in
this Agreement, no Distribution shall be made to any Member to the extent such
Distribution would violate the Act or other applicable law.
ARTICLE FIVE

MANAGEMENT OF THE COMPANY
5.01    Generally.
(a)    The Company shall at all times only have one (1) Manager, and the initial
Manager shall be GAHR3. Subject to the rights and powers of the Members as
described herein (including, without limitation, the right of Qualifying Members
to approve Major Decisions), the Manager shall have the exclusive right and
power to conduct the business and affairs of the Company and to do all things
necessary to carry on the business of the Company in accordance with the
provisions of this Agreement and applicable law and hereby is authorized to take
any action of any kind and to do anything and everything it deems necessary or
appropriate in accordance with the provisions of this Agreement and applicable
law. Except as expressly set forth herein, the Members, in their capacity as
such, shall have no authority to act on behalf of the Company. To the maximum
extent permitted under applicable law, the Members agree that the Manager shall
have no fiduciary duties towards any Member, any Affiliate of any Member or the
Company.
(b)    Without limiting the generality of Section 5.01(a), but subject to the
rights and powers of the Members as described herein (including, without
limitation, the right of


11



--------------------------------------------------------------------------------






Qualifying Members to approve Major Decisions), the Manager shall have the power
and authority to undertake any of the following on behalf of the Company:
(i)    execute, deliver and perform any and all agreements, contracts,
documents, certifications and instruments necessary or convenient in connection
with the acquisition, development, financing, management, maintenance,
operation, sale or other disposition of the Company’s Properties and assets;
(ii)    borrow money and issue evidences of Indebtedness necessary, convenient,
or incidental to the accomplishment of the purposes of the Company; provided,
however, that in connection with the borrowing of money on a nonrecourse basis,
no lender shall be granted or acquire, at any time as a result of making such a
loan, any direct or indirect interest in the profits, capital or property of the
Company other than as a secured creditor;
(iii)    engage in any kind of activity and perform and carry out contracts of
any kind necessary to, or in connection with, or incidental to the
accomplishment of, the purposes of the Company, as may be lawfully carried on or
performed by a limited liability company under the laws of the State of
Delaware, and in each state where the Company has been qualified to do business;
and
(iv)    take such actions (including, without limitation, amending this
Agreement) as the Manager determines are advisable or necessary, based upon
advice of counsel to the Company (A) to preserve the tax status of the Company
as a partnership for Federal income tax purposes or (B) to conform this
Agreement to either (x) the Act, or (y) provisions of the Code or the Treasury
Regulations relating to taxation of partners and partnerships, including,
without limitation, any changes thereto.
(c)    Any Person dealing with the Company or the Manager may rely upon a
certificate signed by any officer, general partner or manager of the Manager,
thereunto duly authorized, as to:
(i)    the identity of the Manager or any Member;
(ii)    the existence or non-existence of any fact or facts which constitute a
condition precedent to the acts by the Manager or in any other manner germane to
the affairs of the Company;
(iii)    the persons who are authorized to execute and deliver any instrument or
document of the Company; and
(iv)    any act or failure to act by the Company or as to any other matter
whatsoever involving the Company.
(d)    The Manager shall use commercially reasonable efforts to perform the
following duties (it being acknowledged and agreed that, notwithstanding any
other provision herein, the obligation of the Manager to perform the duties
described below are subject to the consent or approval of the non-Manager
Members as to those actions or decisions that require the


12



--------------------------------------------------------------------------------






consent or approval of one or more Members as specified hereunder (including,
without limitation, the approval of Major Decisions):
(i)    subject to the availability of funds therefor, including through
Indebtedness available on commercially reasonable terms, conduct (or cause to be
conducted) the day-to-day business and affairs of the Company in compliance with
the Approved Business Plan in all material respects and approved Major Decisions
and direct the officers of any Subsidiary to act in accordance with the Approved
Business Plan and approved Major Decisions;
(ii)    subject to the availability of funds therefor, direct the officers of
HoldCo to operate HoldCo and its Subsidiaries in a manner consistent with the
obligations set forth in the Loan Documents and, subject to the availability of
funds therefor, to cause HoldCo to comply with the obligations contained
therein;
(iii)    cause Distributions, if any, through the applicable Subsidiaries to the
Company and by the Company to the Members, at such times as are required under
this Agreement;
(iv)    cause to be developed and maintained a compliance program reasonably
designed to provide effective internal controls that promote adherence to, and
prevent and detect material violations of, applicable legal requirements;
(v)    cause the EIK to employ reasonable accounting, billing, cash management
and collection policies and practices;
(vi)    cause to be developed and maintained reasonable accounting procedures,
controls and systems sufficient to permit, without limitation, accurate, timely
and complete preparation of records and books of accounting for the Company and
its Subsidiaries in accordance with GAAP; and
(vii)    work to implement SOX-compliant controls over financial reporting for
the Company and its Subsidiaries and, following such implementation, maintain
SOX-compliant controls over financial reporting for the Company and its
Subsidiaries.
(e)    The Manager shall not be required to manage the Company as the Manager’s
sole and exclusive function and the Manager may have other business interests
and may engage in other activities in addition to those relating to the Company,
even if such other business interests or activities are competitive with the
business of the Company. Neither the Company nor any Member shall have any
right, by virtue of this Agreement, to share or participate in such other
investments or activities of the Manager or to the income or proceeds derived
therefrom. The Manager shall incur no liability to the Company or to any of the
Members as a result of engaging in any other business or ventures.
5.02    Major Decisions/Deadlock. Notwithstanding any provision herein to the
contrary (including, without limitation, Section 5.01), the Manager shall not,
without the prior consent of each Qualifying Member, make any decision or take
any action that would constitute a Major Decision (as defined on Exhibit E
attached hereto). Each time the Consent of any Qualifying Member is required
under this Section 5.02, a written notice shall be sent to each Qualifying


13



--------------------------------------------------------------------------------






Member by the Manager, which notice shall provide in reasonable detail the
proposed Major Decision. Each Qualifying Member shall use good faith efforts to
respond within fifteen (15) days after receipt of such written notice. If a
Qualifying Member does not approve or disapprove of a proposed Major Decision in
writing within said fifteen (15) day period, then the Manager shall provide
written notice to such Qualifying Member that such matter or action requested
shall be deemed approved by such Qualifying Member if not objected to within
five (5) days after receipt of such written notice. If the Manager and any
Qualifying Member(s) disagree with respect to a Major Decision, then the Manager
and all Qualifying Member(s) shall engage in good faith negotiations to resolve
such disagreement. If the Manager and all Qualifying Member(s) have not resolved
the disagreement within twenty (20) days of entering into such good faith
negotiations, then the Manager and all Qualifying Member(s) may mediate such
disagreement pursuant to the commercial mediation rules then in effect of the
American Arbitration Association in the City of Wilmington, State of Delaware
(such mediation process not to exceed ninety (90) days); provided, however, that
if the Manager and any Qualifying Member(s) are still in disagreement after such
mediation process, then a “Deadlock” shall be deemed to have occurred with
respect to the Manager and the Qualifying Member(s), in which event GAHR3 may
thereafter initiate the buy/sell procedures set forth in Article Fourteen
subject to the terms of Article Fourteen. Notwithstanding anything to the
contrary set forth herein, if GAHR3 and GAHR4 are both AHI Managed Companies,
then any disagreement between GAHR3 and GAHR4 with respect to a Major Decisions
shall not result in any negotiation, arbitration, or delay pursuant to this
Section, or Deadlock, and GAHR3 and GAHR4 shall be required to resolve such
disagreement without any delay or negative impact on NHI.
5.03    Officers and Directors.
(a)    Officers of the Company. The Manager, without the Consent of any Member,
may at any time appoint one or more officers of the Company (the “Officers”)
which shall exercise and perform such powers and duties (subject to subject to
the rights and powers of the Members as described herein (including, without
limitation, the right of the Qualifying Members to approve Major Decisions)) as
shall be assigned and delegated to them from time to time by the Manager. The
Officers of the Company may include a chief executive officer, a president, one
or more vice presidents, a chief operations officer (and one or more
assistants), a secretary (and one or more assistants), and a chief financial
officer or treasurer (and one or more assistants). Each Officer may be removed
by the decision of the Manager at any time, with or without cause. Each Officer
shall hold office until his or her successor is appointed, unless earlier
removed by the Manager. Any individual may hold any number of offices. The
execution and delivery of any document, agreement or instrument by an Officer
shall be sufficient to bind, and shall be binding upon, the Company for all
purposes and third parties shall be entitled to rely on the authority of any
Officer acting at the direction of the Manager to take any such action on behalf
of the Company. The initial Officers are listed on Exhibit C attached hereto.
The Manager may revise Exhibit C in its sole discretion at any time. The
Officers shall not be entitled to any compensation from the Company for their
service as Officers of the Company.
(b)    Officers of Trilogy REIT/HoldCo. Except as provided in Exhibit E, the
Manager, without the Consent of any Member, may cause the Company, in its
capacity as the sole trustee of Trilogy REIT, to (i) appoint one or


14



--------------------------------------------------------------------------------






more officers of Trilogy REIT at any time, and (ii) cause Trilogy REIT, in its
capacity as the controlling member of HoldCo, to appoint one or more officers of
HoldCo at any time. Except as provided in Exhibit E, each officer of Trilogy
REIT and HoldCo may similarly be removed by the decision of the Manager at any
time, with or without cause. The officers of Trilogy REIT shall not be entitled
to any compensation from the Company or Trilogy REIT for their service as
officers of Trilogy REIT, respectively. Each advisory board member of Holdco who
is not an Affiliate of the Manager shall be entitled to compensation for his or
her service as an advisory board member in an amount not to exceed $100,000 per
year, a portion of which may be paid in the form of HoldCo equity and/or profit
interests; provided that the number of HoldCo advisory board members cannot
exceed five.
(c)    Directors of HoldCo.
(i)    The Manager shall cause the Company, in its capacity as the sole trustee
of Trilogy REIT, in its capacity as the controlling member of HoldCo, to cause
HoldCo to establish and maintain a board of directors for HoldCo (the “HoldCo
Board” and each director a “HoldCo Director”) as follows: (A) a majority of the
HoldCo Directors shall be designated by GAHR3 (the “GAHR3 Directors”); (B) one
(1) HoldCo Director may be designated by NHI (the “NHI Director”), or in lieu
thereof, NHI may appoint one (1) HoldCo Board observer, at its election; and (C)
the Manager and the Qualifying Members may jointly designate one or more HoldCo
Directors; provided, however, that (i) the number of GAHR3 Directors shall be
reduced to one (1) if the Percentage Interest of GAHR3 (combined with its
Affiliates’ Percentage Interests) is reduced below thirty-five percent (35%),
(ii) the number of GAHR3 Directors shall be reduced to zero (0) if GAHR3 is not
a Qualifying Member, (iii) the number of NHI Directors shall be increased to a
majority of the HoldCo Board if NHI is appointed as the Manager in accordance
with Sections 5.07(a) or 5.07 (b)(i) hereof or otherwise obtains the rights of
the Manager pursuant to this Agreement, (iv) the number of NHI Directors shall
be reduced to zero (0) if NHI is not a Qualifying Member provided NHI may
appoint one (1) HoldCo Board observer, (v) if GAHR3 at any time ceases to be an
AHI Managed Company, then GAHR4 may, at its election, appoint one (1) HoldCo
Board observer, and (vi) if GAHR4 becomes a Qualified Member, GAHR4 may, at its
election, appoint one (1) HoldCo Director (the “GAHR4 Director”). The Manager
shall have the power and authority to act (and shall act promptly) to adjust the
composition of the HoldCo Board in accordance with the foregoing. By execution
hereof, the Manager and GAHR3 and NHI (i.e., the Qualifying Members as of the
date hereof) hereby jointly designate and ratify Randall Bufford as a HoldCo
Director effective as of the date hereof. In furtherance of the foregoing, the
Manager shall cause the Company, in its capacity as the sole trustee of Trilogy
REIT, in its capacity as the controlling member of HoldCo, to cause HoldCo to
appoint Randall Bufford and the individuals identified in writing as the GAHR3
Directors, the GAHR4 Director, and the NHI Director to serve as HoldCo Directors
effective as of the date hereof.
(ii)    Subject to Section 5.03(c)(i), a GAHR3 or GAHR4 Director may only be
removed and/or replaced (including, without limitation, to fill a vacancy due to
death, disability or resignation of a GAHR3 or GAHR4 Director) as a HoldCo
Director at the direction of GAHR3 or GAHR4, as the case may be, in writing;
provided, however, that GAHR3 or GAHR4, as the case may be, shall promptly
remove any GAHR3 or GAHR4 Director that commits fraud, willful misconduct, gross
negligence, bad faith or any felony. GAHR3 or GAHR4, as the case may be, may
direct the removal and replacement of a GAHR3 or GAHR4 Director at any time for
any reason. If GAHR3 or GAHR4, as the case may be, desires to remove and/or
replace a GAHR3 or GAHR4 Director, then GAHR3 or GAHR4, as the case may be,
shall notify the Manager in


15



--------------------------------------------------------------------------------






writing of such decision. Upon receipt of such written notice from GAHR3 or
GAHR4, as the case may be, the Manager shall promptly cause the Company, in its
capacity as the sole trustee of Trilogy REIT, in its capacity as the controlling
member of HoldCo, to cause HoldCo to remove and/or replace such GAHR3 or GAHR4
Director in accordance with the direction of GAHR3 or GAHR4, as the case may be.
(iii)    Subject to Section 5.03(c)(i), the NHI Director, if any, may only be
removed and/or replaced (including, without limitation, to fill a vacancy due to
death, disability or resignation of the NHI Director) as a HoldCo Director at
the direction of NHI in writing; provided, however, that NHI shall promptly
remove any NHI Director that commits fraud, willful misconduct, gross
negligence, bad faith or any felony. NHI may direct the removal and replacement
of the NHI Director at any time for any reason. If NHI desires to remove and/or
replace the NHI Director, then NHI shall notify the Manager in writing of such
decision. Upon receipt of such written notice from NHI, the Manager shall
promptly cause the Company, in its capacity as the sole trustee of Trilogy REIT,
in its capacity as the controlling member of HoldCo, to cause HoldCo to remove
and/or replace the NHI Director in accordance with the direction of NHI.
(iv)    A HoldCo Director that is jointly appointed by the Manager and the
Qualifying Members as a Major Decision may only be removed and/or replaced
(including, without limitation, to fill a vacancy due to death, disability or
resignation of any such HoldCo Director) as a HoldCo Director as a Major
Decision. Upon approval of the Manager and the Qualifying Members of the
appointment, removal or replacement of a HoldCo Director as a Major Decision,
the Manager shall promptly cause the Company, in its capacity as the sole
trustee of Trilogy REIT, in its capacity as the controlling member of HoldCo, to
cause HoldCo to appoint, remove and/or replace such HoldCo Director in
accordance with the approved Major Decision.
5.04    Liability for Certain Acts and Indemnification.
(a)    No Manager, Member, Officer, Tax Matters Member or agent of the Company
has guaranteed or shall have any obligation with respect to the return of a
Member’s Capital Contributions or profits from the operation of the Company.
Notwithstanding any provision of the Act, no Manager, Member, Officer, Tax
Matters Member or agent of the Company shall be liable to the Company or to any
Member for any loss or damage sustained by the Company or any Member except for
loss or damage resulting from fraud, willful misconduct, gross negligence, or
material breach of this Agreement. Each Manager, Member, Officer, Tax Matters
Member and agent of the Company shall be entitled to rely on information,
opinions, reports or statements, including but not limited to financial
statements or other financial data prepared or presented by: (i) any one or more
Members, Managers, Officers, Tax Matters Member or agents of the Company whom
such party reasonably believes to be reliable and competent in the matter
presented, or (ii) legal counsel, public accountants, or other Persons as to
matters such party reasonably believes are within the such Person’s professional
or expert competence.
(b)    To the fullest extent permitted by the Act, the Company shall indemnify
each Manager, Member, Officer, Tax Matters Member, agent of the Company and
their respective officers, directors, employees, agents and affiliates
(“Indemnified Persons”) for any loss, damage or expense incurred by such
Indemnified Person on behalf of the Company or in furtherance of the


16



--------------------------------------------------------------------------------






interests of the Members or otherwise arising out of or in connection with the
Company, except for losses arising from such Indemnified Person’s own fraud,
willful misconduct, gross negligence, or material breach of this Agreement. No
Indemnified Person shall, in the absence of its own fraud, willful misconduct,
gross negligence, or material breach of this Agreement, be liable to the Company
or the Members for (i) any mistake in judgment, (ii) any act performed or
omission made by it or (iii) any losses due to the mistake, action, inaction or
negligence of agents of the Company. Expenses (including attorneys’ fees)
incurred by an Indemnified Person in a civil or criminal action, suit or
proceeding shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding; provided, however, that, if an Indemnified
Person is advanced such expenses and it is later determined that such
Indemnified Person was not entitled to indemnification with respect to such
action, suit or proceeding, then such Indemnified Person shall reimburse the
Company for such advances. The Members hereby acknowledge that each Indemnified
Person shall be a third party beneficiary under the terms of this Section
5.04(b). The provisions of this Section 5.04(b) shall continue to afford
protection to each Indemnified Person regardless of whether such Indemnified
Person remains in the position or capacity pursuant to which such Indemnified
Person became entitled to indemnification under this Section 5.04(b) and
regardless of any subsequent amendment to this Agreement. The Members agree that
the covenants and agreements set forth in this Section 5.04(b) shall survive the
cancellation of the Company.
5.05    Manager, Member and Affiliate Compensation. Except as otherwise
contemplated in this Section 5.05 or elsewhere in this Agreement, no Member,
Manager or Affiliate thereof shall be entitled to any compensation from the
Company or any Subsidiary, unless approved by (i) the Qualifying Members as a
Major Decision and (ii) if GAHR3 is not an AHI Managed Company, GAHR4. The
Manager and its Affiliates shall be reimbursed by the Company (or applicable
Subsidiary) for all reasonable expenses properly incurred by the Manager or an
Affiliate thereof in connection with the discharge of its obligations under this
Agreement in its capacity as Manager or otherwise properly incurred on behalf of
the Company (or applicable Subsidiary); provided that the Manager shall not be
entitled to seek reimbursement from the Company for a percentage of its general
and administrative expenses, including personnel costs for personnel providing
services to the Company.
5.06    Business Plan. Attached hereto as Exhibit A is the business plan for the
Company, which is approved by the Members by execution of this Agreement (the
“Approved Business Plan”). The Approved Business Plan may be amended at any time
pursuant to the approval of the Qualifying Members as a Major Decision.
5.07    Resignation/Removal of the Manager.
(a)    Resignation. The Manager of the Company may resign at any time by giving
thirty (30) days written notice to the Members of the Company. The resignation
of any Manager shall take effect upon the date that is 30 days following the
receipt of such notice or at such later time as shall be specified in such
notice; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective. The resignation of the
Manager shall not affect the Manager’s rights as a Member and shall not
constitute a withdrawal of the Manager as a Member. In the event the Manager
resigns as provided in this Section 5.07(a), then, so long as NHI is Qualifying
Member, then NHI shall have the right to serve as the Manager


17



--------------------------------------------------------------------------------






if it so chooses and may not be removed as Manager except upon a Default. If NHI
is not a Qualifying Member or declines to serve as the Manager, then the Manager
shall be chosen by a majority vote of the Qualifying Members.
(b)    Removal.
(i)    Generally. So long as (A) GAHR3 and its Affiliates in the aggregate own
the largest number of Units (as compared with any other Member and such Member’s
Affiliates) and (B) the Percentage Interest of GAHR3 and its Affiliates in the
aggregate is equal to or greater than thirty-five percent (35%), then GAHR3
shall serve as Manager and may not be removed as Manager except upon a Default.
If GAHR3 ceases to meet all such requirements, then GAHR3 shall be removed as
Manager as provided in Section 5.07(b)(iii)(A) below. Should GAHR3 be removed as
Manager and the replacement manager is not NHI, GAHR3 shall retain the right to
vote on the replacement manager, as long as GAHR3 is, at the time of the vote, a
Qualifying Member. If at any time (x) NHI and its Affiliates in the aggregate
own the largest number of Units (as compared with any other Member and such
Member’s Affiliates), and (y) the Percentage Interest of NHI and its Affiliates
in the aggregate is equal to or greater than thirty-five percent (35%), then so
long as (x) and (y) continue to be true, NHI shall serve as Manager and may not
be removed as Manager except upon a Default.
(ii)    Default – For Cause Removal. Any Person serving as Manager may be
removed by the affirmative vote of all Qualifying Members of the Company
(excluding any Member that is the Manager or that is an Affiliate of the
Manager) in accordance with this Section 5.07(b) after the occurrence of any of
the following (each a “Default”):
(A)    the commission of fraud, embezzlement or commission of a felony by the
Manager against the Company, any Member or any Subsidiary;
(B)    the commission of gross negligence or willful misconduct by the Manager
relating to the Company, any Member or any Subsidiary;
provided, however, that any such action in (A) or (B) shall not constitute a
Default if such action: (i) is committed by an employee or other agent of
Manager (other than the officers or directors of the Manager, the officers and
directors of AHI if GAHR3 is then an AHI Managed Company or the officers and
directors of any successor advisor to GAHR3 if GAHR3 or its REIT Parent is an
externally-managed company) who is promptly terminated or removed; and (ii) is
cured within 30 days (or such longer period of time not to exceed 90 days so
long as Manager is diligently pursuing a cure of such breach), which cure may be
accomplished through reimbursing the Company, Member or Subsidiary for actual
damages or losses incurred; or
(C)    breach by the Manager of any provision contained in this Agreement that
(A) has a material adverse economic effect on the Company, any Member or any
Subsidiary and (B) is not cured within thirty (30) days after written notice
thereof from any other Member which notice describes in reasonable detail the
alleged breach (or within such longer period of time, not to exceed ninety (90)
days, if such breach cannot reasonably be cured within such thirty (30) day
period and so long as the Manager is diligently pursuing a cure of such breach).


18



--------------------------------------------------------------------------------




(iii)    Removal of the Manager.
(A)    Removal as a Result of Change in Ownership. In the event that GAHR3 is no
longer entitled to serve as the Manager as provided by Section 5.07(b)(i)
hereof, NHI shall have the right to remove GAHR3 as Manager by delivering
written notice (the “Removal Notice”) to GAHR3 and GAHR4 at any time within
thirty (30) days after GAHR3 ceases to be entitled to serve as the Manager. The
Removal Notice shall specify the effective date of removal of GAHR3 as Manager
which effective date may not be earlier than ten (10) days after the date of the
Removal Notice.  Upon the effective date of removal of a Person as Manager
pursuant to this Section 5.07(b)(iii)(A), such Person shall automatically be
removed as the Manager, and in the event that NHI meets the requirements to
serve as the Manager as provided in Section 5.07(b)(i), GAHR3 shall be replaced
in that capacity by NHI. If NHI does not meet the requirements set forth above
to serve as the Manager or declines to serve as the Manager, then the Manager
shall be chosen by a majority vote of the Qualifying Members.
(B)    Removal As a Result of a Default. In the event of a Default by the
Manager, the Qualifying Members (by unanimous vote, excluding any Member that is
the Manager or that is an Affiliate of the Manager) shall have the right to
remove such Manager as Manager by delivering written notice (the “Default
Notice”) to such Manager at any time within thirty (30) days after obtaining
actual knowledge of such Default, but only so long as (i) such Manager and its
Affiliates are released on or prior to the effective date of removal from any
and all personal or recourse liability with respect to all Company and
Subsidiary financings and other obligations, and (ii) such removal does not
result in a default or breach under any Company or Subsidiary financing
documentation. Each Default Notice shall specify in reasonable detail the event
of Default and the effective date of removal of the Manager as Manager which
effective date may not be earlier than ten (10) days after the date of the
Default Notice. Upon the effective date of removal of a Person as Manager, such
Person shall automatically be removed as the Manager and shall be replaced in
that capacity by a Person elected by the Qualifying Members by unanimous vote
(excluding any Member that is the Manager subject to removal or that is an
Affiliate of the Manager subject to removal). Notwithstanding the foregoing or
any other provision herein to the contrary, if the Manager subject to removal
contests the validity of its removal as Manager through expedited arbitration in
accordance with Section 12.03 hereof (which such Manager shall be entitled to
do), then such Manager shall not be removed as Manager until the conclusion of
such arbitration, and only then if such arbitration validates the removal of
such Person as Manager.
(iv)    Effect of Removal. After the effective date of removal as Manager, any
removed Manager shall cease to be the Manager, but shall continue to be a Member
(if applicable) and maintain (i) all of the same economic rights it had prior to
removal as Manager, (ii) the right to approve Major Decisions (if such Person is
a Qualifying Member), and (iii) its other rights as described herein.
(c)    Except as otherwise provided above in this Section 5.07, any vacancy
occurring for any reason in the position of Manager may be filled by the
Qualifying Members (including the departing Manager) as a Major Decision.


19



--------------------------------------------------------------------------------






ARTICLE SIX

TRANSFER OF MEMBERSHIP INTERESTS
6.01    Transfers.
(a)    Generally. Prior to September 11, 2020, except for Permitted Transfers
and except as otherwise provided herein (including, without limitation, pursuant
to Section 6.06 (i.e., right of first offer), Section 6.07 (i.e., drag-along),
Section 6.08 (i.e., tag-along), and Article Fourteen (i.e., buy/sell)), no
Member may (i) assign, convey, sell, transfer, liquidate, encumber, or in any
way alienate (collectively a “Transfer”), all or any part of its Units in the
Company, or (ii) permit any Person to Transfer any direct or indirect interest
in such Member, without in each case the prior written Consent of each
Qualifying Member, whose Consent may not be unreasonably withheld. A Member’s
Consent shall not be considered unreasonably withheld if a Member withholds its
Consent for any of the following reasons (it being acknowledged and agreed that
the following is not an exhaustive list): (A) the proposed transferee is a
competitor of a Member, any AHI Managed Company or any NSAM Managed Company, is
the owner of or manages one or more properties that compete with one or more of
the Properties owned directly or indirectly by HoldCo; (B) the proposed
transferee or any of its Affiliates is generally recognized as being of ill
repute or is in any other manner a person with whom a prudent business person
would not wish to associate in a commercial venture or a person that, in such
Member’s reasonable determination, would be considered by regulators in the
healthcare industry in any jurisdiction where HoldCo’s Properties are located to
be an unsuitable business associate for such Member and its Affiliates,
including as a result of the proposed transferee’s character, lack of
competence, low quality of care or unacceptable track record of past and current
compliance with state and federal requirements; (C) the proposed transferee does
not have the ability to fulfill the transferring Member’s financial obligations
hereunder; (D) the proposed transferee or any of its Affiliates had a prior
unsatisfactory business relationship with such Member or any of its Affiliates;
(E) the proposed Transfer would subject the Company, any Member or any of their
Affiliates to additional regulatory requirements the compliance with which would
subject the Company or such other Person to material expense or burden; (F) the
proposed Transfer involves only a component portion of a Unit, such as the
Capital Account, or rights to distributions, separate and apart from all other
components of a Unit; or (G) such Transfer would not comply with the USA PATRIOT
Act or the proposed transferee or any of its Affiliates are included on any
watch list issued by any governmental authority, including the Securities and
Exchange Commission. Any attempted Transfer of all or any portion of a direct or
indirect interest in the Company in breach of the foregoing shall be null and
void and shall have no effect whatsoever.
(b)    Permitted Transfers. Notwithstanding the foregoing or any other provision
herein to the contrary, the following Transfers of direct or indirect interests
in the Company (“Permitted Transfers”) shall be permitted and not require the
Consent of any Member or the Manager:
(i)    with respect to any direct or indirect interest in any Member held by a
REIT: (A) a direct or indirect Transfer of the stock of such REIT or the
interests in the NHI Partnership, the GAHR3 Partnership or the GAHR4
Partnership, (B) a stock split, or reverse stock split or the creation of new
classes of stock in such REIT or new classes of partnership interests in the NHI
Partnership, the GAHR3 Partnership or the GAHR4 Partnership, (C) the issuance or
redemption of stock by such REIT or partnership interests in


20



--------------------------------------------------------------------------------






the NHI Partnership, the GAHR3 Partnership, or the GAHR4 Partnership, as
applicable, (D) any reorganization, merger, consolidation, recapitalization,
listing or similar transaction with respect to such REIT or the NHI Partnership,
the GAHR3 Partnership or the GAHR4 Partnership, as applicable (E) any other
transaction that modifies, changes, or affects the ownership or control of such
REIT or the NHI Partnership, the GAHR3 Partnership or the GAHR4 Partnership, as
applicable, and (F) the direct or indirect sale of all or substantially all of
the assets of such REIT or the NHI Partnership, the GAHR3 Partnership or the
GAHR4 Partnership, as applicable;
(ii)    with respect to any direct or indirect interest in any Member or any
Units in the Company, a direct or indirect Transfer of any such interest or
Units to a majority-owned and controlled subsidiary of Griffin-American
Healthcare REIT III, Inc. (the parent company of GAHR3), Griffin-American
Healthcare REIT IV, Inc. (the parent company of GAHR4), or NorthStar Healthcare
Income, Inc. (the parent company of NHI); provided, however, (x) any direct or
indirect interest in GAHR3, or any Units in the Company owned by GAHR3, may only
be Transferred to a majority-owned and controlled subsidiary Griffin-American
Healthcare REIT IV, Inc. (the parent company of GAHR4) if GAHR4 is an AHI
Managed Company and (y) any direct or indirect interest in GAHR4, or any Units
in the Company owned by GAHR4, may only be Transferred to a majority-owned and
controlled subsidiary Griffin-American Healthcare REIT III, Inc. (the parent
company of GAHR3) if GAHR3 is an AHI Managed Company;
(iii)    with respect to any direct or indirect interest in NHI or its
Affiliates that own Units or any Units in the Company owned by NHI or its
Affiliate, a direct or indirect Transfer of any such interest or Units to any
other NSAM Managed Company or any subsidiary of NHI;
(iv)    with respect to any direct or indirect interest in GAHR3 or its
Affiliates that own Units or any Units in the Company owned by GAHR3 or its
Affiliate, a direct or indirect Transfer of any such interest or Units to any
other AHI Managed Company or any subsidiary of GAHR3; and
(v)    with respect to any direct or indirect interest in GAHR4 or its
Affiliates that own Units or any Units in the Company owned by GAHR4 or its
Affiliate, a direct or indirect Transfer of any such interest or Units to any
other AHI Managed Company or any subsidiary of GAHR4.
(c)    Each Member hereby agrees that it shall not Transfer all or any of its
Units in the Company, except as permitted by this Agreement. Any purported
Transfer of a direct or indirect interest in the Company which is not in
accordance with this Agreement shall be null and void ab initio. After the
consummation of any Transfer of any Units, the Units so Transferred shall remain
subject to the terms and provisions of this Agreement, any further Transfers
must comply with all the terms and provisions of this Agreement and any Person
admitted as a Permitted Transferee must execute a counter-signature page to and
agree to be bound by this Agreement.
(d)    By execution of this Agreement (or any amendment or assignment), (i)
GAHR3 and each Permitted Transferee that receives a Permitted Transfer from or
with respect to


21



--------------------------------------------------------------------------------






GAHR3 (directly or indirectly) agree that they shall act only as one under the
terms of this Agreement through GAHR3 and no Permitted Transferee may take a
position, make a decision or act in any manner that is contrary to the position
taken, decision made or action taken by GAHR3 hereunder, and (ii) GAHR4 and each
Permitted Transferee that receives a Permitted Transfer from or with respect to
GAHR4 (directly or indirectly) agree that they shall act only as one under the
terms of this Agreement through GAHR4 and no Permitted Transferee may take a
position, make a decision or act in any manner that is contrary to the position
taken, decision made or action taken by GAHR4 hereunder.
(e)    By execution of this Agreement (or any amendment or assignment), NHI and
each Permitted Transferee that receives a Permitted Transfer from or with
respect to NHI (directly or indirectly) agree that they shall act as one under
the terms of this Agreement through NHI only, and no Permitted Transferee may
take a position, make a decision or act in any manner that is contrary to the
position taken, decision made or action taken by NHI hereunder.
(f)    For purposes of Sections 6.06, 6.07 and 6.08, (i) GAHR3 and its
Affiliates that own Units shall be treated as one party and a reference to GAHR3
in Section 6.06, 6.07 and 6.08 shall mean GAHR3 and its Affiliates that own
Units, (ii) GAHR4 and its Affiliates that own Units shall be treated as one
party and a reference to GAHR4 in Section 6.06, 6.07 and 6.08 shall mean GAHR4
and its Affiliates that own Units, and (iii) NHI and its Affiliates that own
Units shall be treated as one party and a reference to NHI in Section 6.06, 6.07
and 6.08 shall mean NHI and its Affiliates that own Units.
6.02    Additional Restrictions on Transfers.
(a)    In no event shall a Transfer of a direct or indirect interest in the
Company be permitted under Sections 6.01(b)(ii) – (iv) if: (i) such Transfer
would violate the Securities Act or any state securities or “Blue Sky” laws
applicable to the Company or the Units to be Transferred, (ii) such Transfer
would cause the Company to become subject to the registration requirements of
the Investment Company Act, (iii) such Transfer would constitute a “prohibited
transaction” under Section 406 of ERISA or Section 4975 of the Code or cause all
or any portion of the assets of the Company to constitute “plan assets” under
ERISA or Section 4975 of the Code, (iv) such Transfer could reasonably be
expected to cause the Company to be treated as a “publicly traded partnership”
within the meaning of Sections 7704 and/or 469 of the Code, (v) such Transfer
would violate any other applicable law, or (vi) such Transfer would adversely
affect the REIT status of any Qualifying Entity, including by causing the EIK to
fail to qualify as an “eligible independent contractor” under Code Section
856(d)(9).
(b)    Any Person that acquires all or any Units in a Transfer permitted under
this Article Six shall be obligated to assume any obligations of such Member
under this Agreement. Each Member agrees that, notwithstanding the Transfer of
all or any of its Units, as between such Member and the Company, such Member
shall remain liable for all Capital Contributions required to be made by such
Member (without taking into account the Transfer of all or any of such Units)
prior to the time, if any, when the purchaser, assignee or transferee of such
Units is admitted as a substituted Member.


22



--------------------------------------------------------------------------------






6.03    Admission and Withdrawals.
(a)    Generally. Except as provided herein, no Member shall have the right to
withdraw from the Company and no additional Member may be admitted to the
Company.
(b)    Conditions of Admission. A Permitted Transferee or other transferee of
Units pursuant to a Transfer made in accordance with this Agreement shall become
a Member only if the following conditions have been satisfied:
(i)    the transferor, its legal representative or authorized agent must have
executed a written instrument of transfer of such Units in form and substance
reasonably satisfactory to the Manager;
(ii)    the transferee must have executed a written agreement, in form and
substance reasonably satisfactory to the Manager to assume all of the duties and
obligations of the transferor under this Agreement with respect to the
transferred Units and to be bound by and subject to all of the terms and
conditions of this Agreement;
(iii)    unless waived by all of the Qualifying Members, an opinion described in
this subpart (iii) has been delivered to the Company. Such opinion shall be
(i) obtained at the expense of the transferor, (ii) from counsel acceptable to
the Manager, and (iii) to the effect that such Transfer (w) may be effected
without registration of the Units under the Securities Act of 1933, as amended,
(x) does not cause the violation of any state or federal securities law
(including any investment suitability standards) applicable to the Company, (y)
does not have any adverse tax result for the Company, the Manager or the
Members, and (z) shall not cause the Company or any entity in which the Company
invests to be subject to any additional regulatory requirements (including,
without limitation, those imposed by ERISA, or the registration requirements of
the Investment Company Act of 1940, as amended, or to lose the “safe harbor”
exemption from such registration which relates to the number of investors);
(iv)    the transferee must have executed such other documents and instruments
as the Manager may deem reasonably necessary to effect the admission of the
transferee as a Member; and
(v)    the transferee or the transferor must have paid the expenses incurred by
the Company in connection with the admission of the transferee to the Company.
A Person who acquires any Units but who is not admitted as a Member pursuant to
this Article Six (such Person an “Unadmitted Assignee”) shall be entitled only
to distributions pursuant to Articles Four and Eight with respect to such Units
as if a Member and on the same basis as the Members. To the fullest extent
permitted by the Act, in no case shall an Unadmitted Assignee (a) have a right
to any information or accounting of the affairs of the Company, (b) be entitled
to inspect the books or records of the Company, or (c) have any other rights of
a member under the Act or a Member under this Agreement, including the right to
vote such Unadmitted Assignee’s Units.
6.04    Enforcement. The restrictions on Transfer contained in this Agreement
are an essential element in the ownership of Units, and each Member specifically
acknowledges and


23



--------------------------------------------------------------------------------






agrees that money damages would not provide an adequate remedy for a breach of
such restrictions. Upon application to any court of competent jurisdiction, the
Company or a Member, as the case may be, is entitled to a decree against any
Person violating or about to violate such restrictions, requiring their specific
performance, including those requiring a Member to sell all or a portion of its
Units to another Member, or prohibiting a Transfer of all or a portion of such
Units.
6.05    Transfers During a Fiscal Year. In the event of a Transfer of a Member’s
Units at any time other than the end of a Fiscal Year, the various items of
Company income, gain, deduction, loss, credit and allowance as computed for
federal income tax purposes shall be allocated between the transferor and the
transferee in the ratio of the number of days in the Fiscal Year before and
after the Transfer, unless the transferor and the transferee shall (i) have
given the Company written notice, on or before the January 15 following the year
in which such Transfer occurred, stating their agreement that such allocation
shall be made on some other proper basis and (ii) agree to reimburse the Company
for any incidental accounting fees and other expenses incurred by the Company in
making such allocation.
6.06    Right of First Offer.
(a)    GAHR3 shall cause all of its Affiliates to act in accordance with this
Section 6.06, GAHR4 shall cause all of its Affiliates to act in accordance with
this Section 6.06, and NHI shall cause all of its Affiliates (as applicable) to
act in accordance with this Section 6.06.
(b)    At any time (i) prior to September 11, 2020 with regard to a Transfer of
Units with respect to which a Member may not unreasonably withhold its Consent
pursuant to Section 6.01(a), or (ii) after September 11, 2020 with regard to any
Transfer of Units, if GAHR3, GAHR4 or NHI (the “Selling Member”) desires to
Transfer (or cause its Affiliate to Transfer) all or any portion of its Units to
a purchaser that is not an Affiliate of GAHR3, GAHR4 or NHI in a single, arm’s
length transaction, or in a series of related arm’s length transactions through
the sale of Units, or a merger, consolidation or other similar corporate
reorganization of the Company (the “Proposed Sale” and the Units that are the
subject of such Proposed Sale are the “Proposed Units”), the Selling Member
shall notify each other Member (each an “Offeree Member” and collectively, the
“Offeree Members”) in writing of its intentions to sell (the “Initial Sale
Notice”). The Initial Sale Notice shall contain general information on the
proposed sale. The parties shall have sixty (60) days to discuss the proposed
sale (such sixty (60) day period beginning upon receipt by the Offeree Members
of the Initial Sale Notice defined as the “Proposed Sale Discussion Period”).
If, after the Proposed Sale Discussion Period, the Selling Member still desires
to proceed with the Proposed Sale, then Selling Member shall provide a formal
written notice (the “Proposed Sale Notice”) to each Offeree Member within thirty
(30) days after the end of the Proposed Sale Discussion Period. The Proposed
Sale Notice shall specify the proposed sale price of the Proposed Units and the
material terms and conditions of such Proposed Sale (the “Proposed Sale Terms”).
If applicable, the Proposed Sale Notice may also constitute the Drag-Along
Notice provided for in Section 6.07 or the Tag-Along Notice provided for by
Section 6.08 if it includes all information required by such sections. Within
thirty (30) days after receipt of the Proposed Sale Notice (such period
beginning upon the Offeree Members’ receipt of the Proposed Sale Notice and
ending on the thirtieth (30th) day thereafter being known as the “Proposed Sale
Notice Period”), each Offeree Member may elect to purchase all of the Proposed
Units from the Selling Member upon the same terms and conditions as those set
forth in the Proposed Sale Notice by delivering a written notice


24



--------------------------------------------------------------------------------






(the “Purchase Notice”) of such election to the Selling Member. If an Offeree
Member elects to purchase the Proposed Units, then the closing of such Transfer
shall take place at such time and place as specified in the Purchase Notice,
which date shall not be more than one hundred twenty (120) days after delivery
of the Purchase Notice by the Offeree Member, subject to extension of up to an
additional one hundred fifty (150) days if necessary in order to obtain any
third party Consents required to consummate the Proposed Sale. At the closing,
the Selling Member shall deliver such customary transfer documents as the
applicable Offeree Member may reasonably request to Transfer the Proposed Units
to be sold by such Selling Member, against delivery of the applicable
consideration. In the event more than one Offeree Member elects to purchase the
Proposed Units, such units shall be allocated to each Offeree Member pro rata in
accordance with their relative Percentage Interests.
(c)    If no Offeree Member timely elects to purchase the Selling Member’s
Proposed Units or if one or more Offeree Members timely elect to purchase the
Proposed Units but one or more Offeree Members fails to close the purchase in
the time frame described in Section 6.06(c), then, subject to Section 6.06(e),
the Selling Member may proceed with the Proposed Sale without the Consent of any
Member or Manager, provided that (i) (A) if no Offeree Member timely elected to
purchase the Selling Member’s Proposed Units, such Proposed Sale is consummated
within one hundred twenty (120) days following the end of the Proposed Sale
Notice Period, subject to extension of up to an additional one hundred fifty
(150) days if necessary in order to obtain any third party Consents required to
consummate the Proposed Sale, or (B) if an Offeree Member elected to purchase
the Proposed Units but fails to close the purchase of the Proposed Units within
the time frame described in Section 6.06(c), such Proposed Sale is consummated
within one hundred twenty (120) days following the last possible date that the
Offeree Member could have consummated the Proposed Sale in accordance with
Section 6.06(c), subject to extension of up to an additional one hundred fifty
(150) days if necessary in order to obtain any third party Consents required to
consummate the Proposed Sale, and (ii) the actual sale terms are substantially
consistent with the Proposed Sale Terms (it being acknowledged and agreed that
the sale price of the Proposed Units must be equal to or greater than
ninety-eight percent (98%) of the sale price of the Proposed Units as specified
in the Proposed Sale Notice). If no Offeree Member elected to purchase the
Selling Member’s Proposed Units, and the Proposed Sale is not consummated within
the time frame and on the terms described above, the Offeree Member shall have
the right to require that the Selling Member thereafter again comply with this
Section 6.06, however if the Selling Member provides the Offeree Members a
subsequent Proposed Sale Notice on the same or more favorable terms to the
Offeree Members within one hundred eighty (180) days from the original Proposed
Sale Notice, each Offeree Member must respond to the subsequent Proposed Sale
Notice within ten (10) Business Days after receipt of the subsequent Proposed
Sale Notice.
(d)    If any Member shall default in its obligations under this Section 6.06,
then the other Member may seek specific performance of such Member’s obligations
under this Section 6.06 or pursue any other remedies at law or in equity. In
addition, to the extent any Member fails to take any required action in
connection with this Section 6.06, each Member hereby grants the other Member
power of attorney to take such action on such Member’s behalf. The power of
attorney granted pursuant to this Section 6.06(d) is a special power of attorney
coupled with an interest and is irrevocable.


25



--------------------------------------------------------------------------------






(e)    If both Offeree Members elect to purchase the Proposed Units but one
Offeree Member (the “Defaulting Offeree Member”) fails to close the purchase in
the time frame described in Section 6.06(c), then the Offeree Member (the
“Non-defaulting Offeree Member”) which is prepared to close on the purchase of
the Proposed Units it elected to Purchase shall have the right to purchase the
Proposed Units that the Defaulting Offeree Member fails to purchase. The Selling
Member shall give the Non-defaulting Offeree Member notice of such failure by
the Defaulting Offeree Member and the Non-defaulting Offeree Member shall have a
period of twenty (20) days to elect whether to purchase the Proposed Units which
the Defaulting Offeree Member failed to purchase and shall have an additional
period of time, not to exceed (20) days, to consummate such sale subject to a
reasonable extension of time necessary in order to obtain any third party
Consents required to consummate such sale. If the Non-defaulting Offeree Member
does not elect to purchase the Proposed Units which the Defaulting Offeree
Member failed to Purchase within the time period set forth in this Section
6.06(e), then the Selling Member may proceed with the Proposed Sale of all of
the Proposed Units without the Consent of any Member or Manager but subject to
the provisions of this Section 6.06, and the Non-defaulting Offeree Member shall
have no further right to purchase the Proposed Units it elected to purchase.
6.07    Drag-Along Right. At any time (i) prior to September 11, 2020 with
regard to a Transfer of Units with respect to which a Member may not
unreasonably withhold its Consent pursuant to Section 6.01(a), or (ii) after
September 11, 2020 with regard to any Transfer of Units, if GAHR3 receives a
bona fide offer from an independent third party to Transfer all, but not less
than all, of its Units to a purchaser which is not an Affiliate of GAHR3 in a
single, arm’s length transaction, or in a series of related arm’s length
transactions, through the sale of Units, or a merger, consolidation or other
similar corporate reorganization of the Company (the “Drag-Along Sale”), then
GAHR3 shall provide written notice to NHI, GAHR4 and the other Members at least
thirty (30) days prior to the date of such proposed Transfer (the “Drag-Along
Notice”), which shall specify the identity of the prospective purchaser and the
material terms and conditions of such proposed Transfer and the amount and type
of consideration to be paid in respect thereof. Subject to Section 6.07 (d), the
Drag-Along Notice shall also constitute the Proposed Sale Notice pursuant to
Section 6.06(b). Subject to Section 6.07 (d), if neither NHI nor GAHR4 provide a
Purchase Notice to GAHR3 as provided in Section 6.06(c), then GAHR3 may at its
option, require all of the other Members of the Company, including NHI and
GAHR4, to Transfer all, but not less than all, of their respective Units to such
purchaser on the same terms and conditions offered to GAHR3; provided, however,
that the gross proceeds of the Drag-Along Sale, less the aggregate reasonable
and customary expenses of the Company incurred in connection therewith, shall be
shared by the Members in the same manner as if all of the assets of the Company
were sold for such sale price and the proceeds of such sale were distributed to
the Members in accordance with Section 4.02 (and the same power of attorney
contained in Section 6.06(e) shall apply with respect to any Drag-Along Sale).
(a)    The closing of the Drag-Along Sale shall take place at such time and
place as GAHR3 shall specify in the Drag-Along Notice. At the closing of the
Drag-Along Sale, each Member shall deliver such customary transfer documents as
GAHR3 may reasonably request to Transfer the Units to be sold by such Member,
against delivery of the applicable consideration.
(b)    By execution of this Agreement, each Member hereby agrees, subject to
NHI’s and GAHR4’s rights pursuant to Section 6.06 and Section 6.07(d) to Consent
to and to


26



--------------------------------------------------------------------------------






participate in a Drag-Along Sale in a timely manner. If any Member shall default
in its obligation to sell its Units in a Drag-Along Sale, then GAHR3 may seek
specific performance of such Member’s obligations under this Section 6.07 or
pursue any other remedies at law or in equity. In addition, to the extent any
Member fails to take any required action in connection with this Section 6.07,
each Member hereby grants GAHR3 power of attorney to take such action on such
Member’s behalf. The power of attorney granted pursuant to this Section 6.07(b)
is a special power of attorney coupled with an interest and is irrevocable.
(c)    Notwithstanding anything to the contrary contained herein, as a condition
and prior to the closing of a Drag-Along Sale, each Member and its respective
Affiliates (unless waived by such Member) shall be released from any personal
liability with respect to all Loans (including, without limitation, any
liability associated with any guaranty or indemnity relating to a Loan).
(d)    This Section 6.07 (d) shall govern the rights of NHI and GAHR4 with
respect to the Drag-Along Notice constituting the Proposed Sale Notice pursuant
to Section 6.06(b). If NHI or GAHR4, but not both, elect to purchase from GAHR3
all of the Units owned by GAHR3 within the time periods and in the manner
required by Section 6.06, then the Member making such election to purchase shall
also be required to purchase all of the Units owned by all other Members on the
same terms and conditions offered by GAHR3 (subject to the proviso set forth in
Section 6.07(a) and the other terms and conditions of this Section 6.07). If
both NHI and GAHR4 elect to purchase from GAHR3 all of the Units owned by GAHR3
within the time periods and in the manner required by Section 6.06, then NHI
shall have the sole right to purchase the all of the Units owned by GAHR3 and
all of the Units owned by GAHR4 at a price designated by NHI which price shall
be required to be in excess of price offered by GAHR3 (the “NHI Drag-Along
Price”) and otherwise on terms set forth in the Drag-Along Notice and the other
terms and conditions of this Section 6.07. Such election (the “NHI Drag-Along
Election”) shall be made by NHI by written notice to the other Members (the “NHI
Drag-Along Election Notice”) within ten (10) Business days after the election of
both NHI and GAHR4 to purchase from GAHR3 all of the Units owned by GAHR3. If
NHI does not make the NHI Drag-Along Election pursuant to an NHI Drag-Along
Election Notice within the time period required by this Section, then GAHR4
shall be obligated to purchase all of the Units owned by GAHR3 and NHI on the
terms set forth in the Drag-Along Notice and the other terms and conditions of
this Section 6.07. If NHI makes the NHI Drag-Along Election pursuant to an NHI
Drag-Along Election Notice then GAHR4 shall have the right (the “GAHR4
Drag-Along Election”) by written notice (the “GAHR4 Drag-Along Election Notice”)
to the other Members delivered no later than then (10) Business Days after
receipt of the NHI Drag-Along Election Notice to purchase from GAHR3 all of the
Units owned by GAHR3 and all of the Units owned by NHI for a price designated by
GAHR4 in the GAHR4 Election Notice which price shall be required to be in excess
of the NHI Drag-Along Price and otherwise on the terms set forth in the
Drag-Along Notice and the other terms and conditions of this Section 6.07. If
GAHR4 does not make the GAHR4 Drag-Along Election pursuant to a GAHR4 Drag-Along
Election Notice within the time period required by this Section, then NHI shall
be obligated to purchase all of the Units owned by GAHR3 and GAHR4 at the NHI
Drag-Along Price and otherwise on the terms set forth in the Drag-Along Notice
and the other terms and conditions of this Section 6.07.


27



--------------------------------------------------------------------------------






6.08    Tag-Along Right.
(a)    At any time (i) prior to September 11, 2020 with regard to a Transfer of
Units with respect to which a Member may not unreasonably withhold its Consent
pursuant to Section 6.01(a), or (ii) after September 11, 2020 with regard to any
Transfer of Units, if GAHR3 receives a bona fide offer from an independent third
party to Transfer at least ten percent (10%) of its Units to a purchaser which
is not an Affiliate of GAHR3 in a single, arm’s length transaction, or in a
series of related arm’s length transactions, through the sale of Units, or a
merger, consolidation or other similar corporate reorganization of the Company
(the “Tag-Along Sale”), then GAHR3 shall provide written notice to NHI, GAHR4
and the other Members at least thirty (30) days prior to the date of such
proposed Transfer (the “Tag-Along Notice”), which shall specify the identity of
the prospective purchaser (the “Tag-Along Purchaser”) and the material terms and
conditions of such proposed Transfer and the amount and type of consideration to
be paid in respect thereof. The Tag-Along Notice shall also constitute the
Proposed Sale Notice pursuant to Section 6.06(b). If NHI and/or GAHR4 does not
provide a Purchase Notice to GAHR3 as provided in Section 6.06(c), and GAHR3
does not exercise its drag-along right contained in Section 6.07 hereof, if
applicable, then GAHR3 shall comply with the requirements of this Section 6.08.
(b)    Within thirty (30) days after delivery of an effective Tag-Along Notice,
each of NHI and GAHR4 shall give written notice to GAHR3 that (i) NHI and/or
GAHR4, as the case may be, elects to transfer its respective Units (which shall
be no greater than the percentage of its Units that the Tag-Along Notice states
GAHR3 desires to Transfer (the “Tag-Along Percentage”)) to the Tag-Along
Purchaser on the same terms and conditions set forth in the Tag-Along Notice
(the “Tag-Along Option”) or (ii) NHI and/or GAHR4, as the case may be, elects
not to transfer its respective Units (or the Tag-Along Percentage thereof) to
the Tag-Along Purchaser (the “Non-Transfer Option”). NHI and/or GAHR4, as the
case may be, shall conclusively be deemed to have elected the Non-Transfer
Option with respect to its Units if it fails to give written notice of its
election of either of the above-described options within such thirty (30) day
period.
(c)    If NHI and GAHR4 both elect or are both deemed to have elected the
Non-Transfer Option, GAHR3 shall be permitted to make the Tag-Along Sale, so
long as (i) such Tag-Along Sale is consummated within one hundred twenty (120)
days of the Tag-Along Notice, subject to extension of up to an additional one
hundred fifty (150) days if necessary in order to obtain any third party
Consents required to consummate the Tag-Along Sale and (ii) the actual sales
price does not exceed one hundred two percent (102%) of the sales price
specified in the Tag-Along Notice.
(d)    If NHI and GAHR4 both elect the Tag-Along Option or either NHI or GAHR4
elect the Tag-Along Option, GAHR3 shall not make the Tag-Along Sale to the
Tag-Along Purchaser unless such Tag-Along Purchaser acquires, simultaneously
with its acquisition of GAHR3’s Units (or the Tag-Along Percentage thereof), the
Units (or the Tag-Along Percentages thereof) of either or both of NHI and GAHR4
which has elected the Tag-Along Option at a purchase price per Unit equal to the
purchase price per Unit paid for GAHR3’s Units. Notwithstanding the foregoing,
the aggregate reasonable and customary expenses of the Members incurred in
connection with the transfer of their Units or portions thereof (including,
without limitation, any reasonable attorneys’ fees and expenses and any
brokerage fees) shall be paid (or reimbursed) out of the aggregate purchase
price paid to the Members.


28



--------------------------------------------------------------------------------






(e)    If NHI and/or GAHR4 exercises the Tag-Along Option, then each of NHI
and/or GAHR4 which has elected the Tag-Along Option shall take all actions
necessary to cause its Units (or the Tag-Along Percentage thereof) to be
transferred to the Tag-Along Purchaser as set forth in Section 6.08(e), such
actions to include, without limitation, executing a contract of sale if
requested to do so by the Tag-Along Purchaser (which contract shall be no more
onerous to NHI and/or GAHR4 than the contract of sale executed by GAHR3) and
complying with the terms thereof. If either or both of NHI and GAHR4 elects or
is deemed to have elected the Non-Transfer Option, and the Tag-Along Sale does
not occur on the terms set forth in Section 6.08(c), NHI and/or GAHR4 shall have
the right to require that GAHR3 thereafter again comply with this Section 6.08,
however if GAHR3 provides a subsequent Tag-Along Notice on the same or more
favorable terms to NHI and GAHR4 within one hundred eighty (180) days from the
original Tag-Along Notice, NHI and GAHR4 must respond to the subsequent
Tag-Along Notice within ten (10) Business Days after receipt of the subsequent
Tag-Along Notice.
6.09    Initial Public Offering. If the Qualified Members approve an IPO by
Trilogy REIT as a Major Decision, then the Members shall take all reasonable
actions in connection therewith (including any restructuring transactions to
effect such IPO as determined to be necessary by the Qualified Members);
provided, however, that no Member shall be required to expend any funds or take
any actions that would impair REIT status of such Member or its parent or
Trilogy REIT. The Company shall be liquidated and dissolved upon the IPO and the
Members shall be subject to customary lock-up restrictions with respect to the
equity interests in Trilogy REIT they receive in connection with such IPO. Upon
an IPO, any governance or transfer restrictions described above governing
Trilogy REIT shall terminate.
6.10    Additional Rights of NHI Upon Purchasing GAHR3 Units. If, at any time,
NHI and its Affiliates owns seventy percent (70%) or more of the outstanding
Units, whether Units are acquired from GAHR3 pursuant to Section 6.06, Section
14.01 or otherwise, NHI shall also have all of the rights of GAHR3 set forth
herein which are in addition to the rights of GAHR3 as a Member, Manager, and
Qualifying Member including, the right to initiate the Drag-Along Right pursuant
to Section 6.07, the right to initiate the Tag-Along Right pursuant to Section
6.07, and the right to initiate the Buy/Sell pursuant to Article Fourteen. The
Members shall act reasonably and in good faith to appropriately amend this
Agreement to grant and confirm such rights for the benefit of NHI.
ARTICLE SEVEN

INVESTMENT REPRESENTATIONS
Each Member hereby represents and warrants to, and agrees with, the other Member
and the Company as follows:
7.01    Investment Intent. Such Member is acquiring the Units for investment
purposes for its own account only and not with a view to or for sale in
connection with any distribution of all or any part of such Units.
7.02    Business Experience. By reason of such Member’s business or financial
experience, or by reason of the business or financial experience of its general
partner, managing


29



--------------------------------------------------------------------------------






member, or financial advisor who is unaffiliated with and who is not
compensated, directly or indirectly, by the Company or any Affiliate or selling
agent of the Company, such Member is capable of evaluating the risks and merits
of an investment in the Units and of protecting such Member’s own interests in
connection with this investment.
7.03    No Registration of Units. Such Member acknowledges that the Units have
not been registered under the Securities Act or under any applicable “Blue Sky”
laws in reliance, in part, upon its representations, warranties, and agreements
herein.
7.04    Restricted Securities. Such Member understands that the Units are
“restricted securities” under the Securities Act in that such Units are being
acquired from the Company in a transaction not involving a public offering, and
that the Units may be resold without a registration under the Securities Act
only in certain limited circumstances and that otherwise the Units must be held
indefinitely.
7.05    No Obligations to Register. Such Member represents, warrants and agrees
that the Company is under no obligation to register or qualify the Units under
the Securities Act or under any state securities law, or to assist it in
complying with any exemption from registration and qualification.
7.06    No Disposition in Violation of Law. Without limiting the representations
set forth above, and without limiting anything contained elsewhere in this
Agreement (including Article Six concerning Transfers of Units), no Member shall
make any disposition of all or any part of such Member’s Units that would result
in a violation by the Company of the Securities Act or any other applicable
securities laws. Without limiting the foregoing, such Member agrees not to make
any Transfer of all or any part of its Units unless and until such Member has
notified the Company of the proposed Transfer and, if requested by the Manager,
furnish, a written opinion of counsel, reasonably satisfactory to the Manager,
that such disposition would not require registration of any Securities under the
Securities Act or the Consent of or a permit from appropriate authorities under
any applicable state securities laws.
7.07    Investment Risk. Such Member acknowledges that the Units are speculative
investments which involve a substantial degree of risk of loss of its entire
investment in the Company, and it understands and takes full cognizance of the
risks related to the purchase of such Units.
7.08    Restrictions on Transferability. Such Member acknowledges that there are
substantial restrictions on the transferability of the Units pursuant to this
Agreement, that there is no public market for such Units and that none is
expected to develop, and that, accordingly, it may not be possible for such
Member to liquidate its investment in the Company.
7.09    Information Reviewed. Such Member has received and reviewed this
Agreement and the other information provided by the Company such Member
considers necessary or appropriate for deciding whether to invest in the
Company.
7.10    No Advertising. Such Member has not seen, received, been presented with,
or been solicited by any leaflet, public promotional meeting, article or any
other form of advertising or general solicitation with respect to the sale of
Units.


30



--------------------------------------------------------------------------------






7.11    “Accredited Investor” Qualification. Such Member is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act. Each Member shall provide to the Company, upon request by the
Manager, additional certifications or other evidence, in form and substance
acceptable to the Manager, in respect of the foregoing.
7.12    Authority. This Agreement has been duly executed and delivered by such
Member and constitutes a valid and binding obligation of such Member,
enforceable against such Member in accordance with its terms except as such
enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).
7.13    Power and Authority. Such Member has the requisite power and authority
necessary to enter into, deliver and perform its obligations pursuant to this
Agreement. Such Member’s execution, delivery and performance of this Agreement
has been duly authorized by the such Member.


ARTICLE EIGHT

DISSOLUTION AND LIQUIDATION OF THE COMPANY
8.01    Dissolution.
(a)    The Company shall be dissolved and wound up upon the first to occur of
any of the following events:
(i)    the sale of all or substantially all of the Company’s assets;
(ii)    the Consent of all Members; or
(iii)    any other event that applicable law specifies must operate as an event
causing the dissolution of a limited liability company, notwithstanding any
provision to the contrary in this Agreement.
The dissolution of the Company shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Company shall not terminate until
it is wound up and its assets have been distributed as provided in Section 8.02.
Notwithstanding the dissolution of the Company, prior to the termination of the
Company, the business of the Company and the affairs of the Members, as such,
shall continue to be governed by this Agreement.
(b)    Each Member shall look solely to the assets of the Company for all
distributions with respect to the Company, its Capital Contributions thereto,
such Member’s Capital Account and such Member’s share of profits and losses, and
shall have no recourse therefor (upon dissolution or otherwise) against any
other Member. Accordingly, if any Member has a deficit balance in such Member’s
Capital Account (after giving effect to all contributions, distributions and
allocations for all taxable years, including the year during which the
liquidation


31



--------------------------------------------------------------------------------






occurs), then such Member shall have no obligation to make any Capital
Contribution with respect to such deficit, and such deficit shall not be
considered a debt owed to the Company or to any other Person for any purpose
whatsoever.
8.02    Liquidation.
(a)    Upon dissolution of the Company, the Manager or a liquidating trustee or
person selected by the Manager (the “Liquidating Trustee”), shall wind up the
affairs of the Company and proceed within a reasonable period of time to sell or
otherwise liquidate the assets of the Company and, after paying or making due
provision by the setting up of reserves for all liabilities to creditors of the
Company in accordance with applicable law, to distribute the assets among the
Members in accordance with the provisions for the making of distributions set
forth in this Article Eight and Treasury Regulation Section
1.704-1(b)(2)(ii)(b)(2). Notwithstanding the foregoing, in the event that the
Manager or the Liquidating Trustee, as the case may be, shall, in its absolute
discretion, determine that a sale or other disposition of part or all of the
assets of the Company would cause undue loss to the Members or otherwise be
impractical, the Manager or the Liquidating Trustee may either defer liquidation
of, and withhold from distribution for a reasonable time, the assets or
distribute part or all of the assets to the Members in kind based on the fair
market value of such assets.
(b)    No Member shall be liable for the return of the Capital Contributions of
other Members, except as expressly provided for herein.
(c)    Upon liquidation, all of the assets of the Company, or the proceeds
therefrom, shall be distributed or used as follows and in the following order of
priority:
(i)    for the payment of Indebtedness of the Company including any expenses of
liquidation and any outstanding Member loans (including, without limitation,
Shortfall Loans) and accrued and unpaid interest thereon;
(ii)    to the setting up of any reserves which the Manager or the Liquidating
Trustee may deem reasonably necessary for any contingent or unforeseen
liabilities or obligations of the Company in accordance with applicable law; and
(iii)    to the Members in accordance with Section 4.02 of this Agreement;
provided, however, that if for any reason the amounts otherwise distributable to
the Members pursuant to this Section 8.02(c)(iii) differ from the Capital
Account balances of the Members immediately prior to the making of such
liquidating distributions (and after taking into account all Capital Account
adjustments for the Company’s taxable year in which liquidation occurs), then
allocations of items of income, gain, loss and deduction (for the current tax
year and prior tax years) shall be made to eliminate all such differences to the
extent permitted by the Code and the applicable Regulations.
(d)    When the Manager or the Liquidating Trustee, as the case may be, has
complied with the foregoing liquidation plan, the Members shall execute,
acknowledge and cause to be filed an instrument evidencing the cancellation of
the Company’s Certificate, if required by the Act.


32



--------------------------------------------------------------------------------






ARTICLE NINE

AMENDMENTS
9.01    Amendments.
(a)    Except as provided in Section 9.01(b), this Agreement is subject to
amendment only with the Consent of each of the Members.
(b)    Notwithstanding the provisions of Section 9.01(a), this Agreement may be
amended from time to time by the Manager without the Consent of the Members as
follows: (i) to the extent provided by Section 3.01(d); (ii) to correct a
typographical error; and (iii) to delete from or add to any provision required
to be so deleted or added by a state securities commission, which addition or
deletion is deemed by such commission to be for the benefit or protection of the
Members.
(c)    The Manager shall send the Members a copy of any amendment adopted
pursuant to this Section 9.01(b).
(d)    Upon the adoption of any amendment to this Agreement in accordance with
Section 9.01(b), the amendment shall be executed by the Manager on behalf of the
Members.
ARTICLE TEN

FINANCIAL, REPORTING AND TAX MATTERS
10.01    Records and Accounting. Proper and complete records and books of
account of the business of the Company shall be maintained at the Company’s
principal place of business. The books and records of the Company and its
Subsidiaries shall be open to the reasonable inspection and examination of the
Members or their duly authorized Representatives during reasonable business
hours. The Members and their duly authorized Representatives may discuss the
affairs, finances and accounts of the Company with the Manager and the
accountants of the Company during reasonable business hours. The books and
records of the Company shall be kept in accordance with GAAP. The Manager shall
cause the documents and information listed on Exhibit F to be prepared and
delivered to the Members. The Manager shall use commercially reasonable efforts
to deliver such documents and information in a form that enables REIT Parents
and their respective Affiliates to comply with REIT Parents’ and their
respective Affiliates’ reporting and certification requirements under applicable
laws and regulations, and to implement a system to enable REIT Parents and their
respective Affiliates to do control testing pursuant to the certification
requirements of the Sarbanes-Oxley Act of 2002 (as amended, supplemented,
restated or replaced from time to time, “SOX”) or any similar or related
requirements that may from time to time be applicable to the REIT Parents.
Manager shall reasonably cooperate with REIT Parents and their respective
Affiliates in complying with their respective obligations pursuant to SOX, other
applicable legal requirements and any matters related to REIT testing and
compliance, if applicable, including assisting REIT Parents and their respective
Affiliates and their respective internal and external independent auditors in
completing procedures to comply with their obligations under SOX and other
applicable legal requirements in a timely manner, including


33



--------------------------------------------------------------------------------






causing officers of the Company to execute and deliver to REIT Parents and their
respective Affiliates such certifications with respect to the financial reports
required by this Agreement as REIT Parents or their respective Affiliates may
reasonably request. To facilitate the foregoing, Manager shall maintain
SOX-compliant internal controls over financial reporting for the Company to the
extent required to accomplish the purposes set forth above.
10.02    Annual Reports. Within ninety (90) days after the end of each Fiscal
Year, the Manager shall cause to be delivered to the Members a balance sheet as
of the end of such Fiscal Year and statements of income, Members’ equity and
cash flows for such Fiscal Year, which, except as otherwise provided in this
Agreement, shall be prepared in accordance with GAAP, and a statement, in
reasonable detail, showing the Capital Account of each Member and detailing the
Capital Contributions of, distributions to, and gains and losses allocated to,
each Member for such Fiscal Year.
10.03    Management Agreement. Within fifteen (15) days’ written request of any
Member, the Manager shall deliver or cause to be delivered to the Members copies
of any notices or reports delivered by an EIK to OpCo pursuant to section 6.2 of
the Management Agreement or such other sections of the Management Agreement as a
Member may reasonably request from time to time.
10.04    Tax Information. The Manager shall cause to be prepared all federal,
state, local and foreign tax returns of the Company for each year for which such
returns are required to be filed and shall use commercially reasonable efforts
to cause such returns to be timely filed. The Members agree that they shall not,
except as otherwise required by law or with the prior Consent of the Manager,
(i) treat, on their own income tax returns, any item of income, gain, loss,
deduction or credit relating to their interest in the Company in a manner
inconsistent with the treatment of such items by the Company as reflected on the
Schedule or equivalent form, or (ii) file any claim for a refund relating to any
such item based on, or which would result in, such inconsistent treatment. The
Manager shall cause a draft copy of the Schedule K-1 for each Member to be
delivered to such Member by May 31 of each year and the final Schedule K-1 for
each Member to be delivered to such Member by July 15 of each year. With respect
to each tax return of the Company, the Manager shall cause a draft copy of such
tax return to be provided to the Members concurrent with the delivery of the
final Schedule K-1. The Manager shall make itself available during reasonable
business hours to discuss each such tax return with the Members prior to filing.
10.05    Tax Matters Member. For taxable years beginning before December 31,
2017, GAHR3 is hereby designated as the tax matters partner within the meaning
of Section 6231(a)(7) of the Code and, for each taxable year beginning after
December 31, 2017, GAHR3 is hereby designated as the partnership representative
for purposes of the Partnership Tax Audit Rules (“Tax Matters Member”). In such
capacity, GAHR3 shall have all of the rights, authority and power, and shall be
subject to all of the obligations, of a tax matters partner or partnership
representative, as the case may be, to the extent provided in the Code and the
Treasury Regulations. If any state or local tax law provides for a tax matters
partner, partnership representative or Person having similar rights, powers,
authority or obligations, GAHR3 shall also serve in such capacity. In all other
cases, GAHR3 shall represent the Company in all tax matters to the extent
allowed by law and to the maximum extent not prohibited by law. Out-of-pocket
expenses reasonably incurred by GAHR3 as the Tax Matters Member or in a similar
capacity as set forth in this Section 10.04 shall be reimbursed by the Company.
Such expenses shall include, without limitation, reasonable


34



--------------------------------------------------------------------------------






fees of attorneys and other tax professionals, accountants, appraisers and
experts, filing fees and reasonable out-of-pocket costs. Any decisions made by
the Tax Matters Member shall be made in the Tax Matters Member’s reasonable
discretion. GAHR3 shall inform the Members of any decision or action GAHR3 takes
as the Tax Matters Member. Each Member will cooperate with the Tax Matters
Member, including providing any information reasonably requested by the Tax
Matters Member in connection with any proceeding, and do or refrain from doing
any or all things reasonably requested by the Tax Matters Member with respect to
the conduct of any examinations or proceedings involving the Company. Each
Member will furnish to the Company all pertinent information in its possession
to make any election or computation under the Partnership Tax Audit Rules. A
Member’s obligations to comply with the requirements of this Section 10.05 will
survive such Member’s ceasing to be a Member of the Company and/or the
termination, dissolution, liquidation and winding up of the Company, and, for
purposes of this Section 10.05, the Company will be treated as continuing in
existence.
10.06    Capital Accounts, Allocations and Elections. Each Member shall have a
capital account (a “Capital Account”) which shall be established and maintained
in accordance with Exhibit B. Allocations of Net Profits and Net Losses shall be
made in accordance with Exhibit B, and tax elections shall be made by the
Company as set forth in Exhibit B.
10.07    Tax Advances. To the extent the Company is required by law to withhold
or to make tax payments on behalf of or with respect to any Member (including
any taxes arising under the Partnership Tax Audit Rules) (the latter a “Tax
Advance”), the Manager may withhold such amounts and make such tax payments as
so required. All Tax Advances made on behalf of a Member, plus interest thereon
at a rate equal to the Base Rate, as of the date of such Tax Advances, shall,
either (at the option of the Manager), (i) be promptly paid to the Company by
the Member on whose behalf such Tax Advances were made (such payment not to
constitute a Capital Contribution) or (ii) be repaid by reducing the amount of
the current or next succeeding Distribution or Distributions which would
otherwise have been made to such Member or, if such Distributions are not
sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Member. Whenever the Manager selects option
(ii) pursuant to the preceding sentence for repayment of a Tax Advance by a
Member, for all other purposes of this Agreement such Member shall be treated as
having received all Distributions (whether before or upon liquidation) unreduced
by the amount of such Tax Advance and interest thereon. Each Member hereby
agrees to reimburse the Company and the Manager for any liability with respect
to Tax Advances required on behalf of or with respect to such Member. For the
avoidance of doubt, any taxes, penalties and interest payable under the
Partnership Tax Audit Rules by the Company or any fiscally transparent entity in
which the Company owns an interest will be treated as specifically attributable
to the Members and the Manager will use reasonable best efforts to allocate the
burden of (or any diminution in distributable proceeds resulting from) any such
taxes, penalties or interest to those Members to whom such amounts are
specifically attributable (whether as a result of their status, actions,
inactions or otherwise), as reasonably determined by the Manager. A Member’s
obligations to comply with the requirements of this Section 10.07 will survive
such Member’s ceasing to be a Member of the Company and/or the termination,
dissolution, liquidation and winding up of the Company, and, for purposes of
this Section 10.07, the Company will be treated as continuing in existence.


35



--------------------------------------------------------------------------------






ARTICLE ELEVEN

CONFIDENTIALITY
11.01    Disclosure of Confidential Information. Except as otherwise expressly
permitted by this Article Eleven, each Member shall keep confidential and not
disclose the Confidential Information for the longer of the term of this
Agreement or three (3) years after a Member receives, obtains or learns of such
Confidential Information. Without limiting the foregoing, each Member will use
no less than the same degree of care, and no less than a reasonable degree of
care, to protect the Confidential Information as such Member uses to protect its
own Trade Secrets and confidential information.
11.02    Certain Exceptions. The prohibitions in Section 11.01 will not apply
only to the extent that: (a) the disclosing Person (i) demonstrates that the
same Confidential Information was in its possession before disclosure to it and
(ii) the disclosing Person provided the Company and each Member with written
notice of prior possession; (b) the disclosing Person demonstrates (i) that the
same information is currently publicly available or has become publicly
available and (ii) that such public availability does not result from (A) the
misappropriation or improper disclosure of such Confidential Information by the
disclosing Person or (B) the obtaining of such Confidential Information by
improper means of the disclosing Person; (c) the disclosing Person demonstrates
that the same information was developed independently by the disclosing Person
without the use of the Confidential Information; (d) the disclosure of the
Confidential Information is required or deemed advisable by counsel in order to
comply with applicable laws, rules, regulatory requirements or other
governmental requirements (e.g., securities law requirements), or the
requirements of any securities exchange, that are binding upon such Member or
its Affiliates; (e) it is reasonably necessary for a Member or the Company to
make the disclosure to enforce this Agreement; or (f) disclosure is made by a
Member or the Company in connection with the sale, transfer or other
disposition, in whole or in part, of Units or the financing, sale, transfer or
other disposition of the assets of the Company in accordance with this Agreement
(but then only if disclosure is subject to a non-disclosure agreement then
customary in such transactions). In the absence of an order or relief, the
disclosing Person must use reasonable efforts to have the disclosed information
treated confidentially, consistent with this Article Eleven.
11.03    Permitted Disclosure to Representatives. Notwithstanding the
prohibitions of this Article Eleven, each Member and the Company may disclose
Confidential Information to its Representatives directly involved with the
Company.
11.04    Disclosure to Non-Representatives. Except as otherwise provided by this
Article Eleven, any disclosure of any Confidential Information may be made to a
non-Representative only if the receiving Person executes and delivers a
confidentiality agreement in form and substance approved by the Manager in good
faith or by legal counsel to the Company.
11.05    Remedies. Each Member recognizes that the activities proscribed by this
Article will result in irreparable damage and harm to the Company and the
Members and that the Company and Members and their Affiliates may be without an
adequate remedy at law in the event of any such activities. Each Member agrees
that if this Article is breached or is threatened to be breached, the Company,
each Member, and each of their Affiliates may: (a) obtain specific performance;


36



--------------------------------------------------------------------------------






(b) enjoin any Person that has breached or threatens to breach from engaging in
any activity proscribed by this Article; and (c) pursue any one or more of the
foregoing or any other remedy available to it under applicable law, including
damages and set-off rights. A Person seeking or obtaining any such relief will
not be deemed to be precluded from obtaining any other relief to which that
Person may be entitled.
ARTICLE TWELVE

MISCELLANEOUS
12.01    Notices.
(a)    Any notice to a Member shall be delivered or sent to the address of such
Member set forth next to such Member’s name on Appendix A or such other mailing
address of which such Member shall advise the Manager in writing. Any notice to
the Company or the Manager shall be delivered or sent to the principal office of
the Company or such other mailing address of which the Manager shall advise the
Members in writing.
(b)    Any notice hereunder shall be in writing and shall be deemed effectively
given and received (i) upon personal delivery, when sent by electronic mail or
similar electronic means or the next Business Day if sent after business hours
or on a non-Business Day (in each case in place of receipt), (ii) five (5)
Business Days after mailing by registered or certified mail, return receipt
requested, postage prepaid, addressed as described in Section 12.01(a) or (iii)
(24) hours after sending by overnight courier, addressed as described in Section
12.01(a) or the next Business Day if the end of such twenty-four (24) hour
period does not fall within business hours on a Business Day in place of
receipt; provided, however, that any notice sent by electronic mail or similar
electronic means shall be promptly followed by a copy of such notice sent by
mail or overnight courier in the manner described herein.
12.02    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its
conflicts of law principles.
12.03    Arbitration. Any dispute, controversy or claim arising out of or in
connection with, or relating to, this Agreement (excluding any attempt to
resolve a disagreement regarding a Major Decision, which shall be handled
through mediation in accordance with Section 5.02 hereof) or any breach or
alleged breach hereof shall, upon the request of any party involved, be
submitted to, and settled by, expedited arbitration proceedings in the City of
Wilmington, State of Delaware, pursuant to the commercial arbitration rules then
in effect of the American Arbitration Association (or at any time or at any
other place or under any other form of arbitration mutually acceptable to the
parties so involved). Any award rendered shall be final and conclusive upon the
parties and a judgment thereon may be entered in the highest court of the forum,
state or federal, having jurisdiction. The expenses of the arbitration shall be
borne equally by the parties to the arbitration, provided that each party shall
pay for and bear the cost of its own experts, evidence and counsel’s fees,
except that in the discretion of the arbitrator, any award may include the cost
of a party’s counsel if the arbitrator expressly determines that the party
against whom such award is entered has caused the dispute, controversy or claim
to be submitted to arbitration as a dilatory tactic. The arbitrator shall decide
such dispute in accordance with the laws of the State of Delaware, without


37



--------------------------------------------------------------------------------






regard to conflict of law provisions thereof. Notwithstanding any provision of
the Agreement to the contrary, this Section 12.03 shall be construed to the
maximum extent possible to comply with the laws of the State of Delaware,
including the Uniform Arbitration Act (10 Del. C. § 5701 et seq.) (the “Delaware
Arbitration Act”). If, nevertheless, it shall be determined by a court of
competent jurisdiction that any provision or wording of this Section 12.03,
including any rules of the American Arbitration Association, shall be invalid or
unenforceable under the Delaware Arbitration Act, or other applicable law, such
invalidity shall not invalidate all of this Section 12.03. In that case, this
Section 12.03 shall be construed so as to limit any term or provision so as to
make it valid or enforceable within the requirements of the Delaware Arbitration
Act or other applicable law, and, in the event such term or provision cannot be
so limited, this Section 12.03 shall be construed to omit such invalid or
unenforceable provision.
12.04    Entire Agreement. This Agreement (including any Annexes, Exhibits, or
Appendix hereto) and any other written agreements constitute (for the respective
Members that are parties thereto or bound thereby) the entire agreement among
the Members with respect to the subject matter hereof and thereof and supersede
any prior agreement or understanding among them with respect to such subject
matters.
12.05    Headings. The headings in this Agreement are inserted for convenience
of reference only and shall not affect the interpretation of this Agreement.
Wherever from the context it appears appropriate, each term stated in either the
singular or the plural shall include the singular and the plural.
12.06    Binding Provisions. The covenants and agreements contained herein shall
be binding upon and inure to the benefit of the successors and assigns of the
parties hereto.
12.07    No Waiver. The failure of any Member to seek redress for violation, or
to insist on strict performance, of any covenant or condition of this Agreement
shall not prevent a subsequent act which would have constituted a violation from
having the effect of an original violation.
12.08    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument. This Agreement may be executed by electronic mail or
other electronic transmission.
12.09    Costs. Except as expressly provided herein, each party will solely be
responsible for and bear all of its respective expenses, including expenses of
legal counsel, investment bankers, consultants, accountants and other advisors,
incurred at any time in connection with the transactions contemplated in this
Agreement.
12.10    No Third Party Rights. Except as set forth in Section 5.04(b), this
Agreement is intended solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
Person other than the parties hereto.
12.11    Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other Persons or circumstances shall not be affected thereby, and the intent
of this Agreement shall be enforced to the greatest extent permitted by law.


38



--------------------------------------------------------------------------------






ARTICLE THIRTEEN

FORCED SALE PROVISION
13.01    Forced Sale Triggers. At any time following (i) September 11, 2025, or
(ii) September 11, 2022, if GAHR3 is no longer an AHI Managed Company, either
NHI, or GAHR3 (the “Triggering Member”) shall have the right to cause the
Company to sell all of its assets (the “Assets” which shall mean either (a) the
Company’s entire ownership interest in Trilogy REIT, or (b) all of the direct
and indirect assets owned through Trilogy REIT) in accordance with this Article
Thirteen (a “Forced Sale”) by delivering written notice (a “Forced Sale Notice”)
to the other Members (the “Non-Triggering Members”) indicating the Triggering
Member’s election to exercise a Forced Sale. The Forced Sale Notice shall
specify (A) the proposed selling price (the “Forced Sale Price”) for the Assets,
and (B) any other material terms of the proposed sale (collectively, with the
Forced Sale Price, the “Forced Sale Terms”). Notwithstanding the foregoing,
GAHR3 may only trigger a Forced Sale after September 11, 2025 (i.e., GAHR3 may
not trigger a Forced Sale due to the occurrence of the event described in
subpart (ii) above in this Section 13.01).
13.02    Forced Sale Election.
(a)    Subject to this Section 13.02, the Non-Triggering Members shall have the
right to elect to purchase the Assets on substantially the same terms as
contained in the Forced Sale Notice (including, without limitation, the same
Forced Sale Price), such right to be exercised by delivery of written notice
thereof to the Triggering Member (the “Forced Sale Purchase Notice”) within
sixty (60) days following the Non-Triggering Members’ receipt of the Forced Sale
Notice (such sixty (60) day period defined as the “Forced Sale Purchase Notice
Period”).
(b)    If none of the Non-Triggering Members timely deliver a Forced Sale
Purchase Notice to the Triggering Member, then the Non-Triggering Members shall
conclusively be deemed to have elected to not purchase the Assets.
(c)    If one, but not both Non-Triggering Members timely exercises its right to
purchase the Assets on the Forced Sale Terms (the Non-Triggering Member that
exercises its right to purchase the Assets, the “Purchasing Non-Triggering
Member”) pursuant to a Forced Sale Purchase Notice, then the other
Non-Triggering Members and the Triggering Member shall promptly enter into (or
cause the appropriate parties to enter into) a legally-binding purchase and sale
agreement and proceed with the purchase and sale of the Assets to the Purchasing
Non-Triggering Member substantially in accordance with the Forced Sale Terms,
all of the foregoing to be consummated by the Non-Triggering Members and the
Triggering Member acting in good faith and in a commercially reasonable manner.
(d)    If both Non-Triggering Members timely exercise its right to purchase the
Assets on the Forced Sale Terms, then NHI, if GAHR3 is the Triggering Member, or
GAHR3, if NHI as the Triggering Member, shall have the sole right to purchase
the Assets at a price designated by NHI or GAHR3, as applicable, which price
shall be required to be in excess of Forced Sale Price (the “Non-Triggering
Member Forced Sale Price”) and otherwise on the Forced Sale Terms. Such election
(the “Non-Triggering Member Election”) shall be made by GAHR3 or


39



--------------------------------------------------------------------------------






NHI, as applicable, by written notice to the other Members (the “Non-Triggering
Member Election Notice”) within ten (10) Business Days after the election of
both Non-Triggering Members to purchase the Assets pursuant to a Forced Sale
Purchase Notice. If GAHR3 or NHI, as applicable, does not make the
Non-Triggering Member Election pursuant to a Non-Triggering Member Election
Notice within the time period set forth in this Section 13.02(d), then GAHR4
shall be obligated to purchase the Assets on the Forced Sale Terms. If GAHR3 or
NHI, as applicable, makes the Non-Triggering Member Election pursuant to a
Non-Triggering Member Election Notice then GAHR4 shall have the right (the
“GAHR4 Election”) by written notice (the “GAHR4 Election Notice”) to the other
Members delivered no later than then (10) Business Days after receipt of the
Non-Triggering Member Election Notice to purchase the Assets for a price
designated by GAHR4 in the GAHR4 Election Notice which price shall be required
to be in excess of the Non-Triggering Member Forced Sale Price and otherwise on
the Forced Sale Terms. If GAHR4 does not make the GAHR4 Election pursuant to a
GAHR4 Election Notice within the time period set forth in this Section 13.02(d),
then GAHR3 or NHI, as applicable, shall be obligated to purchase the Assets at
the Non-Triggering Member Forced Sale Price and otherwise on the Forced Sale
Terms. Once it is determined pursuant to this Section 13.02(d) which Member
shall purchase the Assets, the Members shall promptly enter into (or cause the
appropriate parties to enter into) a legally-binding purchase and sale agreement
and proceed with the purchase and sale of the Assets substantially in accordance
with the applicable terms provided in this Section 13.02(d), all of the
foregoing to be consummated by the Members acting in good faith and in a
commercially reasonable manner.
(e)    The closing of the purchase of the Assets shall be held no later than one
hundred twenty (120) days after the date on which it is determined pursuant to
this Section 13.02 which Member shall purchase the Assets, subject to extension
of up to an additional one hundred fifty (150) days if necessary in order to
obtain any third party Consents required to consummate the Forced Sale.
13.03    Marketing of the Company. If both Non-Triggering Members affirmatively
elect not to purchase the Assets (or are deemed to have elected to not purchase
the Assets), then the Triggering Member may cause the Company to cause a sale of
the Assets. The Assets shall be professionally marketed with appropriate
financial advisors and brokers; provided, however, that (i) the Assets may only
be sold to a bona fide third party purchaser, unaffiliated with the Triggering
Member and (ii) as a condition to closing any such sale, the Non-Triggering
Members and their Affiliates (unless waived by such Members) must be released on
or prior to the closing date from any and all personal or recourse liability
with respect to all Loans (including, without limitation, any liability
associated with any guaranty or indemnity relating to a Loan). The
Non-Triggering Members shall cooperate with the Triggering Member, act in good
faith and act in a commercially reasonable manner in the marketing and sale of
the Assets, and shall make all such representations, warranties and covenants as
may be reasonable and customary for comparable sales of assets and shall execute
on behalf of the Company and the Members any and all agreements, instruments,
certificates or other documents necessary or appropriate to effectuate the
Forced Sale of the Assets in accordance with this Article Thirteen.
13.04    Closing. If the Assets have not been sold within (A) in the event both
Non-Triggering Members affirmatively elect to not purchase the Assets (or are
deemed to have elected to not purchase the Assets), two hundred ten (210) days
following the end of the Forced Sale


40



--------------------------------------------------------------------------------






Purchase Notice Period, subject to extension of up to an additional one hundred
fifty (150) days if necessary in order to obtain any third party Consents
required to consummate the Forced Sale, or (B) in the event one or both
Non-Triggering Members elect to purchase the Assets but the Member which is
required to purchase the Assets as determined by Section 13.02(c) or 13.02(d)
fails to close the purchase of the Assets within the time frame described in
Section 13.02, two hundred ten (210) days following the last possible date that
such Non-Triggering Member could have consummated the Forced Sale in accordance
with Section 13.02, subject to extension of up to an additional one hundred
fifty (150) days if necessary in order to obtain any third party Consents
required to consummate the Forced Sale, then the Triggering Member’s right to
cause the Company to cause a sale of the Assets based on the Forced Sale Terms
set forth in such Forced Sale Notice shall terminate, and the Triggering Member
may not thereafter unilaterally cause a sale of the Assets without again
initiating the forced sales procedures contained in this Article Thirteen.
ARTICLE FOURTEEN

BUY/SELL PROVISIONS
14.01    Exercise of Buy/Sell Rights.
(a)    When Applicable. Notwithstanding anything to the contrary set forth
herein, the provisions of this Article Fourteen and the right to exercise the
buy/sell procedure pursuant to this Article Fourteen shall only apply at such
time as there is only one (1) Qualifying Member who has the right to consent to
Major Decisions. If at any time there is more than one (1) Qualifying Member
that has the right to consent to Major Decisions, than any Deadlock shall be
resolved through a Forced Sale pursuant to Article Thirteen, which Forced Sale
may be exercised by GAHR3 at such that GAHR3 would have had the right to
exercise the buy/sell procedure pursuant to this Article Fourteen if this
Article Fourteen were applicable.
(b)    Right to Exercise and Elections. At any time after the date on which NHI
is not a NSAM Managed Company, if a Deadlock exists, then GAHR3 (the “Initiating
Member”) may initiate the buy/sell procedure pursuant to this Article Fourteen
by giving written notice (the “Value Notice”) to NHI (the “Electing Member”
which shall include NHI and its Affiliates, successors and assigns) stating an
amount not less than the aggregate of all indebtedness owing by the Company (the
“Stated Amount”) to be used in the calculations under Section 14.02 below. The
Value Notice shall set forth a calculation, in reasonable detail, of the
application of the Stated Amount to pay all Company obligations (including
Member loans payable by the Company), and of all distributions to be made,
resulting in specified purchase prices for each Member’s Units pursuant to
Section 14.02 below. The Electing Member shall have thirty (30) days from
receipt of the Value Notice to notify the Initiating Member in writing (the
“Election Notice”) whether the Electing Member shall sell their Units in the
Company to the Initiating Member or purchase the Initiating Member’s Units in
the Company. If the Electing Member shall fail to give a timely Election Notice,
the Electing Member shall be deemed to have elected to sell its Units in the
Company to the Initiating Member. Upon delivery of the Election Notice, or the
expiration of the notice period, the Buyer (as defined below), shall provide a
separate notice to GAHR4 detailing its election to purchase Units in the
Company, including the price and terms, at which point GAHR4 shall have thirty
(30) days to notify the Buyer of its intention either to buy its pro rata


41



--------------------------------------------------------------------------------






share of the Seller Units in the Company (the “Buy/Sell Purchase Election”) or
to sell its Units in the Company to Buyer at the same price and on the same
terms. If GAHR4 shall fail to give a timely response to such notice, GAHR4 shall
be deemed to have elected to sell its Units in the Company to Buyer.
(c)    Treatment of Members and Affiliates. For purposes of this Article
Fourteen, (i) GAHR3 and its Affiliates that own Units shall be treated as one
party and a reference to GAHR3 in this Article Fourteen shall mean GAHR3 and its
Affiliates that own Units, (ii) GAHR4 and its Affiliates that own Units shall be
treated as one party and a reference to GAHR4 in this Article Fourteen shall
mean GAHR4 and its Affiliates that own Units, and (iii) NHI and its Affiliates
that own Units, and their successors and assigns, shall be treated as one party
and a reference to NHI in this Article Fourteen shall mean NHI and its
Affiliates that own Units, and their successors and assigns. For the avoidance
of all doubt, (A) if GAHR3 becomes the Seller (as defined below), then GAHR3 and
its Affiliates that own Units (and their successors and assigns) shall be
required to sell all of their Units in accordance with this Article Fourteen,
and NHI and GAHR4 (if GAHR4 has made the Buy/Sell Purchase Election) and their
respective Affiliates (and successors and assigns), as the Buyer (as defined
below), shall be required to purchase all of the Units owned by GAHR3 and its
Affiliates in accordance with this Article Fourteen, (B) if NHI becomes the
Seller, then NHI and its Affiliates that own Units (and their successors and
assigns) shall be required to sell all of their Units in accordance with this
Article Fourteen, and GAHR3 and GAHR4 (if GAHR4 has made the Buy/Sell Purchase
Election) and their respective Affiliates (and successors and assigns), as the
Buyer, shall be required to purchase all of the Units owned by NHI and its
Affiliates in accordance with this Article Fourteen, and/or (C) if GAHR4 becomes
the Seller, then GAHR4 and its Affiliates that own Units (and its successors and
assigns) shall be required to sell all of their Units in accordance with this
Article Fourteen, and whichever of NHI and GAHR3 is determined to be the Buyer
and its Affiliates (and successors and assigns), as the Buyer, shall be required
to purchase all of the Units owned by GAHR4 and its Affiliates in accordance
with this Article Fourteen. In furtherance of the foregoing, GAHR3 shall cause
all of its Affiliates to act in accordance with this Article Fourteen, GAHR4
shall cause all of its Affiliates to act in accordance with this Article
Fourteen, and NHI shall cause all of its Affiliates to act in accordance with
this Article Fourteen.
14.02    Terms of Buy/Sell.
(a)    Purchase Price. The purchase price (“Buy/Sell Purchase Price”) for any
Member’s Units in the Company acquired pursuant to this Article Fourteen shall
be that amount which would be distributed to such Member pursuant to Section
4.02 hereof (after giving effect to all applicable provisions of this Agreement,
but after liquidating all reserves then existing and without establishing any
additional reserves) if (i) all of the assets then held by the Company were sold
for cash on the Buy/Sell Closing Date (as defined in Section 14.04) for a gross
sales price equal to the Stated Amount, (ii) the Company’s liabilities
(including Member loans) were paid in full, and (iii) the balance of the sales
proceeds were distributed to the Members pursuant to Section 4.02.
(b)    Deposit. Upon determination of which Members are to be a Buyer, each such
Buyer shall, within thirty (30) days, pay to such escrow agent as shall be
reasonably acceptable to the Seller, or if the Seller fails to designate an
escrow agent, then to the Seller’s


42



--------------------------------------------------------------------------------






attorney, in escrow, a deposit in good funds in an amount equal to five percent
(5%) of its pro rata share of the Buy/Sell Purchase Price, which deposit shall
be applied against the purchase price at the closing. The Member or Members that
finally become obligated to sell its or their Units is sometimes herein referred
to as a “Seller” and all such Members shall collectively be referred to as
“Sellers”, and the Member or Members that finally become obligated (for itself
or, subject to Section 14.02(d), a nominee) to purchase the other Member’s or
Members’ Units is sometimes hereinafter referred to as a “Buyer” and all such
Members shall collectively be referred to as “Buyers”.
(c)    Terms of Closing. The closing of a purchase of an Interest pursuant to
this Article Fourteen shall be held on the Buy/Sell Closing Date, subject to the
terms and conditions specified in Section 14.04 hereof.
(d)    Assignment of Purchase Rights. Each Buyer shall have the right to assign
its right to acquire its pro rata share of the Seller’s Units, in whole or in
part, under this Article Fourteen to any other Person; provided, however, that
no Buyer may assign any of its obligations under this Article Fourteen and shall
continue to be fully-obligated to satisfy (or cause its assignee to satisfy) all
of its obligations hereunder; and provided further that if NHI and GAHR4 shall
both be Buyers, GAHR4 shall not have any right to assign its rights to acquire
any of Seller’s Units and GAHR4 shall be required to purchase its pro rata share
of the Seller’s Units in its own name and for its own account.
14.03    Termination of Obligations. As of the effective date of any transfer of
Units pursuant to this Article Fourteen, the transferee shall assume all
obligations of the Seller with respect to the Units so transferred. Upon such
transfer, the Seller’s rights and obligations under this Agreement shall
terminate with respect to such transferred Units, except as to indemnity rights
of such Member under this Agreement.
14.04    Escrow and Closing of Buy/Sell.
(a)    Closing Time and Location. Unless each Seller and each Buyer agree
otherwise, the closing (the “Buy/Sell Closing”) of any transfer of Units between
or among the Members pursuant to Article Fourteen shall take place at 9:00 a.m.
at the Company’s principal place of business on the first business day (the
“Buy/Sell Closing Date”) which is no more than one hundred twenty (120) days
after the giving of the Election Notice, subject to extension of up to an
additional one hundred fifty (150) days if necessary in order to obtain any
third party Consents required to consummate the transactions contemplated by
this Article Fourteen.
(b)    Required Documents. Prior to or at the closing, each Seller shall supply
to each Buyer all documents customarily required (or reasonably required by such
Buyer) to make a good and sufficient conveyance of each Seller’s Units to the
applicable Buyer, which documents shall be in form and substance reasonably
satisfactory to such Buyer.
(c)    Payment. At the Buy/Sell Closing, each Buyer shall pay its pro rata share
of the Buy/Sell Purchase Price by wire transfer of immediately available funds.
(d)    Conditions Precedent to Closing. It shall be an express condition
precedent to the Buy/Sell Closing and to the obligation of each Buyer to pay its
pro rata share of the Buy/Sell


43



--------------------------------------------------------------------------------






Purchase Price and to assume the applicable Seller’s obligations hereunder that
the Units being transferred are free and clear of all liens, encumbrances,
restrictions or claims of any kind. This condition is for the sole benefit of
the applicable Buyer and may be waived by the applicable Buyer in whole or in
part in its sole discretion. If a Buyer waives this condition, such Buyer may
reduce the purchase price payable by such Buyer by the amount of any lien or
other encumbrance which encumbers the Seller’s Units acquired by such Buyers.
(e)    Closing Costs. Each party shall pay its own attorneys’ fees and expenses
incurred in connection with the Buy/Sell Closing.
14.05    Default.
(a)    Events of Default. The failure of a Member to perform any of the
obligations set forth in this Article Fourteen with respect to a transfer of its
Units or purchase of the other Member’s Units shall constitute an event of
default (“Event of Default”) on the part of the Member with respect to whom such
failure occurs.
(b)    Remedies. Upon the occurrence of an Event of Default, the Member may
exercise, in addition to all other rights and remedies provided in this
Agreement or available at law or in equity, any one or more of the remedies
provided for in Section 14.05(c) below.
(c)    Remedies for Failure to Transfer Units.
(i)    Seller’s Failure. (ii) In the event that a Seller fails to make
conveyance of its Units pursuant to its obligations herein, then the applicable
Buyer shall have the option:
(A)    to demand and receive specific performance of the Seller’s obligations to
convey its Units as provided for herein;
(B)    to recover damages on account of such Seller’s failure to make conveyance
(which rights shall be in addition to the right granted under subparagraph (A)
above, if the Member so elects);
(C)    if there is only one Buyer, to terminate the obligations of the parties
to proceed with the sale of the Units, whereupon the position of the parties
shall revert to the status quo ante as if no notice to purchase from either
party to the other had been given under the provisions of this Agreement; or
(D)    to effect the transfer of all of the Seller’s Units in the Company to the
applicable Buyer by executing, acknowledging and delivering all documents which
are necessary to effect such transfer for, on behalf of, or in the stead of the
Seller, and such execution, acknowledgment and delivery by the Buyer shall be
for all purposes as effective against and binding upon such Seller as if the
execution, acknowledgment and delivery had been by such Seller. Each Member does
hereby irrevocably constitute and appoint Manager as the true and lawful
attorney-in-fact of such Member and his or her successors and assigns, in the
name, place and stead of such Member or his or her successors or assigns, as the
case may be, to execute, acknowledge and deliver such transfers and other
documents contemplated in this Section


44



--------------------------------------------------------------------------------






14.05(c)(i)(D). It is expressly understood, intended and agreed by such Member
for such Member and his or her successors and assigns, that the grant of the
Power of Attorney to Manager, pursuant to this Agreement is coupled with an
interest, is irrevocable and shall survive the death, incapacity, termination or
legal incompetence of such Member. Notwithstanding the foregoing, any transfer,
acknowledgment or delivery effectuated by this Power of Attorney shall be
effective only at such time as the applicable Buyer delivers the Buy/Sell
Purchase Price to the Seller. Refusal by the Seller to accept the Buy/Sell
Purchase Price upon delivery shall not invalidate any transfer of all of the
Seller’s Units in the Company pursuant to this Section 14.05(c)(i)(D).
If a Buyer elects the option described in Section 14.05(c)(i)(D) above, any
deposit furnished by the applicable Buyer shall be promptly returned to the
applicable Buyer, unless such Buyer determines to apply the deposit to payment
of the purchase price.
(ii)    Buyer’s Failure. In the event that a Buyer defaults in the closing of a
sale of Units as herein provided, then the Seller shall have the option:
(A)    to elect to purchase such Buyer’s Units on the terms and conditions
otherwise set forth herein, by notice to such Buyer of the Seller’s intention so
to do, given within fifteen (15) days after such default in which event the
Seller shall become the Buyer of such Buyer’s Units and the Buyer shall become
the Seller of such Buyer’s Units, and all the applicable terms, conditions and
provisions of this Agreement with respect to such sales shall govern, except
that the closing thereof shall take place thirty (30) days after such date of
notice from the Seller (now the Buyer) to the applicable Buyer (now the Seller)
and except that the purchase price shall be ten percent (10%) less than the
price which the Seller (now the Buyer) would have had to pay had the applicable
Buyer (now the Seller) originally elected to sell its Units;
(B)    if there is only one Buyer, to terminate the Seller’s obligation to
convey its Units to the Buyer by notice to the Buyer, wherein the Seller shall
have the right to retain any deposits given by the Buyer as security for the
Buyer’s obligations, and to retain the proceeds thereof as the Seller’s own
property, as liquidated damages on account of the Buyer’s default (all Members
hereby acknowledging and agreeing that it is extremely difficult and
impracticable to ascertain the amount of damages which would be incurred by the
Seller as a result of the Buyer’s default and that the amounts of such deposits
shall be determined, when such transactions are proposed, as reasonable
estimates of the damages the Seller would incur in such event), but otherwise
the position of the parties shall revert to the status quo ante as if no notice
from either party to the other had been given under the provisions of this
Agreement; or
(C)    to demand and receive specific performance of such Buyer’s obligations to
purchase the Seller’s Units.
Where the Seller elects the options described in Section 14.05(c)(ii)(A) or
Section 14.05(c)(ii)(C) above, any deposits theretofore paid by the applicable
Buyer shall be returned to the applicable Buyer after performance by such Buyer
of such Buyer’s obligations hereunder.
14.06    Release of Seller. Notwithstanding anything to the contrary contained
herein, as a condition and prior to the Buy/Sell Closing under this Article
Fourteen, each Seller and its Seller’s


45



--------------------------------------------------------------------------------




Affiliates (unless waived by such Seller) shall be released from any personal
liability with respect to all Loans (including, without limitation, any
liability associated with any guaranty or indemnity relating to a Loan).
[Remainder of page intentionally left blank; signature page follows]


46



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Limited Liability Company
Agreement as of the date first written above.
MEMBERS:


GAHC3 TRILOGY JV, LLC
a Delaware limited liability company


By: Griffin-American Healthcare REIT III
Holdings, LP, its Sole Member


By: Griffin-American Healthcare REIT III, Inc.,
its General Partner
By:
/s/ Mathieu Streiff
Name:
Mathieu Streiff
Title:
Executive Vice President and General Counsel





TRILOGY HOLDINGS NT-HCI, LLC
a Delaware limited liability company
By:
/s/ Robert C. Gatenio
Name:
Robert C. Gatenio
Title:
 





GAHC4 TRILOGY JV, LLC
a Delaware limited liability company


By: Griffin-American Healthcare REIT IV
Holdings, LP, its Sole Member


By: Griffin-American Healthcare REIT IV, Inc.,
its General Partner
By:
/s/ Danny Prosky
Name:
Danny Prosky
Title:
President and Chief Operating Officer











47



--------------------------------------------------------------------------------





ANNEX I
DEFINITIONS
Definitions. The following terms, as used herein, have the meanings hereinafter
specified:
“Acquisition Financing” means that certain debt facility or debt facilities
closed in connection with the Company’s acquisition of HoldCo and certain
Properties.
“Act” shall have the meaning specified in the Recitals.
“Affiliate” means, subject to Section 3.01(e), with respect to any Person, (i)
in the case of an individual, any relative of such Person, (ii) any officer,
director, trustee, partner, member, manager, employee or holder of ten percent
(10%) or more of any class of the voting securities of or equity interest in
such Person; (iii) any corporation, partnership, limited liability company,
trust or other entity controlling, controlled by or under common control with
such Person; or (iv) any officer, director, trustee, partner, member, manager,
employee or holder of ten percent (10%) or more of the outstanding voting
securities of any corporation, partnership, limited liability company, trust or
other entity controlling, controlled by or under common control with such
Person. For purposes of this definition, the term “controlling”, “controlled
by,” or “under common control with” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of an Entity, whether through the ownership of voting securities, by
contract, or otherwise; provided, however, that for purposes of this Agreement
with respect to the ownership and Transfer of Units, the determination of
Percentage Interests and related matters, any NSAM Managed Company shall be
considered an Affiliate of NHI and any AHI Managed Company shall be considered
an Affiliate of GAHR3.
“Agreement” shall have the meaning specified in the Preamble, as further
amended, modified, supplemented or restated from time to time.
“AHI Managed Company” means any entity that is managed or controlled, directly
or indirectly, by American Healthcare Investors, LLC, a Delaware limited
liability company.
“Approved Business Plan” shall have the meaning specified in Section 5.06.
“Assets” shall have the meaning specified in Section 13.01.
“Available Cash” means for any period the total cash gross receipts of the
Company (on a consolidated basis) derived from all sources (including, without
limitation, all distributions received from Trilogy REIT), together with any
amounts included in Company reserves or working capital which are not required
to be maintained under any Loan Documents or the Approved Business Plan and the
Manager decides in good faith are reasonable to distribute, less (i) amounts
needed to make principal and interest payments on Indebtedness of the Company
when due and all other sums due to be paid to lenders (including, without
limitation, loans made by Members pursuant to Section 3.03(c), Section 3.03(e)
and Section 3.07), (ii) all rent payments to third party landlords, (iii) all
cash expenditures incurred in the ordinary course of business incident to the
operation of the business of the Company, (iv) capital expenditures incurred in
the ordinary course of business, (v) required expenditures in connection with
committed developments that are


1



--------------------------------------------------------------------------------




incurred in the ordinary course of business and consistent with the Approved
Business Plan, (vi) any financing proceeds, to the extent the Manager reasonably
determines to use such proceeds for Company purposes (including acquisitions to
the extent consistent with the Approved Business Plan and the terms hereof),
unless such proceeds have not been invested within twelve (12) months of
receipt, in which case such proceeds shall be considered Available Cash, (vii)
any proceeds from the disposition of assets, to the extent the Manager
reasonably determines to use such proceeds for Company purposes (including
acquisitions to the extent consistent with the Approved Business Plan and the
terms hereof), unless such proceeds have not been reinvested within twelve (12)
months of the disposition, in which case such proceeds shall be considered
Available Cash and (viii) any increases in reserves or working capital as
required under any Loan Documents or the Approved Business Plan or otherwise
determined by the Manager in good faith are reasonable taking into account the
liquidity needs of the Company’s business and the Members; provided that the
Manager is not permitted to set aside reserves to fund any proposed
acquisitions.
“Business Day” means any day that is not a day on which commercial banks located
in Washington, D.C. are required or authorized by law to be closed.
“Buyer” shall have the meaning specified in Section 14.02(b).
“Buy/Sell Closing” shall have the meaning specified in Section 14.04(a).
“Buy/Sell Closing Date” shall have the meaning specified in Section 14.04(a).
“Buy/Sell Purchase Price” shall have the meaning specified in Section 14.02(a).
“Capital Account” shall have the meaning specified in Section 10.05.
“Capital Contributions” means, with respect to each Member, the contributions of
capital made by such Member to the Company pursuant to Article Three. For the
avoidance of doubt, Capital Contributions shall not include Member loans or
Shortfall Loans as described in Article Three.
“Certificate” shall have the meaning specified in the Recitals, as further
amended, modified, supplemented or restated from time to time.
“Change of Control” means (a) the date on which any Permitted Transferee that
received a Permitted Transfer of a direct or indirect interest in the Company
from or with respect to GAHR3 (directly or indirectly) (1) is no longer an AHI
Managed Company or a majority-owned and controlled subsidiary of
Griffin-American Healthcare REIT III, Inc., or (2) makes a subsequent Transfer
of such interest that is not a Permitted Transfer, (b) the date on which any
Permitted Transferee that received a Permitted Transfer of a direct or indirect
interest in the Company from or with respect to GAHR4 (directly or indirectly)
(1) is no longer an AHI Managed Company or a majority-owned and controlled
subsidiary of Griffin-American Healthcare REIT IV, Inc., or (2) makes a
subsequent Transfer of such interest that is not a Permitted Transfer, and (c)
the date on which any Permitted Transferee that received a Permitted Transfer of
a direct or indirect interest in the Company from or with respect to NHI
(directly or indirectly) (1) is no longer a NSAM Managed Company or a
majority-owned and controlled subsidiary of NorthStar Healthcare Income, Inc.,
or (2) makes a subsequent Transfer of such interest that is not a Permitted
Transfer.


2



--------------------------------------------------------------------------------






“Code” means the Internal Revenue Code of 1986 of the United States, as amended
from time to time (including any successor law).
“Committed Capital Call” shall have the meaning specified in Section 3.03(a).
“Company” shall have the meaning specified in the Preamble, as such limited
liability company may from time to time be constituted.
“Confidential Information” means any information and data of the Company
concerning the Company’s intellectual property, patent applications, processes,
Trade Secrets, client lists, sales and marketing information, business and
financial plans, information regarding ongoing litigation, pricing information,
drawings, know-how, technical information, operating techniques, prototypes,
financial data, design information, products, product development, government
contracting, contract applications, competitive analysis, and any other
proprietary or confidential information relating to the business or affairs of
the Company whether in oral or written form, together with all analyses,
compilations, forecasts, studies or other documents or records prepared by the
Company or any of its agents or representatives based in whole or in part on the
foregoing. Notwithstanding the foregoing, “Confidential Information” does not
include the terms of this Agreement or any information regarding the tax
structure of the Company or its investments, the tax treatment of an investment
in the Company, or the tax treatment of the transactions entered into, directly
or indirectly, by the Company.
“Consent” means the written consent of a Person to do the act or thing for which
the consent is given or solicited, or the act of granting such consent, as the
context may require.
“Contributing Member” shall have the meaning specified in Section 3.04(b).
“Deadlock” shall have the meaning specified in Section 5.02.
“Declined Contribution” shall have the meaning specified in Section 3.03(c).
“Declining Member” shall have the meaning specified in Section 3.03(b).
“Default” shall have the meaning specified in Section 5.07(b)(ii).
“Default Notice” shall have the meaning specified in Section 5.07(b)(iii)(B).
“Delaware Arbitration Act” shall have the meaning specified in Section 12.03.
“Distribution” shall have the meaning specified in Section 4.01.
“Drag-Along Notice” shall have the meaning specified in Section 6.07(a).
“Drag-Along Sale” shall have the meaning specified in Section 6.07(a).
“EIK” means an “eligible independent contractor” as defined in Code Section
856(d)(9). The initial EIK with respect to Trilogy REIT shall be Trilogy
Management Services, LLC (which entity may adopt another name prior to Closing).


3



--------------------------------------------------------------------------------






“Electing Member” shall have the meaning specified in Section 14.01.
“Election Notice” shall have the meaning specified in Section 14.01.
“Emergency” means a genuine emergency which in the Manager’s reasonable
discretion poses immediate or imminent harm to individuals or material loss to
the Company’s or any Subsidiary’s assets.
“ERISA” means the Employee Retirement Income Security Act of 1974 of the United
States, as amended from time to time.
“Estimated Fair Market Value” shall mean the estimated fair market value of the
Units as of a particular date, as determined by CS Capital Advisors, LLC or
another independent valuation firm selected by the Manager and mutually
acceptable to the Qualifying Members, which the Manager shall request such
independent valuation firm to provide by the date of issuance of additional
Units in the event that the FMV Participating Members (as defined in Exhibit D)
cannot agree to the actual Fair Market Value, as provided in Exhibit D, by such
date of issuance, provided however, that if the Manager determines that it is
not reasonably practicable to retain CS Capital Advisors, LLC or another
independent valuation firm timely, then “Estimated Fair Market Value” shall mean
the last agreed upon Fair Market Value plus, if it has been more than twelve
(12) months since the last Fair Market Value determination, 10% per annum.
“Event of Default” shall have the meaning specified in Section 14.05(a).
“Fair Market Value” shall have the meaning specified in Exhibit D.
“Fiscal Year” means the calendar year or, in the case of the first and last
fiscal years of the term of the Company, the portion thereof commencing on the
date hereof or ending on the date on which the winding up of the Company is
completed, as the case may be.
“Forced Sale” shall have the meaning specified in Section 13.01.
“Forced Sale Notice” shall have the meaning specified in Section 13.01.
“Forced Sale Price” shall have the meaning specified in Section 13.01.
“Forced Sale Purchase Notice” shall have the meaning specified in Section 13.02.
“Forced Sale Purchase Notice Period” shall have the meaning specified in Section
13.02.
“Forced Sale Terms” shall have the meaning specified in Section 13.01.
“GAAP” means generally accepted accounting principles in the United States of
America as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
the statements and pronouncements of the Financial Accounting Standards Board,
or in such other statements by such other entity as may be in general use by
significant segments of the accounting profession, which are in effect on the
date of determination, consistently applied.


4



--------------------------------------------------------------------------------






“GAHR3” shall have the meaning specified in the Preamble.
“GAHR4” shall have the meaning specified in the Preamble.
“GAHR3 Director” shall have the meaning specified in Section 5.03(c).
“GAHR4 Director” shall have the meaning specified in Section 5.03(c).
“GAHR3 Partnership” shall have the meaning specified in the Recitals.
“GAHR4 Partnership” shall have the meaning specified in the Recitals.
“HoldCo” shall have the meaning specified in the Recitals.
“HoldCo Board” shall have the meaning specified in Section 5.03(c).
“HoldCo Director” shall have the meaning specified in Section 5.03(c).
“IGT Agreement” means each agreement between the Company or any Subsidiary and
an Indiana county hospital entered into in connection with participation in the
IGT Program by the Indiana County hospital, including Health Care Facility
Sublease Agreements, Management Agreements, and Intangible Property License
Agreements between the Company or a Subsidiary and an Indiana county hospital.
“IGT Program” means the Indiana Non-State Government Owned or Operated Nursing
Facility Upper Payment Limit Program pursuant to which non-state government
owned or operated nursing facilities are able to receive Medicaid supplemental
payments up to the federal Upper Payment Limit on fee-for-service reimbursement
of Medicaid nursing facility providers.
“Indebtedness” as to any Person, at a particular time, means (i) indebtedness
for borrowed money or for the deferred purchase price of property or services
(which shall not include accounts payable incurred in the ordinary course of
business) in respect of which such Person is liable, contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which such Person otherwise
assures a creditor against loss, (ii) obligations under leases which shall have
been or should be, in accordance with generally accepted accounting principles
used in the United States, recorded as capital leases in respect of which
obligations such Person is liable, contingently or otherwise, as obligor,
guarantor or otherwise, or in respect of which obligations such Person assures a
creditor against loss, (iii) obligations of such Person to purchase or
repurchase accounts receivable, chattel paper or other payment rights sold or
assigned by such Person, (iv) indebtedness or obligations of such Person under
or with respect to letters of credit, notes, bonds or other debt instruments and
(v) all obligations of such Person under any interest rate swap, cap or collar
agreement or other similar agreement or arrangement designed to alter the risks
of that Person arising from fluctuations in interest rates, in each case whether
contingent or matured.
“Indemnified Persons” shall have the meaning specified in Section 5.04(b).
“Initial Sale Notice” shall have the meaning specified in Section 6.06(b).


5



--------------------------------------------------------------------------------






“Initiating Member” shall have the meaning specified in Section 14.01.
“IPO” shall have the meaning specified in Exhibit E attached hereto.
“Key Subsidiary” means Trilogy REIT, HoldCo, Trilogy Healthcare Holdings, Inc.,
OpCo, Pro Services, Trilogy Property Holdings, LLC, PropCo I and PropCo II.
“Liquidating Trustee” shall have the meaning specified in Section 8.02(a).
“Loan” means any loan to the Company or any Subsidiary that is either unsecured
or secured by assets of the Company or any Subsidiary.
“Loan Documents” means, with respect to any Loan, the documents evidencing or
securing such Loan, as amended from time to time.
“Major Decision” shall have the meaning specified in Exhibit E attached hereto.
“Majority in Interest of the Members” means Members who hold greater than fifty
percent (50%) of the Percentage Interests at the time of determination.
“Management Agreement” means that certain Management Agreement by and among
HoldCo and certain Subsidiaries thereof and the EIK, with respect to the
management and operations of the HoldCo business, as such agreement may be
modified, amended, replaced or supplemented from time to time in accordance with
this Agreement.
“Manager” means the manager of the Company. The initial Manager shall be GAHR3.
“Members” means each Person who executes this Agreement or a counterpart thereof
as a Member, and each of the Persons who may hereafter become Members as
provided in this Agreement. The Members as of the date hereof shall be GAHR3,
GAHR4 and NHI. The Members are listed on Appendix A, which Appendix A shall be
amended each time a Member or substitute Member is admitted to the Company.
“Membership Interest” means the entire ownership interest of a Member in the
Company at any particular time, including without limitation, the Member’s
economic interest, any and all rights to vote and otherwise participate in the
Company’s affairs, and the rights to any and all benefits to which a Member may
be entitled as provided in this Agreement, together with the obligations of such
Member to comply with all of the terms and provisions of this Agreement.
“Necessary Expenses” means (i) all real estate taxes and other taxes affecting
any Company or Subsidiary property and all insurance premiums for the Company or
any Subsidiary or any property owned by the Company or any Subsidiary, (ii) all
debt service payments and required debt pay downs or debt payoffs on
indebtedness owed by the Company or any Subsidiary, (iii) all costs and expenses
and funding obligations reasonably necessary to allow the Company or any
Subsidiary to perform under any lease, contract, agreement, commitment or other
instrument to which the Company or any such Subsidiary is a party (including,
without limitation, amounts to fund working capital required under any operating
lease), (iv) all amounts needed to fund committed development projects,
exercised purchase options or FF&E in the event of a shortfall


6



--------------------------------------------------------------------------------




in financing proceeds, (v) all utilities affecting any Company or Subsidiary
property, and (vi) all costs and expenses needed to address an Emergency.
“Net Loss” shall have the meaning specified in Exhibit B.
“Net Profit” shall have the meaning specified in Exhibit B.
“NHI” shall have the meaning specified in the Preamble.
“NHI Director” shall have the meaning specified in Section 5.03(c).
“NHI Partnership” shall have the meaning specified in the Recitals.
“Non-Contributing Member” shall have the meaning specified in Section 3.04(b).
“Non-Transfer Option” shall have the meaning specified in Section 6.08(b).
“Non-Triggering Member” shall have the meaning specified in Section 13.01.
“NSAM Managed Company” means any entity that is managed or controlled, directly
or indirectly, by Colony Capital, Inc., a Maryland corporation.
“Offeree Member” shall have the meaning specified in Section 6.06(b).
“Officers” shall have the meaning specified in Section 5.03(a).
“OpCo” shall have the meaning specified in Section 2.05.
“Overfunded Member” shall have the meaning specified in Section 3.05.
“Partnership Tax Audit Rules” means Section 6221 through 6241 of the Code, as
amended by the Bipartisan Budget Act of 2015, together with any guidance issued
thereunder or successor provisions and any similar provision of state or local
tax laws.
“Payor Mix” means the percentage of occupied beds for which reimbursement is or
was paid for by a source other than a Medicaid program as compared to the total
number of occupied beds.
“Percentage Interest” means, with respect to any Member as of a specified date,
the percentage determined by dividing (a) the aggregate number of Units held by
such Member as of such date, by (b) the aggregate number of issued and
outstanding Units as of such date. The sum of the Percentage Interests shall at
all times equal one hundred percent (100%). The Percentage Interests of the
Members are set forth on Appendix A hereto which shall be amended from time to
time by the Manager to reflect changes in the Members’ Percentage Interests.
“Permitted Refinance” shall have the meaning specified in Exhibit E attached
hereto.
“Permitted Transfer” shall have the meaning specified in Section 6.01(b).


7



--------------------------------------------------------------------------------






“Permitted Transferee” means any recipient of a Permitted Transfer.
“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization or association, trust (including the
trustees thereof in their capacity as such) or other entity (including any
governmental entity), whether organized under the laws of (or, in the case of
individuals, resident in) the United States (or any political subdivision
thereof) or any foreign jurisdiction.
“PropCo I” shall have the meaning specified in Section 2.05.
“PropCo II” shall have the meaning specified in Section 2.05.
“Properties” shall have the meaning specified in Section 2.04.
“Proposed Sale” shall have the meaning specified in Section 6.06(b).
“Proposed Sale Discussion Period” shall have the meaning specified in Section
6.06(b).
“Proposed Sale Notice” shall have the meaning specified in Section 6.06(b).
“Proposed Sale Terms” shall have the meaning specified in Section 6.06(b).
“Proposed Units” shall have the meaning specified in Section 6.06(b).
“Pro Services” shall have the meaning specified in Section 2.05.
“Purchase Notice” shall have the meaning specified in Section 6.06(c).
“Qualifying Entity” shall have the meaning specified in Section 2.09.
“Qualifying Member” means, subject to Section 3.01(e):
(1)    with respect to GAHR3, GAHR4 or NHI, any such Member whose Percentage
Interest (when combined with the Percentage Interests of all Affiliates of such
Member) is equal to or greater than ten percent (10%); provided, however, for
the avoidance of doubt, as of the date hereof, GAHR4 is not a Qualifying Member
as the aggregation of Percentage Interests of Affiliates does not apply to GAHR3
and GAHR4; and
(2)    with respect to any Permitted Transferee that becomes a Member, any such
Member (i) whose Percentage Interest (when combined with the Percentage
Interests of all Affiliates of such Member) is equal to or greater than ten
percent (10%), and (ii) that has not suffered a Change of Control.
For the avoidance of doubt, if a Member loses its status as a Qualifying Member
in accordance with the foregoing, then such Member shall not have the right to
approve Major Decisions or remove the Manager.
“REIT” means an entity treated as a real estate investment trust as defined in
Section 856 of the Code.


8



--------------------------------------------------------------------------------






“REIT Parents” means each of Griffin-American Healthcare REIT III, Inc. (the
parent company of GAHR3 Partnership), Griffin-American Healthcare REIT IV, Inc.
(the parent company of GAHR4 Partnership), and NorthStar Healthcare Income, Inc.
(the parent company of NHI Partnership) and their respective successors and
assigns.
“Removal Notice” shall have the meaning specified in Section 5.07(b)(iii)(A).
“Representatives” means a Person’s directors, officers, employees, agents,
consultants, advisors or other representatives, including lawyers, accountants
and financial advisors. In the case of a Member, “Representatives” includes the
Representatives of that Member’s Affiliates.
“Securities” means capital stock, partnership interests, membership interests,
subscriptions, certificates of trust or other equity ownership interests,
warrants, bonds, notes, debentures, and other debt or equity securities of any
Person and all rights and options relating to any of the foregoing.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Seller” shall have the meaning specified in Section 14.02(b).
“Selling Member” shall have the meaning specified in Section 6.06(b).
“Shortfall Amount” shall have the meaning specified in Section 3.04(b).
“Shortfall Contribution” shall have the meaning specified in Section 3.04(b).
“Shortfall Loan” shall have the meaning specified in Section 3.03(c).
“Shortfall Rate” means eleven percent (11%) per annum.
“SOX” shall have the meaning specified in Section 10.01.
“Stated Amount” shall have the meaning specified in Section 14.01.
“Subsidiary” means any entity directly or indirectly owned in whole or in part
by the Company (including, without limitation, the Key Subsidiaries).
“Substituted Capital Contributions” shall have the meaning set forth in Section
3.03(c).
“Tag-Along Notice” shall have the meaning specified in Section 6.08(a).
“Tag-Along Option” shall have the meaning specified in Section 6.08(b).
“Tag-Along Percentage” shall have the meaning specified in Section 6.08(b).
“Tag-Along Purchaser” shall have the meaning specified in Section 6.08(a).
“Tag-Along Sale” shall have the meaning specified in Section 6.08(a).


9



--------------------------------------------------------------------------------






“Tax Advance” shall have the meaning specified in Section 10.07.
“Tax Matters Member” shall have the meaning specified in Section 10.04.
“Total Equity Value” means the aggregate proceeds which would be received by the
Members if: (i) the assets of the Company as a going concern were sold at their
fair market value; (ii) the Company satisfied and paid in full all of its
obligations and liabilities (including all taxes, costs and expenses incurred in
connection with such transaction and any reserves established by the Manager for
contingent liabilities); and (iii) such net sale proceeds were then distributed
in accordance with Section 4.02.
“Trade Secrets” means trade secrets under applicable trade secret or other law;
and includes, however documented, concepts, ideas, designs, know-how, methods,
data, processes, formulae, compositions, improvements, inventions, discoveries,
product specifications, past, current and planned research and development and
manufacturing or distribution methods and processes, lists of actual or
potential customers or suppliers, current and anticipated customer requirements,
price lists, market studies, business plans, computer software and programs
(including object code and source code), computer software and database
technologies, systems, structures and architectures, and any other information
that is a trade secret within the meaning of Delaware law.
“Transfer” shall have the meaning specified in Section 6.01(a).
“Treasury Regulations” means the regulations promulgated under the Code, as
amended from time to time (including any successor regulations).
“Triggering Member” shall have the meaning specified in Section 13.01.
“Trilogy REIT” shall have the meaning specified in Section 2.05.
“Unadmitted Assignee” shall have the meaning specified in Section 6.03(b).
“Units” represent the Membership Interests of the Members in the Company.
“USA PATRIOT Act” means the Uniting and Strengthening American by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Value Notice” shall have the meaning specified in Section 14.01.






10



--------------------------------------------------------------------------------





Appendix A
Member Information
Name
Address
Capital
Contributions
Units
Percentage
Interests
GAHC3 Trilogy JV, LLC
c/o Griffin-American REIT III
Holdings, LP
18191 Von Karman Avenue
Suite 300
Irvine, CA 92612
Attn : Mathieu Streiff
(Tel) (949) 270-9203
(Email)
mstreiff@ahinvestors.com


$544,344,047.90
544,344
70%
Trilogy Holdings NT-HCI,
LLC
c/o Colony Capital, Inc.
590 Madison Avenue
New York, NY 10222
Attn : Robert Gatenio
           And
           Legal Department
(Tel) (212) 547-2600


(Email):
gatenio@clny.com
legal@clny.com




$186,632,244.99
186,632
24%
GAHC4 Trilogy JV, LLC
c/o Griffin-American REIT IV
Holdings, LP
18191 Von Karman Avenue
Suite 300
Irvine, CA 92612
Attn : Mathieu Streiff
(Tel) (949) 270-9203
(Email)
mstreiff@ahinvestors.com






$48,000,000
46,658
6%









1



--------------------------------------------------------------------------------





Exhibit A
Approved Business Plan


See attached.










1



--------------------------------------------------------------------------------


Approved Business Plan
 
 
 



Overview
Trilogy Investors, LLC (together with its Subsidiaries, “Trilogy” or “the
company”) is an owner and operator of post-acute care facilities, providing
skilled nursing, assisted living, independent living and/or memory care
services. Trilogy currently owns and operates facilities in the states of
Indiana, Ohio, Michigan and Kentucky. Trilogy also owns certain ancillary
businesses including a pharmacy business (“PCA Pharmacy”) and a therapy business
(“Paragon Rehabilitation”). Trilogy REIT Holdings, LLC, as owner of Trilogy,
intends to cause Trilogy to operate and grow the Trilogy business in accordance
with, and subject to the limitations set forth in, this Approved Business Plan
(including Schedule A). This Approved Business Plan contemplates additional debt
and equity funding for the company in three areas: (1) certain
currently-identified initiatives, (2) unanticipated necessary expenses and
(3) future growth opportunities.
Identified Initiatives
This Approved Business Plan contemplates several identified initiatives
requiring committed equity from the Members (the “Identified Initiatives”),
including (i) the development of new properties (“Campus Developments”) (ii) the
expansions of existing properties (“Campus Expansions”), and (iii) the
acquisition of properties from in-place landlords (“Purchase Options”). In
addition, the Approved Business Plan contemplates obtaining certain third-party
debt financing (“Debt Financing”), as set forth on Schedule A attached hereto.
The Manager may call capital for the Identified Initiatives in accordance with
this Approved Business Plan (including Schedule A) from the Members in the
amounts and time periods stated below (the “Identified Committed Capital”), in
each case in accordance with and subject to the terms of the operating agreement
of Trilogy REIT Holdings, LLC (the “JV Agreement”):
•    2016: $8.9m in the aggregate (the “Base 2016 Amount”), plus a contingency
of up to $2.2m.
•    2017: $7.9m in the aggregate (the “Base 2017 Amount”), plus a contingency
of up to $2.0m, plus any remaining balance of the Base 2016 Amount not called in
2016.
•    2018: $11.9m in the aggregate (the “Base 2018 Amount”), plus a contingency
of up to $3.0m, plus any remaining balance of the Base 2016 Amount & Base 2017
Amount not previously called.
•    2019: $10.0m in the aggregate (the “Base 2019 Amount”).
•    2020: $10.0m in the aggregate (the “Base 2020 Amount”), plus any remaining
balance of the Base 2019 Amount not previously called.
•    2021: $10.0m in the aggregate (the “Base 2021 Amount”), plus any remaining
balance of the Base 2019 or 2020 Amount not previously called.
•    2022 (and beyond): only previous years base amounts not previously called
and such other amounts agreed to by the Qualified Members.
Necessary Expenses
The Manager may require additional capital to fund Necessary Expenses (as
defined in the JV Agreement) and such capital may be called in accordance with
and subject to the terms of the JV Agreement.
Additional Investment Capital
The company may pursue additional acquisition and growth opportunities in the
future, including the acquisition and/or development of additional senior
housing and care properties, campuses, post-acute and senior care operating
businesses (provided any such acquisitions are effected in a permitted RIDEA


 
 
 

2 | Page

--------------------------------------------------------------------------------

Approved Business Plan
 
 
 



structure) and/or certain ancillary services platforms, not contemplated by the
Identified Initiatives (the “Future Opportunities”). The Manager may call
additional equity capital and/or utilize third party financing to fund such
opportunities in accordance with and subject to the terms of the JV Agreement;
provided, however, that the company shall not (i) make any acquisition that
would cause greater than 15% of the company’s owned and/or operated facilities
to be located in any state other than Indiana, Ohio, Michigan and Kentucky, (ii)
make any acquisition or series of acquisitions that would reasonably be expected
to cause revenues generated by the pharmacy business to increase by more than
30% in any twelve (12) month period, (iii) make any acquisition or series of
acquisitions that would reasonably be expected to cause revenues from the
therapy business increase by more than 30% in any twelve (12) month period, or
(iv) make any acquisition or series of acquisitions that would be reasonably
expected to cause revenues generated by the pharmacy business from
non-healthcare entities or clients to exceed 30% of the total revenues of the
pharmacy business, in each case without the consent of all of the Qualified
Members.


 
 
 

3 | Page

--------------------------------------------------------------------------------

Approved Business Plan
 
 
 





Schedule A – Identified Initiatives
A.    Campus Developments
The Approved Business Plan anticipates the construction of 5 to 8 Campus
Developments per year. The company will not commence construction of greater
than 10 Campus Developments in any year without the approval of all of the
Qualified Members. A Campus Development will typically comprise approximately
100 units/beds (approximately 2/3 skilled nursing and 1/3 seniors housing) and
depending on location and other factors, is anticipated to cost between $8m -
$10m to construct (“Cost”) plus an additional $1.5m - $2.5m of FF&E (“FF&E
Cost”). It is expected the company will finance Campus Developments using a
combination of equity and third-party debt financing (“On-Balance Sheet
Developments”), as well as entering into third-party developer / owner lease
financing (“Off-Balance Sheet Developments”).
•    On-Balance Sheet Developments: Expectation to obtain third-party financing
equal to approximately 70% of the Cost and 80% of the FF&E Cost.
•    Off-Balance Sheet Developments: Expectation that the lease with a third
party developer / owner will state that the developer / owner will fund 100% of
the Cost and that Trilogy will fund 100% of the FF&E Cost. It is expected that
80% of the FF&E Cost will be funded by third-party capital leases or financing.
The following is an illustrative projection relating to Campus Developments:
 
2016


2017


2018


Total


On-Balance Sheet Developments
 
 
 
 
Number of Openings
1


2


8


11


Cost


$22.7




$26.2




$39.7




$88.5


FF&E Cost
2.0


3.4


10.8




$16.2


Third Party Financing
15.9


18.3


27.8


62.0


Equity Requirement
6.8


7.9


11.9


26.6


Off-Balance Sheet Developments
 
 
 
 
Number of Openings
6


3


-


9


FF&E Cost


$10.6


5.1


-




$15.7


Equity Requirement
-
-
-


-



B.    Campus Expansions
The Approved Business Plan anticipates the expansion of 5-10 currently open
properties (“Existing Property”) per year by adding capacity to an Existing
Property (a “Property Expansion), by adding independent living villas (“IL
Expansion”) or by adding freestanding memory care units (“MC Expansion”) on
available excess land or on adjoining land (collectively, each is a “Campus
Expansion”). The Cost of a Campus Expansion is typically expected to cost
approximately $2.5m - $4.0M for a Property Expansion, $3.0M - $5.0M for IL
Expansion, and $3.0M - $4.0M for a MC Expansion. In addition, each Campus
Expansion typically requires approximately $0.5m - $1.0m of additional FF&E
Cost.


 
 
 

4 | Page

--------------------------------------------------------------------------------

Approved Business Plan
 
 
 





A Campus Expansion is expected to be funded by obtaining third-party financing
equal to approximately 70% of the Cost and 80% of the FF&E Cost.
To the extent the Existing Property is leased to a third party landlord, it is
expected that the landlord will fund 100% of the Campus Expansion and add such
Cost to the lease basis. In the case where Trilogy (as tenant) has a purchase
option on Existing Property, Trilogy may elect to fund the Campus Expansion with
the expectation of acquiring the property in the future, but such costs are not
contemplated to be funded as part of the Identified Committed Capital (defined
below).
The following is an illustrative projection relating to Campus Expansions:
 
2016


2017
2018
Total


Property Expansions
 
 
 
 
Number of Openings
2


-
-
2


Cost
-


-
-
-


FF&E Cost


$0.4


-
-


$0.4


Third Party Financing
-


-
-
-


Equity Requirement
-


-
-
-


IL Expansions
 
 
 
 
Number of Openings
8


3
-
11


Cost


$7.1


-
-


$7.1


FF&E Cost
2.1


-
-
2.1


Third Party Financing
5.0


-
-
5.0


Equity Requirement
2.1


-
-
2.1


 
 
 
 
 



C.    Maintenance and Refurbishment Capital Expenditures
Trilogy expects to spend $1,000 per unit per year for general refurbishment and
maintenance capital expenditures for its stabilized facilities. The Approved
Business Plan contemplates that these costs will be funded out of operating cash
flow.
D.    Purchase Options
There are currently 16 leased properties with purchase options, plus another six
leased properties with the “Ramsey family" (as landlord) whereby such leases do
not include a purchase option but that Trilogy expects to acquire in the future
in manner consistent with past practices (collectively, the “Purchase Options”).
Once a property has reached stabilization, these 22 properties are expected to
be acquired by exercising the purchase option pursuant to the terms of the
applicable development lease. The Approved Business Plan expects to fund the
exercise of the Purchase Options using third-party financing equal to 100% of
cost to acquire the property. In the event 100% financing is not available, the
company may fund the shortfall with equity; however, such use of equity is not
contemplated as part of the Identified Committed Capital or as Necessary
Expenses.


 
 
 

5 | Page

--------------------------------------------------------------------------------

Approved Business Plan
 
 
 





The following is an illustrative projection relating to Purchase Options:
 
2016


2017


2018


Total


Purchase Options
 
 
 
 
Number of Properties
8


5


6


19


Purchase Option Cost


$78.5




$52.7




$76.5




$207.7


Third Party Financing
78.5


52.7


76.5


207.7


Equity Requirement
-


-


-


-





E.    Debt Financing
In addition to the debt financing initiatives stated above, the Approved
Business Plan also includes obtaining or replacing third party debt as follows:
•    Refinance of Key Bank Debt: The expectation is to refinance over time all
or a portion of the Key Bank debt incurred at Closing with a like amount of
permanent HUD financing or other long term fixed rate financing, upon terms that
are reasonably acceptable to all of the Qualified Members.
•    Future OpCo Financing: The expectation is to obtain third party A/R
financing equal to 80-85% of qualifying A/R (e.g. <120 days old) to supplement
the working capital needs of OpCo. The company may obtain other third party
financing from time to time, including financing for OpCo that is secured by its
interests in its ancillary businesses including PCA Pharmacy and Paragon
Rehabilitation, expected to equal approximately 2x - 3x EBITDA.
In summary, the following is an illustrative projection relating to the
Identified Initiatives (exclusive of any refinance of the Key Bank debt or
Future OpCo financing):
 
2016


2017


2018


Total
Equity Requirements
 
 
 
 
On-Balance Sheet Developments
6.8


7.9


11.9


26.6
Off-Balance Sheet Developments
-


-


-


-
Property Expansions
-


-


-


-
IL Expansions
2.1


-


-


2.1
Purchase Options
-


-


-


-
Total
8.9


7.9


11.9


28.7
 
 
 
 
 
Debt Financing
 
 
 
 
On-Balance Sheet Developments


$15.9




$18.3




$27.8


62.0
Off-Balance Sheet Developments
-


-


-


-
Property Expansions
-


-


-


-
IL Expansions
5.0


-


-


5.0
Purchase Options
78.5


52.7


76.5


207.7
FF&E / Working Capital / Other Debt
26.9


8.9


-


35.7
Total
126.2


79.9


104.3


310.4



 
 
 

6 | Page

--------------------------------------------------------------------------------





Exhibit B
Capital Accounts; Allocation Rules; Tax Elections
(3)    Definitions. The following definitions shall be applied to the terms used
in this Exhibit B. Capitalized terms not defined should have the meaning set
forth in the Agreement.
“Adjusted Capital Account” means the Capital Account maintained for each Member
as of the end of each Fiscal Year (i) increased by any amounts which such Member
is obligated to restore pursuant to any provision of this Agreement or is deemed
to be obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the items
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account as of the end
of the relevant Fiscal Year.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 2.D of this Exhibit B.
“Agreed Value” means in the case of any Contributed Property, as of the time of
its contribution to the Company, the 704(c) Value of such property, reduced by
any liabilities either assumed by the Company upon such contribution or to which
such property is subject when contributed, and in the case of any property
distributed to a Member by the Company, the Company’s Carrying Value of such
property at the time such property is distributed, reduced by any Indebtedness
either assumed by such Member upon such distribution or to which such property
is subject at the time of distribution as determined under Section 752 of the
Code and the Regulations thereunder.
“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date.
“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the 704(c) Value of such property, reduced (but not below zero) by all
Depreciation with respect to such property charged to the Members’ Capital
Accounts following the contribution of or adjustment with respect to such
property, and (ii) with respect to any other Company property, the adjusted
basis of such property for federal income tax purposes, all as of the time of
determination. The Carrying Value of any property shall be adjusted from time to
time in accordance with this Exhibit B, and to reflect changes, additions or
other adjustments to the Carrying Value for dispositions and acquisitions of the
Properties, as deemed appropriate by the Manager.


B-1





--------------------------------------------------------------------------------






“Contributed Property” means each property or other asset (excluding cash)
contributed or deemed contributed to the Company. Once the Carrying Value of a
Contributed Property is adjusted pursuant to Section 2.D of this Exhibit B, such
property shall no longer constitute a Contributed Property, but shall be deemed
an Adjusted Property for such purposes.
“Depreciation” means, for each Fiscal Year an amount equal to the federal income
tax depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such year, except that if the Carrying Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such year or other period, Depreciation shall be an amount which bears the
same ratio to such beginning Carrying Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such year bears
to such beginning adjusted tax basis; provided, however, that if the federal
income tax depreciation, amortization, or other cost recovery deduction for such
year is zero, Depreciation shall be determined with reference to such beginning
Carrying Value using any reasonable method selected by the Manager.
“Net Profit” or “Net Loss” means for each Fiscal Year the Company’s taxable
income or taxable loss for such Fiscal Year, determined in accordance with this
Exhibit B.
“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal Year shall
be determined in accordance with the rules of Regulations Section 1.704-2(c).
“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).
“Partially Adjusted Capital Account” means, with respect to any Member for any
Fiscal Year or other period, the Capital Account balance of such Member at the
beginning of such period, adjusted as set forth in the definition of Capital
Account for (i) all contributions and distributions during such period, and (ii)
all special allocations pursuant to Section 4 of this Exhibit B with respect to
such period.
“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704‑2(i)(3).
“Partner Nonrecourse Debt” has the meaning set forth Regulations Section
1.704-2(b)(4).
“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704‑2(i)(2).
“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704‑2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in a Partnership Minimum Gain, for a Fiscal Year
shall be determined in accordance with the rules of Regulations Section
1.704-2(d).


B-2





--------------------------------------------------------------------------------






“Regulations” means the income tax regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).
“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Company recognized for federal income tax purposes resulting from
a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 5.B(1)(a) or 5.B(2)(a) of this Exhibit B to eliminate Book-Tax
Disparities.
“704(c) Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution as determined by the
Manager using such reasonable method of valuation as it may adopt.
“Target Capital Account” means, with respect to any Member for any Fiscal Year
or other period, an amount (which may be either a positive or negative balance)
equal to the hypothetical distribution (if any) such Member would receive if (x)
all Company assets, including cash, were sold for cash equal to their Carrying
Value (taking into account any adjustments to Carrying Value for such period),
(y) all Company liabilities were satisfied in cash according to their terms
(limited, with respect to each nonrecourse liability of the Company, to the
Carrying Value of the assets securing such liability), and (z) the net proceeds
of such sale to the Company (after satisfaction of said liabilities) were
distributed in full pursuant to Section 4.02 of the Agreement; minus the sum of
such Member’s share of Partnership Minimum Gain and Partner Minimum Gain,
determined as provided in Section 4 of this Exhibit B immediately prior to such
deemed sale.
“Unrealized Gain” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (i) the fair market value of such
property (as determined under this Exhibit B) as of such date, over (ii) the
Carrying Value of such property (prior to any adjustment to be made pursuant to
this Exhibit B) as of such date.
“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to this Exhibit B) as of
such date, over (ii) the fair market value of such property (as determined under
this Exhibit B) as of such date.
(4)    Capital Accounts of the Members
A.    The Company shall maintain for each Member a separate Capital Account in
accordance with the rules of Regulations Section 1.704-1(b)(2)(iv). Such Capital
Account shall be increased by (i) the amount of cash contributed or deemed
contributed or the Agreed Value of all actual and deemed contributions of
property made by such Member to the Company pursuant to this Agreement and (ii)
all items of Company income and gain (including income and gain exempt from tax)
computed in accordance with Section 2.B of this Exhibit B and allocated to such
Member pursuant to Section 3 or Section 4 of this Exhibit B, and decreased by
(x) the amount of cash distributed or deemed distributed or the Agreed Value of
all actual and deemed distributions of property made to such Member pursuant to
this Agreement and (y) all items of Company


B-3





--------------------------------------------------------------------------------




deduction and loss computed in accordance with Section 2.B of this Exhibit B and
allocated to such Member pursuant to Section 3 or Section 4 of this Exhibit B.
B.    For purposes of computing the amount of Net Profit or Net Loss to be
reflected in the Members’ Capital Accounts, the determination, recognition and
classification of any item of income, gain, deduction or loss shall be the same
as its determination, recognition and classification for federal income tax
purposes determined in accordance with Section 703(a) of the Code (for this
purpose all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments:
(1)    Except as otherwise provided in Regulations Section 1.704-1(b)(2)(iv)(m),
the computation of all items of income, gain, loss and deduction shall be made
without regard to any election under Section 754 of the Code which may be made
by the Company or any “substantial basis reduction” under Code Section 734(d) or
“substantial built-in loss” under Code Section 743(d), provided that the amounts
of any adjustments to the adjusted tax bases of the assets of the Company made
pursuant to Section 734 of the Code as a result of the distribution of property
by the Company to a Member (to the extent that such adjustments have not
previously been reflected in the Members’ Capital Accounts) shall be reflected
in the Capital Accounts of the Members in the manner and subject to the
limitations prescribed in Regulations Section 1.704-1(b)(2)(iv)(m)(4).
(2)    The computation of all items of income, gain, and deduction shall be made
without regard to the fact that items described in Sections 705(a)(l)(B) or
705(a)(2)(B) of the Code (or treated as an expenditure under Section
705(a)(2)(B) pursuant to Regulations Section 1.704-1(b)(2)(iv)(i) are not
includible in gross income or are neither currently deductible nor capitalized
for federal income tax purposes.
(3)    Any income, gain or loss attributable to the taxable disposition of any
Company property shall be determined as if the adjusted basis of such property
as of such date of disposition were equal in amount to the Company’s Carrying
Value with respect to such property as of such date.
(4)    In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period.
(5)    In the event the Carrying Value of any Company asset is adjusted pursuant
to Section 2.D of this Exhibit B, the amount of any such adjustment shall be
taken into account as gain or loss from the disposition of such asset.
(6)    Any items specially allocated under Section 5 of this Exhibit B shall not
be taken into account.
C.    Generally, a transferee (including an assignee) of Units shall succeed to
a pro rata portion of the Capital Account of the transferor.


B-4





--------------------------------------------------------------------------------






D.    (1)    Consistent with the provisions of Regulations
Section 1.704-1(b)(2)(iv)(f), and as provided in Section 2.D(2), the Carrying
Values of all Company assets shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Company property, as of
the times of the adjustments provided in Section 2.D(2) of this Exhibit B, as if
such Unrealized Gain or Unrealized Loss had been recognized on an actual sale of
each such property and allocated pursuant to Section 3 and Section 4 of this
Exhibit B.
(2)    Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution; (b)
immediately prior to the distribution by the Company to a Member of more than a
de minimis amount of property as consideration for an interest in the Member;
(c) immediately prior to the acquisition of new or additional interests in the
Company (other than de minimis interests) by any new or existing Member as
consideration for the provision of services to or for the benefit of the
Company; and (d) immediately prior to the liquidation of the Company within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that
adjustments pursuant to clauses (a), (b) and (c) above shall be made only if the
Manager determines that such adjustments are necessary or appropriate to reflect
the relative economic interests of the Members in the Company.
(3)    In accordance with Regulations Section 1.704 -l(b)(2)(iv)(e), the
Carrying Value of Company assets distributed in kind shall be adjusted upward or
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Company property, as of the time any such asset is distributed.
(4)    In determining Unrealized Gain or Unrealized Loss for purposes of this
Exhibit B, the aggregate cash amount and fair market value of all Company assets
(including cash or cash equivalents) shall be determined by the Manager using
such reasonable method of valuation as it may adopt.
E.    The provisions of this Exhibit B relating to the maintenance of Capital
Accounts are intended to comply with Regulations Section 1.704-1(b), and shall
be interpreted and applied in a manner consistent with such Regulations. In the
event the Manager shall determine that it is prudent to modify the manner in
which the Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Company or the
Members) are computed in order to comply with such Regulations, the Manager may
make such modification, provided that it is not likely to have a material effect
on the amounts distributable to any Person pursuant to the Agreement upon the
dissolution of the Company. The Manager also shall (i) make any adjustments that
are necessary or appropriate to maintain equality between the Capital Accounts
of the Members and the amount of Member capital reflected on the Company’s
balance sheet, as computed for book purposes, in accordance with Regulations
Section 1.704‑1(b)(2)(iv)(q), and (ii) make any appropriate modifications in the
event unanticipated events might otherwise cause this Agreement not to comply
with Regulations Section 1.704-1(b).
F.    All decisions and matters concerning the computation and allocation of
items of income, gain, loss, deduction and credits among the Members, and
accounting procedures


B-5





--------------------------------------------------------------------------------






not specifically and expressly provided for by the terms of this Exhibit B shall
be determined by the Manager.
3.    General Allocation Rules. After giving effect to the special allocations
set forth in Section 4 of this Exhibit B, all Net Profit and Net Loss (and to
the extent necessary, as set forth in clauses (A) and (B) of this Section 3,
items of gross income, gain, expense and loss) of the Company shall be allocated
to the Members as follows:
A.    Net Loss shall be allocated among the Members so as to reduce,
proportionately, the differences between their respective Partially Adjusted
Capital Accounts and Target Capital Accounts for such year; provided, however,
that no portion of the Net Loss for any taxable year shall be allocated to a
Member whose Target Capital Account is greater than or equal to its Partially
Adjusted Capital Account for such taxable year; and
B.    Net Profit shall be allocated among the Members so as to reduce,
proportionately, the differences between their respective Target Capital
Accounts and Partially Adjusted Capital Accounts for such year; provided,
however, that no portion of the Net Profit for any taxable year shall be
allocated to a Member whose Target Capital Account is less than or equal to its
Partially Adjusted Capital Account for such taxable year.
4.    Special Allocation Rules. Notwithstanding any other provision of the
Agreement or this Exhibit B, the following special allocations shall be made in
the following order:
A.    Minimum Gain Chargeback. Notwithstanding any other provision of this
Exhibit B, if there is a net decrease in Partnership Minimum Gain during any
Fiscal Year, each Member shall be specially allocated items of Company income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Member’s share of the net decrease in Partnership Minimum Gain, as
determined under Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Section 1.704-2(f)(6). This
Section 4.A is intended to comply with the minimum gain chargeback requirements
in Regulations Section 1.704-2(f) and for purposes of this Section 4.A only,
each Member’s Adjusted Capital Account Deficit shall be determined prior to any
other allocations pursuant to Section 3 and Section 4 of this Exhibit B with
respect to such Fiscal Year and without regard to any decrease in Partner
Minimum Gain during such Fiscal Year.
B.    Partner Minimum Gain Chargeback. Notwithstanding any other provision of
this Exhibit B (except Section 4.A of this Exhibit B), if there is a net
decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Fiscal Year, each Member who has a share of the Partner Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Member’s share of the net decrease in Partner Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Section 1.704-2(i)(4). This
Section 4.B is intended to comply with


B-6





--------------------------------------------------------------------------------






the minimum gain chargeback requirement in such Section of the Regulations and
shall be interpreted consistently therewith. Solely for purposes of this
Section 4.B, each Member’s Adjusted Capital Account Deficit shall be determined
prior to any other allocations pursuant to Section 3 and Section 4 of this
Exhibit B with respect to such Fiscal Year, other than allocations pursuant to
Section 4.A of this Exhibit B.
C.    Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704‑1(b)(2)(ii)(d)(5), or
1.704‑1(b)(2)(ii)(d)(6), and after giving effect to the allocations required
under Sections 4.A and 4.B of this Exhibit B, such Member has an Adjusted
Capital Account Deficit, items of Company income and gain (consisting of a pro
rata portion of each item of Company income, including gross income and gain for
the Fiscal Year) shall be specifically allocated to such Member in an amount and
manner sufficient to eliminate, to the extent required by the Regulations, its
Adjusted Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible.
D.    Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall
be allocated to the Members in accordance with their respective Percentage
Interests. If the Manager determines in its good faith discretion that the
Company’s Nonrecourse Deductions must be allocated in a different ratio to
satisfy the safe harbor requirements of the Regulations promulgated under
Section 704(b) of the Code, the Manager is authorized, upon notice to the
Members to revise the prescribed ratio to the numerically closest ratio for such
Fiscal Year which would satisfy such requirements.
E.    Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Regulations Section
1.704-2(i).
F.    Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Section 734(b) or 743(b) of the Code
is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be taken
into account in determining Capital Accounts, the amount of such adjustment to
the Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such item of gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Regulations.
5.    Allocations for Tax Purposes.
A.    Except as otherwise provided in this Section 5, for federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Members in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 3 and Section 4 of this
Exhibit B.


B-7





--------------------------------------------------------------------------------






B.    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss, and
deduction shall be allocated for federal income tax purposes among the Members
as follows:
(1)    (a)    In the case of a Contributed Property, such items attributable
thereto shall be allocated among the Members consistent with the principles of
Section 704(c) of the Code to take into account the variation between the 704(c)
Value of such property and its adjusted basis at the time of contribution; and
(b)    Any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Members in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 3 and
Section 4 of this Exhibit B.
(2)    (a)    In the case of an Adjusted Property, such items shall
(i)    first, be allocated among the Members in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Section 2 of this Exhibit B, and
(ii)    second, in the event such property was originally a Contributed
Property, be allocated among the Members in a manner consistent with Section
5.B(1) of this Exhibit B; and
(b)    Any item of Residual Gain or Residual Loss attributable to an Adjusted
Property shall be allocated among the Members in the same manner its correlative
item of “book” gain or loss is allocated pursuant to Section 3 and Section 4 of
this Exhibit B.
(3)    All items of tax credit under Code Section 42 with respect to a property
shall be allocated to the Members in accordance with the manner in which the
items of Depreciation with respect to such property were allocated, and any
items of recapture of any such tax credit shall be allocated to the Members to
whom the related items of tax credit were allocated.
6.    Tax Elections
A.    Subject to Section 2.08(b) of the Agreement, the Manager shall have the
exclusive right to make any determination whether the Company shall make
available elections (including any election pursuant to Section 754 of the Code
relating to certain adjustments to the basis of the Company’s property) for
federal, state or local income tax purposes. Any determination made pursuant to
this Section 6(A) by the Manager shall be conclusive and binding on all Members.
The Manager shall be absolved from all liability for any and all consequences to
any previously admitted or subsequently admitted Members resulting from its
making or failing to make any such election.
B.    In the event any Member makes any tax election that requires the Company
to furnish information to such Member to enable such Member to compute its own
tax liability, or requires the Company to file any tax return or report with any
tax authority, in either case that would not be required in the absence of such
election made by such Member, the Company, acting


B-8





--------------------------------------------------------------------------------




reasonably through the Tax Matters Member, may, as a condition to furnishing
such information or filling such return or report, require such Member to pay to
the Company any incremental expenses incurred in connection therewith.






B-9





--------------------------------------------------------------------------------







Exhibit C
Officers
None.








1



--------------------------------------------------------------------------------





Exhibit D
Fair Market Value
1.    Valuation of Units. The “Fair Market Value” of each Unit means the fair
value of each Unit based on the portion of the Total Equity Value to which each
Unit would be entitled upon a liquidation of the Company pursuant to Section
8.02 of the Agreement, assuming an all-cash sale and taking into account the
total fair market value of the Company, which shall include the value of the
Company’s indirect interest in HoldCo and its subsidiaries, as adjusted for any
assets or liabilities existing at Trilogy REIT or the Company that are not
reflected in the valuation of HoldCo and less the minority interest in Trilogy
REIT to be held by holders of preferred ownership interests in Trilogy REIT. The
Fair Market Value of each Unit shall be mutually agreed to by NHI and GAHR3 for
so long as each remains a Qualifying Member and GAHR4 if it becomes a Qualifying
Member and is not an AHI Managed Company.
2.    Resolution of Valuation Disputes. In the event of any disagreement between
or among those Members that have the right to agree on the Fair Market Value of
each Unit pursuant to the last sentence of Section 1 of this Exhibit D (each, an
“FMV Participating Member” and collectively, the “FMV Participating Members”):
(i)     If such disagreement relates to the value of assets and liabilities
existing at Trilogy REIT or the Company (and not involving the assets and
liabilities of HoldCo and its subsidiaries), then the Manager shall select an
independent qualified third party appraiser reasonably acceptable to the FMV
Participating Members and the determination of such appraiser shall be final and
conclusive; or
(ii)    If such disagreement relates to the valuation of HoldCo and its
subsidiaries and/or involves a disagreement with the Member Representative (as
defined in the HoldCo LLC Agreement), the Manager shall cause the HoldCo Board
to conduct an appraisal of HoldCo in accordance with the valuation process
outlined in Article 9 of the HoldCo LLC Agreement (the appraisal firm that
finally determines such HoldCo Value, the “Appraiser”). The Manager will consult
with the FMV Participating Members before causing the HoldCo Board to select an
independent appraisal firm to conduct an appraisal (or to select another
appraisal firm in the event the Manager Representative does not approve such
appraiser selected by the HoldCo Board). If the FMV Participating Members do not
approve the firm selected by the Manager, then each FMV Participating Member
shall provide the Manager with a list of at least three Qualified Appraisers
(the “Alternative Proposed Appraisers”) and the Manager may select from any of
the Alternative Proposed Appraisers to conduct the appraisal. In the event none
of the Alternative Proposed Appraisers are acceptable to GAHR3, the FMV
Participating Members agree to cooperate in good faith to select an appraisal
firm reasonably acceptable to all parties. The term “Qualified Appraiser” means
a nationally-recognized valuation firm with at least ten (10) years’ experience
valuing companies similar to the Company and Trilogy REIT.
3.    Initial Fair Market Value. Notwithstanding the foregoing, from the date
hereof and continuing until December 31, 2021, the Fair Market Value of each
Unit shall be $1,000.00.




1



--------------------------------------------------------------------------------





Exhibit E
Major Decisions
The term “Major Decision” means the following decisions and actions:
1.    Amend or modify the Approved Business Plan or take any action prohibited
by the Approved Business Plan;
2.    Cause or permit the Company or any Subsidiary to sell, transfer, convey,
exchange, or otherwise dispose of assets owned directly and indirectly by the
Company having a fair market value of more than $75,000,0000 in the aggregate
during the first five (5) years of this Agreement and more than $20,000,000 in
the aggregate annually thereafter; or cause or permit the Company or any
Subsidiary to sell, transfer, convey, exchange, or otherwise dispose of all or
any portion of its assets in a single transaction, or in a series of related
transactions, that would trigger the recognition of built in gain in excess of
$1,000,000 for federal income tax purposes;
3.    Amend this Agreement (except as otherwise permitted in Section 9.01(b)
hereof) or the Certificate, or amend any of the organizational documents of any
of the Key Subsidiaries, other than amendments to such organizational documents
similar in nature to the permitted amendments pursuant to Section 9.01(b)
hereof;
4.    Cause or permit the removal or appointment of any HoldCo Directors, other
than in accordance with Section 5.03(c) hereof; cause or permit the removal or
appointment of any Person as trustee of Trilogy REIT other than the Company;
5.    Cause or permit the removal of Randall Bufford, or his successors as an
officer of Holdco;
6.    Cause or permit the Company or any Subsidiary to amend (in any material
respect) or terminate the master lease agreement between OpCo and PropCo or
PropCo II, as applicable, or the entry into any new or substitute master lease
agreement, other than amendments reasonably deemed necessary by the Manager to
obtain HUD financing or refinance existing Indebtedness; provided that the
Manager shall not renew any master lease agreement or enter into any new master
lease agreement between OpCo and PropCo or PropCo II unless it obtains a
transfer pricing study to support such renewal or new agreement;
7.    Cause or permit the Company or any Subsidiary to amend (in any material
respect) or terminate the Management Agreement and the entry into any substitute
eligible independent contractor management agreement; provided, however, that it
shall not be a Major Decision to amend the Management Agreement to increase the
aggregate fees payable pursuant to the Management Agreement by $1,500,000 more
than the base management fee;
8.    Cause or permit the Company or any Subsidiary to take, or fail to take,
any of the following actions under the Management Agreement (or any successor
management agreement with the EIK) (defined terms used in this Item 8 and not
defined herein have the meanings ascribed to such terms in the Management
Agreement) (such Major Decision approval not to be unreasonably withheld):


E-1





--------------------------------------------------------------------------------






a.
extend the Term in accordance with Section 2 of the Management Agreement;

b.
consent to change or alter the Applicable Use of the campus facilities existing
as of the date hereof pursuant to Section 3.18 of the Management Agreement that
would result in a change of more than 5% in the relative percentages of skilled
nursing, assisted living, memory care and independent living units of such
facilities in the aggregate over any three year period (and excluding any
potential future expansion developments of such facilities);

c.
consent to the execution or material modification of any new agreement
(including any renewal of an existing agreement unless on substantially similar
terms) requiring OpCo consent under Section 3.9.3 of the Management Agreement if
(i) such agreement is entered into outside of the ordinary course of business
and the payments under such agreement (and any related agreements) are in excess
of Five Million Dollars ($5,000,000) (5-Year CPI Adjusted) in the aggregate in
any Fiscal Year (and not otherwise related to a campus development permitted in
accordance with the Approved Business Plan); or (ii) such agreement is in the
nature of a collective bargaining or labor agreement;

d.
increase the aggregate Management Fees by more than $1,500,000 more than the
base management fee set forth in the Agreement;

e.
determine to waive, or elect not to pursue any rights or remedies, upon notice
of any Event of Default under the Management Agreement;

f.
any election not to terminate the Manager or pursue any remedial measures in
accordance with Section 14.4 of the Management Agreement; and

g.
exercise any rights under Section 16.4 (Key Principals) of Management Agreement.

9.    Cause or permit the Company or any Subsidiary to enter into, amend (in any
material respect), or terminate any other material contract as defined in
subsections (i) and (ii) of Regulation S-K Item 601(b)(10), unless such action
is contemplated in the Approved Business Plan or is otherwise permitted in
connection with another approved Major Decision;
10.    Cause or permit the Company or any Subsidiary to enter into any lease,
sublease or occupancy agreement pursuant to which an OpCo Entity leases,
subleases or is granted a right to occupy real property from another Person to
the extent (i) the aggregate payments under such lease, sublease or occupancy
agreement are in excess of Five Million Dollars ($5,000,000) over the life of
the contract and (ii) such lease, sublease or occupancy agreement grants the
landlord a right to approve a change of control of the Company or the applicable
Subsidiary in the landlord’s sole and absolute discretion (it being agreed that
it shall not be a Major Decision to grant a landlord a right to approve a change
of control of the Company or the applicable Subsidiary in landlord’s reasonable
discretion) provided, however, that the foregoing shall not include any
development lease entered into for a new facility development in accordance with
the Approved Business Plan with an existing development landlord of the Company
to the extent all other development leases with such landlord grant the landlord
a right to approve a change of control of the Company or the applicable
Subsidiary in such landlord’s sole and absolute discretion;


E-2





--------------------------------------------------------------------------------






11.    Merge, consolidate, sell or reorganize the Company or any Key Subsidiary,
or market any of the foregoing for sale (except in connection with any Member’s
exercise of its rights set forth in Articles Six and Thirteen hereof);
12.    File any voluntary petition for the Company or any Key Subsidiary under
Title 11 of the United States Code, the Bankruptcy Act, seek the protection of
any other federal or state bankruptcy or insolvency law, fail to contest a
bankruptcy proceeding, or seek or permit a receivership or make an assignment
for the benefit of its creditors;
13.    Voluntarily dissolve or liquidate the Company or any Key Subsidiary;
14.    Make a capital call other than in accordance with Article Three hereof;
15.    Issue new equity interests in the Company, Trilogy REIT (other than
issuances to the accommodation stockholders), HoldCo (other than reasonable
issuances to advisory board members who are not Affiliates of the Manager in
connection with their service on the advisory board, subject to the cap on
compensation set forth in Section 5.03(b)), or any other Key Subsidiary, except
as otherwise set forth herein;
16.    Appoint auditors for the Company or any Key Subsidiary, other than
PricewaterhouseCoopers, Deloitte & Touche, Ernst & Young or KPMG;
17.    Modify any accounting practice for the Company or any Key Subsidiary,
except as required by GAAP;
18.    Cause or permit the Company or any Subsidiary to enter into any financing
transaction that would increase the Company’s loan to value (when viewing the
Company and the Subsidiaries together as one Person) above 60%, other than a
Permitted Refinance;
19.    Refinance the Acquisition Financing, other than (a) a refinance in
connection with one or more HUD loans, (b) a refinance that is on terms
substantially the same or more favorable than the Acquisition Financing, or (c)
a refinance at then-prevailing market terms within six months of the Acquisition
Financing maturity or at any time the Acquisition Financing is in substantial
risk of default (the financings identified in (a) – (c) are defined as a
“Permitted Refinance”; provided that such “Permitted Refinance” shall be
reasonably acceptable to the Qualifying Members;
20.    Cause or permit Trilogy REIT to modify the terms of the profits interests
in HoldCo granted to the EIK (the “Profits Interests”);
21.    Cause or permit the Company or any Subsidiary to enter into any
agreement, or amend or modify any agreement, with any Manager, Member or any
Affiliate thereof, or pay to any Manager, Member or Affiliate thereof any
compensation or fees, except as specified in Section 5.05 hereof;
22.    Cause or permit the Company or any Subsidiary to enter into a new line of
business or to engage in any business not described in Section 2.04 hereof, or
modify the business purpose of the Company; cause or permit the Company or any
Subsidiary to exit an existing line of


E-3





--------------------------------------------------------------------------------




business; or cause the Company or any Subsidiary to withdraw, in whole or in
part, from participation in the IGT Program (unless such withdrawal is as a
result of a hospital default under any IGT Agreement or otherwise necessary to
protect the interests of the Company and its assets as reasonably determined by
Manager);
23.    Cause or permit the Company or any Subsidiary to enter into any material
off-balance sheet arrangements;
24.    Cause or permit Trilogy REIT to engage in an initial public offering
(“IPO”);
25.    Cause or permit the Company or any Subsidiary to commence or settle any
litigation involving uninsured legal claims in excess of $5,000,000 or any
material regulatory matters (such Major Decision approval not to be unreasonably
withheld);
26.    Cause or permit the Company or any Subsidiary to make or revoke any
material tax election, claim or take any tax position with any taxing authority
that reasonably could be expected to have a material adverse economic impact on
any Member;
27.    Cause or permit the Company or any Subsidiary to enter into any agreement
that potentially (a) restricts the ability of the Company, any Member or any
Affiliate thereof or Trilogy REIT to compete, or (b) restricts the ability of
HoldCo, OpCo, PropCo I or PropCo II to compete outside of the ordinary course;
28.    Cause or permit the Company or any Key Subsidiary to enter into any joint
ventures that require a capital commitment from the Company in excess of $25
million or that acquires assets in excess of $50 million (or granting any
promote interests in the Company or any Key Subsidiary (other than the Profits
Interests)) (but excluding any subsidiaries of OpCo, PropCo I or PropCo II) not
contemplated in the Approved Business Plan;
29.    Amend any provision of the Equity Purchase Agreement or waive any of the
conditions to Trilogy REIT's obligation to consummate the transactions
contemplated by the Equity Purchase Agreement;
30.    With respect to stabilized campus facilities (i.e., campus facilities
open for more than two years and stabilized for the entire preceding calendar
year, and excluding any facilities acquired after the Closing Date that are
intended to be re-developed):
a.
approve any of the following that would cause, individually or in the aggregate,
the budgeted net operating income for such portfolio of properties to decrease
by 5% or more from the previous year's actual results: (i) a decrease the
aggregate budgeted occupancy rate for such properties by more than 3%; (ii) a
reduction in the aggregate budgeted average daily rates for assisted living or
independent living units by more than 4%; (iii) a decrease in Payor Mix by more
than 5% or (iv) an increase aggregate budgeted labor expenses by more than 10%;
or

b.
cause or permit total capital expenditures for such properties to increase by
more than 20% from the amounts contemplated in the Approved Business



E-4





--------------------------------------------------------------------------------






Plan (such amounts contemplated in the Approved Business Plan to be increased
annually based on the Consumer Price Index (CPI-U (U.S. City Average) for
November published in December).
In each case, such Major Decision approval shall not be unreasonably withheld.
31.    Cause HoldCo to incur corporate-level capital expenditures in excess of
$3,000,000 in any fiscal year (excluding any capital expenditures in connection
with any electronic medical records projects) (such Major Decision approval
shall not be unreasonably withheld);
32.    Approve the operating plan in connection with non-stabilized campus
facilities (i.e. campus facilities open for less than three years that are less
than 85% occupied) that have been open for at least twelve (12) months in the
event the aggregate current budgeted Payor Mix for such non-stabilized campus
facilities is more than 10% below the budgeted Payor Mix established at the
issuance of the certificate of occupancy for such facilities (such Major
Decision approval shall not be unreasonably withheld); or
33.    Make any other decision or take any other action hereunder that is
specified as a Major Decision hereunder.






E-5





--------------------------------------------------------------------------------





Exhibit F
Information Requirements
See attached.








1



--------------------------------------------------------------------------------







REPORTING REQUIREMENTS
 
Reporting Entity
 
 
Item #
Requirement
Format
Due to NS
Consolidated
Lower Tier Entity (1)
Distribution
Comments
1
Income Statement and Balance Sheet
Excel
15 business days after
month end
Monthly
Upon Request
#All
To include computation of management fee. US GAAP basis
2
Trial Balance with Financial Statement Mapping
Excel
15 business days after
month end
Monthly
Upon Request
# Accounting
US GAAP basis
3
General Ledger
Excel
15 business days after
month end
Upon Request
Upon Request
# Accounting
 
4
Bank Statements and Reconciliations
PDF
15 business days after
month end
Upon Request
Upon Request
# Accounting
 
5
Other Balance Sheet Account Reconciliations
Excel/PDF
15 business days after
month end
Upon Request
Upon Request
# Accounting
Balance sheet reconciliations in support of TB to be provided on a quarterly
basis upon request
6
Aged Receivable Report
Excel/PDF
15 business days after
month end
NA
Upon Request
# Accounting
Monthly or quarterly format upon request
7
Aged Payable Report
Excel/PDF
15 business days after
month end
Upon Request
Upon Request
# Accounting
Monthly or quarterly format upon request
8
Allowance for Doubtful Accounts
PDF
15 business days after
month end
NA
Upon Request
# Accounting
Quarterly upon request
9
Supporting Schedules
Excel
15 business days after
month end
Upon Request
Upon Request
# Accounting
For example, depreciation/amortization, s/l rent, deferred costs, prepaid
expenses, below/above market leases, capital expenditure spend-down and any
other supporting schedules that may be reasonably required from time-to-time
10
Rent Roll or Rent Roll Equivalent Report
PDF
15 business days after
month end
NA
Upon Request
# Accounting
To include room and care charges by unit and by resident. Also to include
anniversary dates for contracted rate increases.
11
Loan Statements
PDF
15 business days after
month end or when available
NA
Upon Request
# Accounting
Within 15 business day or as soon as available from the lender
12
Loan Covenant Tests
Excel/PDF
30 calendar days before
month end
NA
Monthly
#All
Quarterly
13
Loan Compliance Package
PDF
Once Certified
NA
Quarterly
#All
 
14
JV Equity Accounts Rollforward
Excel
20 business days after
month end
Quarterly
NA
#All
 
15
Distribution Analysis and Capital Call analysis
Excel/PDF
15 business days after
month end
Quarterly
NA
#All
Or more often, if applicable
16
Income Statement and Balance Sheet
Excel
15 business days after
month end
Quarterly
Upon Request
#All
QTD income statement and balance sheet and trial balance in format consistent
with monthly plus capital expenditures.
17
Officers Certificate
PDF
15 business days after
month end
NA
Quarterly
#All
Certificate from the EIK, substantially in the form provided. Certificate of
Manager certifying that (i) it is not aware of any defaults under this
Agreement, (ii) it has delivered all documents required to be delivered under
this Agreement and (iii) to the best of such officer's knowledge (which includes
reasonable reliance upon any information and/or certification delivered by the
EIK under the Management Agreement), the financial statements delivered herewith
(a) fairly present the financial condition and operating performance of the
Company and its Subsidiaries on a consolidated basis as of the dates of such
financial statements in all material respects and (b) have been prepared in
accordance with U.S. generally accepted accounting
18
Quarterly Budget to Actual Analytics
Excel
20 business days after
month end
Quarterly
Upon Request
#All
Presented on a quarterly basis & with comments including capital expenditure
actual vs. budget (on a standalone or consolidated property basis)
19
Quarterly Quarter over Quarter and Year over Year Actual Analytics
Excel
20 business days after
month end
Quarterly
Upon Request
#All
Presented on a quarterly basis & with comments including capital expenditure,
payor mix, if available, and occupancy information
20
Income Statement and Balance Sheet
Excel
15 business days after
month end
Annually
Upon Request
#All
YTD income statement and balance sheet and trial balance in format consistent
with monthly.
21
Final unaudited YE Financials
Excel
45 days after FY end
Annually
Upon Request
#All
 
22
Audited Final YE Financials
PDF
75 days after FY end (or such short
time if required by lender)
Annually
Upon Request
#All
Navigator REIT level
23
Capital and Operating Budgets
Excel
60 days prior to FY end
NA
Annually
#All
per agreement with EIK
24
K-1
PDF
15-Jul
Annually
NA
# Accounting
 
25
REIT Tests
Excel
See comments
Quarterly
NA
# Accounting
25 days after quarter end and 30 days after year end
26
Additional reasonable requests at our discretion
Excel/PDF
As Requested
Upon Request
Upon Request
#All
e.g. tax/insurance and other property invoices, supporting schedules etc.

(1) Includes reporting for stable properties, development properties, lease up
properties, pharmacy, rehab, holding company and other entities as appropriate.
Distribution List #All
Email
Phone
# Accounting (NYC/Lux)
 
 
1. Frank V Saracino
fsaracino@nsamgroup.com 
212.287.2119
2. Matt Brandwein
mbrandwein@nsamgroup.com 
212.547.2675
3. Elijah Kanevskiy
ekanevskiy@nsamgroup.eu
352.269.466.457
4. TBD
 
 
# Asset Management (Bethesda)
 
 
1. Jason Simmers
jsimmers@nsamgroup.com 
240.479.7128
2. Stephanie Tapiero
stapiero@nsamgroup.com 
240.479.7132
3. Lauren O'Neil
loneil@nsamgroup.com 
240.479.7124







2

